 



Exhibit 10.6
 
SALE AND SERVICING AGREEMENT
among
OPTION ONE OWNER TRUST 2005-9
as Issuer
and
OPTION ONE LOAN WAREHOUSE CORPORATION
as Depositor
and
OPTION ONE MORTGAGE CORPORATION
as Loan Originator and Servicer
and
WELLS FARGO BANK, N.A.
as Indenture Trustee
Dated as of December 30, 2005
OPTION ONE OWNER TRUST 2005-9
MORTGAGE-BACKED NOTES
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
Section 1.01
  Definitions.     1  
 
           
Section 1.02
  Other Definitional Provisions.     24  
 
           
 
  ARTICLE II        
 
           
 
  CONVEYANCE OF THE TRUST ESTATE; ADDITIONAL NOTE PRINCIPAL BALANCES        
 
           
Section 2.01
  Conveyance of the Trust Estate; Additional Note Principal Balances.     24  
 
           
Section 2.02
  Ownership and Possession of Loan Files.     26  
 
           
Section 2.03
  Books and Records Intention of the Parties.     26  
 
           
Section 2.04
  Delivery of Loan Documents.     27  
 
           
Section 2.05
  Acceptance by the Indenture Trustee of the Loans; Certain Substitutions and
Repurchases; Certification by the Custodian.     27  
 
           
Section 2.06
  Conditions Precedent to Transfer.     29  
 
           
Section 2.07
  Termination or Suspension of Revolving Period.     31  
 
           
Section 2.08
  Correction of Errors     31  
 
           
 
  ARTICLE III        
 
           
 
  Article III REPRESENTATIONS AND WARRANTIES        
 
           
Section 3.01
  Representations, Warranties and Covenants of the Depositor.     32  
 
           
Section 3.02
  Representations, Warranties and Covenants of the Loan Originator.     34  
 
           
Section 3.03
  Representations, Warranties and Covenants of the Servicer.     36  
 
           
Section 3.04
  Reserved.     38  
 
           
Section 3.05
  Representations and Warranties Regarding Loans     38  
 
           
Section 3.06
  Purchase and Substitution.     38  
 
           
Section 3.07
  Dispositions.     40  
 
           
Section 3.08
  Loan Originator Put; Servicer Call.     43  
 
           
Section 3.09
  Modification of Underwriting Guidelines.     43  
 
           
 
  ARTICLE IV        
 
           
 
  ADMINISTRATION AND SERVICING OF THE LOANS        
 
           
Section 4.01
  Servicer’s Servicing Obligations     44  
 
           
Section 4.02
  Financial Statements; Other Statements and Notices.     44  
 
           
 
  ARTICLE V        
 
           
 
  ESTABLISHMENT OF TRUST ACCOUNTS; TRANSFER OBLIGATION        
 
           
Section 5.01
  Collection Account and Distribution Account.     44  
 
           
Section 5.02
  Payments to Securityholders.     48  

 



--------------------------------------------------------------------------------



 



                      Page  
Section 5.03
  Trust Accounts; Trust Account Property.     49  
 
           
Section 5.04
  Advance Account.     51  
 
           
Section 5.05
  Transfer Obligation Account.     51  
 
           
Section 5.06
  Transfer Obligation.     52  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  ARTICLE VI        
 
           
 
  STATEMENTS AND REPORTS; SPECIFICATION OF TAX MATTERS        
 
           
Section 6.01
  Statements.     53  
 
           
Section 6.02
  Specification of Certain Tax Matters.     56  
 
           
Section 6.03
  Valuation of Loans; Hedge Value and Retained Securities Value, Market Value
Agent.     56  
 
           
 
  ARTICLE VII        
 
           
 
  HEDGING; FINANCIAL COVENANTS        
 
           
Section 7.01
  Hedging Instruments.     57  
 
           
Section 7.02
  Financial Covenants     58  
 
           
 
  ARTICLE VIII        
 
           
 
  THE SERVICER        
 
           
Section 8.01
  Indemnification, Third Party Claims.     58  
 
           
Section 8.02
  Merger or Consolidation of the Servicer.     60  
 
           
Section 8.03
  Limitation on Liability of the Servicer and Others.     60  
 
           
Section 8.04
  Servicer Not to Resign; Assignment.     61  
 
           
Section 8.05
  Relationship of Servicer to Issuer and the Indenture Trustee.     61  
 
           
Section 8.06
  Servicer May Own Securities.     61  
 
           
Section 8.07
  Indemnification of the Indenture Trustee, Noteholders and Noteholder Agent.  
  62  
 
           
 
  ARTICLE IX        
 
           
 
  SERVICER EVENTS OF DEFAULT        
 
           
Section 9.01
  Servicer Events of Default.     62  
 
           
Section 9.02
  Appointment of Successor.     64  
 
           
Section 9.03
  Waiver of Defaults.     65  
 
           
Section 9.04
  Accounting Upon Termination of Servicer.     65  
 
           
 
  ARTICLE X        
 
           
 
  TERMINATION; PUT OPTION        
 
           
Section 10.01
  Termination.     65  
 
           
Section 10.02
  Optional Termination.     66  
 
           
Section 10.03
  Notice of Termination.     66  
 
           
Section 10.04
  Put Option.     66  
 
  ARTICLE XI        
 
           
 
  MISCELLANEOUS PROVISIONS        
 
           
Section 11.01
  Acts of Securityholders.     66  
 
           
Section 11.02
  Amendment.     67  
 
           
Section 11.03
  Recordation of Agreement.     67  

 



--------------------------------------------------------------------------------



 



                      Page  
Section 11.04
  Duration of Agreement.     67  
 
           
Section 11.05
  Governing Law.     68  
 
           
Section 11.06
  Notices.     68  
 
           
Section 11.07
  Severability of Provisions.     68  
 
           
Section 11.08
  No Partnership.     69  

ii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 11.09
  Counterparts.     69  
 
           
Section 11.10
  Successors and Assigns.     69  
 
           
Section 11.11
  Headings.     69  
 
           
Section 11.12
  Actions of Securityholders.     69  
 
           
Section 11.13
  Non-Petition Agreement.     70  
 
           
Section 11.14
  Holders of the Securities.     70  
 
           
Section 11.15
  Due Diligence Fees, Due Diligence.     70  
 
           
Section 11.16
  No Reliance.     71  
 
           
Section 11.17
  Confidential Information.     71  
 
           
Section 11.18
  Conflicts.     72  
 
           
Section 11.19
  Limitation on Liability.     72  
 
           
Section 11.20
  No Agency.     73  
 
            SERVICING ADDENDUM        
 
            SERVICING ADDENDUM        
 
           
EXHIBITS
           
 
           
EXHIBIT A
  Form of Notice of Additional Note Principal Balance        
EXHIBIT B
  Form of Servicer’s Remittance Report to Trustee        
EXHIBIT C
  Form of S&SA Assignment        
EXHIBIT D
  Piggy-Backed Loan Underwriting Criteria        
EXHIBIT E
  Loan Schedule        
EXHIBIT F
  Representations and Warranties Regarding the Loans        
EXHIBIT G
  Servicing Addendum        
EXHIBIT H
  Capital Adequacy Test        
EXHIBIT I
  Quarterly Compliance Certificate Form        

iii

 



--------------------------------------------------------------------------------



 



SALE AND SERVICING AGREEMENT
          This Sale and Servicing Agreement is entered into effective as of
December 30, 2005, among OPTION ONE OWNER TRUST 2005-9, a Delaware statutory
trust (the “Issuer” or the “Trust”), OPTION ONE LOAN WAREHOUSE CORPORATION, a
Delaware corporation, as Depositor (in such capacity, the “Depositor”), OPTION
ONE MORTGAGE CORPORATION, a California corporation (“Option One”), as Loan
Originator (in such capacity, the “Loan Originator”) and as Servicer (in such
capacity, the “Servicer”), and WELLS FARGO BANK, N.A., a national banking
association, as Indenture Trustee on behalf of the Noteholders (in such
capacity, the “Indenture Trustee”).
WITNESSETH:
          In consideration of the mutual agreements herein contained, the
Issuer, the Depositor, the Loan Originator, the Servicer and the Indenture
Trustee hereby agree as follows for the benefit of each of them and for the
benefit of the holders of the Securities:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions.
          Whenever used in this Agreement, the following words and phrases,
unless the context otherwise requires, shall have the meanings specified in this
Article. Unless otherwise specified, all calculations of interest described
herein shall be made on the basis of a 360-day year and the actual number of
days elapsed in each Accrual Period.
          Accepted Servicing Practices: The Servicer’s normal servicing
practices in servicing and administering similar mortgage loans for its own
account, which in general will conform to the mortgage servicing practices of
prudent mortgage lending institutions which service for their own account
mortgage loans of the same type as the Loans in the jurisdictions in which the
related Mortgaged Properties are located and will give due consideration to the
Noteholders’ reliance on the Servicer.
          Accrual Period: With respect to the Notes, the period commencing on
and including the preceding Payment Date (or, in the case of the first Payment
Date, the period commencing on and including the first Transfer Date (which
first Transfer Date is the first date on which the Note Principal Balance is
greater than zero)) and ending on the day preceding the related Payment Date.
          Act or Securities Act: The Securities Act of 1933, as amended.
          Additional Note Principal Balance: With respect to each Transfer Date,
the aggregate Sales Prices of all Loans conveyed on such date.
          Adjustment Date: With respect to each ARM, the date set forth in the
related Promissory Note on which the Loan Interest Rate on such ARM is adjusted
in accordance with the terms of the related Promissory Note.
          Administration Agreement: The Administration Agreement, dated as of
December 30, 2005, between the Issuer and the Administrator.

 



--------------------------------------------------------------------------------



 



          Administrator: Option One Mortgage Corporation, in its capacity as
Administrator under the Administration Agreement.
          Advance Account: The account established and maintained pursuant to
Section 5.04.
          Affiliate: With respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person,
including a Subsidiary of such Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
          Agreement: This Agreement, as the same may be amended and supplemented
from time to time.
          ALTA: The American Land Title Association and its successors in
interest.
          Appraised Value: With respect to any Loan, and the related Mortgaged
Property, the lesser of:
     (i) the lesser of (a) the value thereof as determined by an appraisal made
for the originator of the Loan at the time of origination of the Loan by an
appraiser who met the minimum requirements of Fannie Mae or Freddie Mac, and
(b) the value thereof as determined by a review appraisal process which may
include an automated appraisal process consistent with the Underwriting
Guidelines conducted by the Loan Originator in the event any such review
appraisal determines an appraised value more than 10% lower than the value
thereof, in the case of a Loan with a Loan-to-Value Ratio less than or equal to
80%, or more than 5% lower than the value thereof, in the case of a Loan with a
Loan-to-Value Ratio greater than 80%, as determined by the appraisal referred to
in clause (i)(a) above; and
     (ii) the purchase price paid for the related Mortgaged Property by the
Borrower with the proceeds of the Loan; provided, however, that in the case of a
Refinanced Loan or a Loan originated in connection with a “lease option
purchase” if the “lease option purchase price” was set 12 months or more prior
to origination, such value of the Mortgaged Property shall be based solely upon
clause (i) above.
          ARM: Any Loan, the Loan Interest Rate with respect to which is subject
to adjustment during the life of such Loan.
          Assignment: An LPA Assignment or S&SA Assignment.
          Assignment of Mortgage: With respect to any Loan, an assignment of the
related Mortgage in blank or to Wells Fargo Bank, N.A., as custodian or trustee
under the applicable custodial agreement or trust agreement, and notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the assignment and pledge of such Mortgage.
          Balloon Loan: Any Loan for which the related monthly payments, other
than the monthly payment due on the maturity date stated in the Promissory Note,
are computed on the basis of a period to full amortization ending on a date that
is later than such maturity date.

2



--------------------------------------------------------------------------------



 



          Basic Documents: This Agreement, the Administration Agreement, the
Custodial Agreement, the Indenture, the Loan Purchase and Contribution
Agreement, the Master Disposition Confirmation Agreement, the Note Purchase
Agreement, the Trust Agreement, the Pricing Letter, the Blocked Account
Agreements, each Hedging Instrument, if any, and, as and when required to be
executed and delivered, the Assignments.
          Blocked Account Agreements: The blocked account agreements entered
into with respect to the Collection Account/Deposit Account, the Advance Account
and the Transfer Obligation Account, each dated as of December 30, 2005, and by
and among the Trust, the Servicer, the Indenture Trustee and Mellon Bank, N.A.
          Borrower: The obligor or obligors on a Promissory Note.
          Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a
day on which banking institutions in New York City, California, Maryland,
Minnesota, Pennsylvania, Delaware or in the city in which the corporate trust
office of the Indenture Trustee is located or the city in which the Servicer’s
servicing operations are located are authorized or obligated by law or executive
order to be closed.
          Certificateholder: A holder of a Trust Certificate.
          Change of Control: As defined in the Indenture.
          Clean-up Call Date: The first Payment Date occurring after the end of
the Revolving Period and the date on which the Note Principal Balance declines
to 10% or less of the aggregate Note Principal Balance as of the end of the
Revolving Period.
          Closing Agent: As defined in the Custodial Agreement.
          Closing Date: December 30, 2005.
          Closing Protection Letter: A letter of indemnification with respect to
a Wet Funded Loan issued by the related title insurance company, naming the
related Closing Agent and providing for reimbursement to the Loan Originator for
any loss incurred in connection with closing of such Wet Funded Loan by such
Closing Agent, which letter is effective on or before the closing of such Wet
Funded Loan.
          Code: The Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated by the United States Treasury thereunder.
          Collateral Value: As defined in the Pricing Letter.
          Collection Account: The account designated as such, established and
maintained by the Servicer in accordance with Section 5.01(a)(1) hereof.
          Combined LTV or CLTV: With respect to any Second Lien Loan, the ratio
of (a) the outstanding Principal Balance on the related date of origination of
such Loan plus the loan constituting the first lien, to (b) the lesser of
(x) the Appraised Value of the Mortgaged Property at origination or (y) if the
Mortgaged Property was purchased within 12 months of the origination of the
Loan, the purchase price of the Mortgaged Property, expressed as a percentage.

3



--------------------------------------------------------------------------------



 



          Committed Note Principal Balance: With respect to the Notes, as of any
date of determination (a) the sum of the Additional Note Principal Balances
purchased on or prior to such date pursuant to the Note Purchase Agreement up to
the Maximum Committed Note Principal Balance less (b) all amounts previously
distributed in respect of the Note Principal Balance on or prior to such day.
          Committed Purchaser: DB Structured Products, Inc. and its permitted
successors and assigns or an Affiliate thereof identified in writing by DB
Structured Products, Inc. to the Indenture Trustee and the other parties hereto,
subject to the consent of the Loan Originator, which may not be unreasonably
withheld or delayed.
          Conduit Purchaser: Gemini Securitization Corp., LLC, Aspen Funding
Corp. and/or Newport Funding Corp., as the case may be.
          Convertible Loan: A Loan that by its terms and subject to certain
conditions contained in the related Mortgage or Promissory Note allows the
Borrower to convert the adjustable Loan Interest Rate on such Loan to a fixed
Loan Interest Rate.
          Custodial Agreement: The custodial agreement dated as of December 30,
2005, among the Issuer, the Servicer, the Indenture Trustee, the Noteholder
Agent and the Custodian, providing for the retention of the Custodial Loan Files
by the Custodian on behalf of the Indenture Trustee.
          Custodial Loan File: As defined in the Custodial Agreement.
          Custodian: The custodian named in the Custodial Agreement, which
custodian shall not be affiliated with the Servicer, the Loan Originator, the
Depositor or any Subservicer. Wells Fargo Bank, N.A., a national banking
association, shall be the initial Custodian pursuant to the terms of the
Custodial Agreement.
          Custodian Fee: For any Payment Date, the fee payable to the Custodian
on such Payment Date as set forth in the Custodian Fee Notice for such Payment
Date, which fee shall be calculated in accordance with the separate fee letter
between the Custodian and the Servicer.
          Custodian Fee Notice: For any Payment Date, the written notice
provided by the Custodian to the Servicer and the Indenture Trustee pursuant to
Section 6.01, which notice shall specify the amount of the Custodian Fee payable
on such Payment Date.
          Daily Interest Accrual Amount: With respect to each day and the
related Accrual Period, the interest accrued at the Note Interest Rate with
respect to such Accrual Period on the Note Principal Balance as of the preceding
Business Day after giving effect to all changes to the Note Principal Balance on
or prior to such preceding Business Day.
          Deemed Cured: With respect to the occurrence of a Rapid Amortization
Trigger, when the condition that originally gave rise to the occurrence of such
trigger has not continued for 20 consecutive days, or if the occurrence of such
Rapid Amortization Trigger has been waived in writing by the Noteholder Agent.
          Default: Any occurrence that is, or with notice or the lapse of time
or both would become, an Event of Default.
          Defaulted Loan: With respect to any Determination Date, any Loan,
including, without limitation, any Liquidated Loan with respect to which any of
the following has occurred as of the end of

4



--------------------------------------------------------------------------------



 



the related Remittance Period: (a) foreclosure or similar proceedings have been
commenced; or (b) the Servicer or any Subservicer has determined in good faith
and in accordance with the servicing standard set forth in Section 4.01 of the
Servicing Addendum that such Loan is in default or imminent default.
          Default LIBOR Margin: As defined in the Pricing Letter.
          Deleted Loan: A Loan replaced or to be replaced by one or more
Qualified Substitute Loans.
          Delinquent: A Loan is “Delinquent” if any Monthly Payment due thereon
is not made by the close of business on the day such Monthly Payment is required
to be paid. A Loan is “30 days Delinquent” if any Monthly Payment due thereon
has not been received by the close of business on the corresponding day of the
month immediately succeeding the month in which such Monthly Payment was
required to be paid or, if there is no such corresponding day (e.g., as when a
30-day month follows a 31-day month in which a payment was required to be paid
on the 31st day of such month), then on the last day of such immediately
succeeding month. The determination of whether a Loan is “60 days Delinquent,”
“90 days Delinquent,” etc., shall be made in like manner.
          Delivery: When used with respect to Trust Account Property means:
          (a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical delivery (except with respect to Trust Account Property consisting of
certificated securities (as defined in Section 8-102(a)(4) of the UCC)),
physical delivery to the Indenture Trustee or its custodian (or the related
Securities Intermediary) endorsed to the Indenture Trustee or its custodian (or
the related Securities Intermediary) or endorsed in blank (and if delivered and
endorsed to the Securities Intermediary, by continuous credit thereof by
book-entry to the related Trust Account);
          (b) with respect to a certificated security (i) delivery of such
certificated security endorsed to, or registered in the name of, the Indenture
Trustee or endorsed in blank to its custodian or the related Securities
Intermediary and the making by such Securities Intermediary of appropriate
entries in its records identifying such certificated securities as credited to
the related Trust Account, or (ii) by delivery thereof to a “clearing
corporation” (as defined in Section 8-102(a)(5) of the UCC) and the making by
such clearing corporation of appropriate entries in its records crediting the
securities account of the related Securities Intermediary by the amount of such
certificated security and the making by such Securities Intermediary of
appropriate entries in its records identifying such certificated securities as
credited to the related Trust Account (all of the Trust Account Property
described in Subsections (a) and (b), “Physical Property”); and, in any event,
any such Physical Property in registered form shall be in the name of the
Indenture Trustee or its nominee or custodian (or the related Securities
Intermediary); and such additional or alternative procedures as may hereafter
become appropriate to effect the complete transfer of ownership of any such
Trust Account Property to the Indenture Trustee or its nominee or custodian,
consistent with changes in applicable law or regulations or the interpretation
thereof;
          (c) with respect to any security issued by the U.S. Treasury, Fannie
Mae or Freddie Mac that is a book-entry security held through the Federal
Reserve System pursuant to federal book-entry regulations, the following
procedures, all in accordance with applicable law, including applicable federal
regulations and Articles 8 and 9 of the UCC: the making by a Federal Reserve
Bank of an appropriate entry crediting such Trust Account Property to an account
of the related Securities Intermediary or the securities intermediary that is
(x) also a ‘participant” pursuant to applicable federal regulations and (y) is
acting as securities intermediary on behalf of the Securities Intermediary with
respect to such Trust

5



--------------------------------------------------------------------------------



 



Account Property; the making by such Securities Intermediary or securities
intermediary of appropriate entries in its records crediting such book-entry
security held through the Federal Reserve System pursuant to federal book-entry
regulations and Articles 8 and 9 of the UCC to the related Trust Account; and
such additional or alternative procedures as may hereafter become appropriate to
effect complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof; and
          (d) with respect to any item of Trust Account Property that is an
uncertificated security (as defined in Section 8-102(a)(18) of the UCC) and that
is not governed by clause (c) above, registration in the records of the issuer
thereof in the name of the related Securities Intermediary, and the making by
such Securities Intermediary of appropriate entries in its records crediting
such uncertificated security to the related Trust Account.
          Designated Depository Institution: With respect to an Eligible
Account, an institution whose deposits are insured by the Bank Insurance Fund or
the Savings Association Insurance Fund of the FDIC, the long-term deposits of
which shall be rated A or better by S&P or A2 or better by Moody’s and the
short-term deposits of which shall be rated P-1 or better by Moody’s and A-1 or
better by S&P, unless otherwise approved in writing by the Noteholder Agent and
which is any of the following: (A) a federal savings and loan association duly
organized, validly existing and in good standing under the federal banking laws,
(B) an institution duly organized, validly existing and in good standing under
the applicable banking laws of any state, (C) a national banking association
duly organized, validly existing and in good standing under the federal banking
laws, (D) a principal subsidiary of a bank holding company or (E) approved in
writing by the Noteholder Agent and, in each case acting or designated by the
Servicer as the depository institution for the Eligible Account; provided,
however, that any such institution or association shall have combined capital,
surplus and undivided profits of at least $50,000,000.
          Depositor: Option One Loan Warehouse Corporation, a Delaware
corporation, and any successors thereto.
          Determination Date: With respect to any Payment Date occurring on the
10th day of a month, the last calendar day of the month immediately preceding
the month of such Payment Date, and with respect to any other Payment Date, as
mutually agreed by the Servicer and the Noteholders.
          Disposition: A Securitization, Whole Loan Sale transaction, or other
disposition of Loans.
          Disposition Agent: Deutsche Bank Structured Products, Inc. and its
successors and assigns acting at the direction, and as agent, of the Majority
Noteholders.
          Disposition Participant: As applicable, with respect to a Disposition,
any “depositor” with respect to such Disposition, the Disposition Agent, the
Majority Noteholders, the Issuer, the Servicer, the related trustee and the
related custodian, any nationally recognized credit rating agency, the related
underwriters, the related placement agent, the related credit enhancer, the
related whole-loan purchaser, the related purchaser of securities and/or any
other party necessary or, in the good faith belief of any of the foregoing,
desirable to effect a Disposition.
          Disposition Proceeds: With respect to a Disposition, (x) the proceeds
of the Disposition remitted to the Trust in respect of the Loans transferred on
the date of and with respect to such Disposition, including without limitation,
any cash and Retained Securities created in any related Securitization less all
costs, fees and expenses incurred in connection with such Disposition,
including, without limitation, all amounts deposited into any reserve accounts
upon the closing thereof plus or minus

6



--------------------------------------------------------------------------------



 



(y) the net positive or net negative value of all Hedging Instruments, if any,
terminated in connection with such Disposition minus (z) all other amounts
agreed upon in writing by the Noteholder Agent, the Trust and the Servicer.
          Distribution Account: The account established and maintained pursuant
to Section 5.01(a)(2) hereof.
          Due Date: The day of the month on which the Monthly Payment is due
from the Borrower with respect to a Loan.
          Due Diligence Fees: Shall have the meaning provided in Section 11.15
hereof.
          Early Payment Default Loan: As defined in the Pricing Letter.
          Eligible Account: At any time, a deposit account or securities account
which is: (1) maintained with a Designated Depository Institution; (ii) fully
insured by either the Bank Insurance Fund or the Savings Association Insurance
Fund of the FDIC; (iii) a trust account (which shall be a “segregated trust
account”) maintained with the corporate trust department of a federal or state
chartered depository institution or trust company with trust powers and acting
in its fiduciary capacity for the benefit of the Indenture Trustee and the
Issuer, which depository institution or trust company shall have capital and
surplus of not less than $50,000,000; or (iv) with the prior written consent of
the Noteholder Agent, any other deposit account or securities account.
          Eligible Servicer: Option One or any other Person to which the
Majority Noteholders may consent in writing.
          Escrow Payments: With respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
fire, hazard, liability and other insurance premiums, condominium charges, and
any other payments required to be escrowed by the related Borrower with the
lender or servicer pursuant to the Mortgage or any other document.
          Event of Default: An Event of Default under the Indenture.
          Exceptions: The meaning set forth in the Custodial Agreement.
          Exceptions Report: The meaning set forth in the Custodial Agreement.
          Exchange Act: The Securities Exchange Act of 1934, as amended.
          Fannie Mae: The Federal National Mortgage Association and any
successor thereto.
          Fatal Exception: As defined in the Custodial Agreement.
          FDIC: The Federal Deposit Insurance Corporation and any successor
thereto.
          Fidelity Bond: As described in Section 4.10 of the Servicing Addendum.
          Final Put Date: The Put Date following the end of the Revolving Period
on which the Majority Noteholders (or the Market Value Agent on their behalf)
exercise the Put Option with respect to the entire outstanding Note Principal
Balance.

7



--------------------------------------------------------------------------------



 



          Final Recovery Determination: With respect to any defaulted Loan or
any Foreclosure Property, a determination made by the Servicer that all Mortgage
Insurance Proceeds, Liquidation Proceeds and other payments or recoveries which
the Servicer, in its reasonable good faith judgment, expects to be finally
recoverable in respect thereof have been so recovered. The Servicer shall
maintain records, prepared by a servicing officer of the Servicer, of each Final
Recovery Determination.
          Financial Covenants: As defined in Section 7.02 hereof.
          First Lien Loan: A Loan secured by the lien on the related Mortgaged
Property, subject to no prior liens on such Mortgaged Property.
          Foreclosed Loan: As of any Determination Date, any Loan that as of the
end of the preceding Remittance Period has been discharged as a result of
(i) the completion of foreclosure or comparable proceedings by the Servicer, on
behalf of the Issuer; (ii) the acceptance of the deed or other evidence of title
to the related Mortgaged Property in lieu of foreclosure or other comparable
proceeding; or (iii) the acquisition of title to the related Mortgaged Property
by operation of law.
          Foreclosure Property: Any real property securing a Foreclosed Loan
that has been acquired by the Servicer on behalf of the Issuer through
foreclosure, deed in lieu of foreclosure or similar proceedings in respect of
the related Loan.
          40/30 Loan: A Loan with a 40 year amortization period that becomes due
and payable in full at the end of the 30th year.
          Freddie Mac: The Federal Home Loan Mortgage Corporation and any
successor thereto.
          GAAP: Generally Accepted Accounting Principles as in effect in the
United States.
          Gross Margin: With respect to each ARM, the fixed percentage spread to
the Index, set forth in the related Promissory Note.
          Hedge Funding Requirement: With respect to any day, all amounts
required to be paid or delivered by the Issuer under any Hedging Instrument,
whether in respect of payments thereunder or in order to meet margin, collateral
or other requirements thereof. Such amounts shall be calculated by the Market
Value Agent and the Indenture Trustee shall be notified of such amount by the
Market Value Agent.
          Hedge Value: With respect to any Business Day and a specific Hedging
Instrument, the positive amount, if any, that is equal to the amount that would
be paid to the Issuer in consideration of an agreement between the Issuer and an
unaffiliated third party, that would have the effect of preserving for the
Issuer the net economic equivalent, as of such Business Day, of all payment and
delivery requirements payable to and by the Issuer under such Hedging Instrument
until the termination thereof, as determined by the Market Value Agent in
accordance with Section 6.03 hereof.
          Hedging Counterparty: A Person (i) (A) the long-term and commercial
paper or short-term deposit ratings of which are acceptable to the Majority
Noteholders and (B) which shall agree in writing that, in the event that any of
its long-term or commercial paper or short-term deposit ratings cease to be at
or above the levels deemed acceptable by the Majority Noteholders, it shall
secure its obligations in accordance with the request of the Majority
Noteholders, (ii) that has entered into a Hedging Instrument and (iii) that is
acceptable to the Majority Noteholders.

8



--------------------------------------------------------------------------------



 



          Hedging Instrument: Any interest rate cap agreement, interest rate
floor agreement, interest rate swap agreement or other interest rate hedging
agreement that may be entered into by the Issuer with a Hedging Counterparty,
and which requires the Hedging Counterparty to deposit all amounts payable
thereby directly to the Collection Account. Each Hedging Instrument shall meet
the requirements set forth in Article VII hereof with respect thereto.
          High LTV Loans: First Lien Loans with an LTV and Second Lien Loans
with a CLTV (that are not Piggy Backed Loans) greater than or equal to 90% and
less than or equal to 100%.
          Indenture: The Indenture dated as of December 30, 2005, between the
Issuer and the Indenture Trustee, as the same may be further amended or
supplemented from time to time.
          Indenture Trustee: Wells Fargo Bank, N..A., a national banking
association, as Indenture Trustee under the Indenture, or any successor
indenture trustee under the Indenture.
          Indenture Trustee Fee: An annual fee of $5,000 payable by the Servicer
in accordance with a separate fee agreement between the Indenture Trustee and
the Servicer and Section 5.01 hereof.
          Independent: When used with respect to any specified Person, such
Person (i) is in fact independent of the Loan Originator, the Servicer, the
Depositor or any of their respective Affiliates, (ii) does not have any direct
financial interest in, or any material indirect financial interest in, the Loan
Originator, the Servicer, the Depositor or any of their respective Affiliates
and (iii) is not connected with the Loan Originator, the Depositor, the Servicer
or any of their respective Affiliates, as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions;
provided, however, that a Person shall not fail to be Independent of the Loan
Originator, the Depositor, the Servicer or any of their respective Affiliates
merely because such Person is the beneficial owner of 1% or less of any class of
securities issued by the Loan Originator, the Depositor, the Servicer or any of
their respective Affiliates, as the case may be.
          Index: With respect to each ARM, the index set forth in the related
Promissory Note for the purpose of calculating the Loan Interest Rate thereon.
          Interest Carry-Forward Amount: With respect to any Payment Date, the
excess, if any, of (A) the Interest Payment Amount for such Payment Date plus
the unpaid portion of the Interest Payment Amount for the prior Payment Date
over (B) the amount in respect of interest that is actually paid from the
Distribution Account on such Payment Date in respect of the interest for such
Payment Date.
          Interest Only Mortgage Loan: A Mortgage Loan for which an
interest-only payment feature is allowed during the period prior to the first
Adjustment Date.
          Interest Payment Amount: With respect to any Payment Date, the sum of
the Daily Interest Accrual Amounts for all days in the related Accrual Period.
          LIBOR Determination Date: With respect to each Accrual Period, each
day during such Accrual Period.
          LIBOR Margin: As defined in the Pricing Letter.
          Lien: With respect to any asset, (a) any mortgage, lien, pledge,
charge, security interest, hypothecation, option or encumbrance of any kind in
respect of such asset or (b) the interest of a vendor or lessor under any
conditional sale agreement, financing lease or other title retention agreement
relating

9



--------------------------------------------------------------------------------



 



to such asset. When used with reference to the Indenture, all of the rights
assigned to the Indenture Trustee by virtue of the Granting Clause of the
Indenture.
          Lifetime Cap: The provision in the Promissory Note for each ARM which
limits the maximum Loan Interest Rate over the life of such ARM.
          Lifetime Floor: The provision in the Promissory Note for each ARM
which limits the minimum Loan Interest Rate over the life of such ARM.
          Liquidated Loan: As defined in Section 4.03(c) of the Servicing
Addendum.
          Liquidated Loan Losses: With respect to any Determination Date, the
difference between (i) the aggregate Principal Balances as of such date of all
Loans that became Liquidated Loans and (ii) all Liquidation Proceeds allocable
to principal received on or prior to such date.
          Liquidation Proceeds: With respect to a Liquidated Loan, any cash
amounts received in connection with the liquidation of such Liquidated Loan,
whether through trustee’s sale, foreclosure sale or other disposition, any cash
amounts received in connection with the management of the Mortgaged Property
from Defaulted Loans, any proceeds from Primary Insurance Policies and any other
amounts required to be deposited in the Collection Account pursuant to
Section 5.01(b) hereof, in each case other than Mortgage Insurance Proceeds and
Released Mortgaged Property Proceeds. Liquidation Proceeds shall also include
any awards or settlements in respect of the related Mortgage Property, whether
permanent or temporary, partial or entire, by exercise of the power of eminent
domain or condemnation.
          Loan: Any loan sold to the Trust hereunder and pledged to the
Indenture Trustee, which loan includes, without limitation, (i) a Promissory
Note or Lost Note Affidavit and related Mortgage and (ii) all right, title and
interest of the Loan Originator in and to the Mortgaged Property covered by such
Mortgage. The term Loan shall be deemed to include the related Promissory Note
or Lost Note Affidavit, related Mortgage, all other Loan Documents and related
Foreclosure Property, if any.
          Loan Documents: With respect to a Loan, the documents comprising the
Loan File for such Loan.
          Loan File: With respect to each Loan, the Custodial Loan File and the
Servicer’s Loan File.
          Loan Interest Rate: With respect to each Loan, the annual rate of
interest borne by the related Promissory Note, as shown on the Loan Schedule,
and, in the case of an ARM, as the same may be periodically adjusted in
accordance with the terms of such Loan.
          Loan Originator: Option One and its permitted successors and assigns.
          Loan Originator Put: The mandatory repurchase by the Loan Originator,
at the option of the Majority Noteholders, of a Loan pursuant to Section 3.08(a)
hereof.
          Loan Pool: As of any date of determination, the pool of all Loans
conveyed to the Issuer pursuant to this Agreement on all Transfer Dates up to
and including such date of determination, which Loans have not been released
from the Lien of the Indenture pursuant to the terms of the Basic Documents,
together with the rights and obligations of a holder thereof, and the payments
thereon and proceeds therefrom received on and after the applicable Transfer
Cut-off Date, as identified from time to time on the Loan Schedule.
          

10



--------------------------------------------------------------------------------



 




          Loan Purchase and Contribution Agreement: The Fourth Amended and
Restated Loan Purchase and Contribution Agreement, between Option One, as seller
and the Depositor, as purchaser, dated as of September 1, 2005, as heretofore
supplemented, amended and restated, and as it may hereafter be further
supplemented, amended and restated.
          Loan Schedule: The schedule of Loans conveyed to the Issuer on the
Closing Date and on each Transfer Date and delivered to the Noteholder Agent and
the Custodian in the form of a computer-readable transmission specifying the
information set forth in Exhibit E hereto and with respect to Wet Funded Loans,
Exhibit C to the Custodial Agreement.
          Loan-to-Value Ratio or LTV: With respect to any First Lien Loan, the
ratio of the original outstanding principal amount of such Loan to the Appraised
Value of the Mortgaged Property at origination.
          Lost Note Affidavit: With respect to any Loan as to which the original
Promissory Note has been permanently lost or destroyed and has not been
replaced, an affidavit from the Loan Originator certifying that the original
Promissory Note has been lost, misplaced or destroyed (together with a copy of
the related Promissory Note and indemnifying the Issuer against any loss, cost
or liability resulting from the failure to deliver the original Promissory Note)
in the form of Exhibit L attached to the Custodial Agreement.
          LPA Assignment: The assignment of Loans from Option One to the
Depositor under the Loan Purchase and Contribution Agreement.
          Majority Certificateholders: As defined in the Trust Agreement.
          Majority Noteholders: The holder or holders of in excess of 50% of the
Note Principal Balance. In the event of the release of the Lien of the Indenture
in accordance with the terms thereof, the Majority Noteholders shall mean the
Majority Certificateholders.
          Market Value: The market value of a Loan as of any Business Day as
determined by the Market Value Agent in accordance with Section 6.03 hereof.
          Market Value Agent: DB Structured Products, Inc. or an Affiliate
thereof designated by DB Structured Products, Inc. in writing to the parties
hereto and, in either case, its successors in interest.
          Master Disposition Confirmation Agreement: The Fourth Amended and
Restated Master Disposition Confirmation Agreement, dated as of June 1, 2005, by
and among Option One, the Depositor, the Delaware statutory trusts listed on
Schedule I thereto and each of the Lenders listed on Schedule II thereto, as
amended and supplemented from time to time.
          Maturity Date: With respect to the Notes, as set forth in the
Indenture or such later date as may be agreed in writing by the Majority
Noteholders.
          Maximum Committed Note Principal Balance: As defined in the Pricing
Letter.
          Maximum Note Principal Balance: As defined in the Pricing Letter.
          Monthly Advance: The aggregate of the advances made by the Servicer on
any Remittance Date pursuant to Section 4.14 of the Servicing Addendum.

11



--------------------------------------------------------------------------------



 



          Monthly Payment: The scheduled monthly payment of principal and/or
interest required to be made by a Borrower on the related Loan, as set forth in
the related Promissory Note.
          Monthly Remittance Amount: With respect to each Remittance Date, the
sum, without duplication, of (i) the aggregate payments on the Loans collected
by the Servicer pursuant to Section 5.01(b)(i) during the immediately preceding
Remittance Period and (ii) the aggregate of amounts deposited into the
Collection Account pursuant to Section 5.01(b)(ii) through 5.01(b)(x) during the
immediately preceding Remittance Period.
          Moody’s: Moody’s Investors Service, Inc., or any successor thereto.
          Mortgage: With respect to any Loan, the mortgage, deed of trust or
other instrument securing the related Promissory Note, which creates a first or
second lien on the fee in real property and/or a first or second lien on the
leasehold estate in real property securing the Promissory Note and the
assignment of rents and leases related thereto.
          Mortgage Insurance Policies: With respect to any Mortgaged Property or
Loan, the insurance policies required pursuant to Section 4.08 of the Servicing
Addendum.
          Mortgage Insurance Proceeds: With respect to any Mortgaged Property,
all amounts collected in respect of Mortgage Insurance Policies and not required
either pursuant to applicable law or the related Loan Documents to be applied to
the restoration of the related Mortgaged Property or paid to the related
Borrower.
          Mortgaged Property: With respect to a Loan, the related Borrower’s fee
and/or leasehold interest in the real property (and/or all improvements,
buildings, fixtures, building equipment and personal property thereon (to the
extent applicable) and all additions, alterations and replacements made at any
time with respect to the foregoing) and all other collateral securing repayment
of the debt evidenced by the related Promissory Note.
          Net Liquidation Proceeds: With respect to any Payment Date,
Liquidation Proceeds received during the prior Remittance Period, net of any
reimbursements to the Servicer made from such amounts for any unreimbursed
Servicing Compensation and Servicing Advances (including Nonrecoverable
Servicing Advances) made and any other fees and expenses paid in connection with
the foreclosure, inspection, conservation and liquidation of the related
Liquidated Loans or Foreclosure Properties pursuant to Section 4.03 of the
Servicing Addendum.
          Net Loan Losses: With respect to any Defaulted Loan that is subject to
a modification pursuant to Section 4.01 of the Servicing Addendum, an amount
equal to the portion of the Principal Balance, if any, released in connection
with such modification.
          Net Worth: With respect to any Person, the excess of total assets of
such Person, over total liabilities of such Person, determined in accordance
with GAAP.
          Non-Fatal Exception: As defined in Section 2.05(b)(i) hereof.
          Nonrecoverable Monthly Advance: Any Monthly Advance previously made or
proposed to be made with respect to a Loan or Foreclosure Property that, in the
good faith business judgment of the Servicer, as evidenced by an Officer’s
Certificate of a Servicing Officer delivered to the Noteholder Agent, will not,
or, in the case of a proposed Monthly Advance, would not be, ultimately
recoverable

12



--------------------------------------------------------------------------------



 



from the related late payments, Mortgage Insurance Proceeds, Liquidation
Proceeds or condemnation proceeds on such Loan or Foreclosure Property as
provided herein.
          Nonrecoverable Servicing Advance: With respect to any Loan or any
Foreclosure Property, (a) any Servicing Advance previously made and not
reimbursed from late collections, condemnation proceeds, Liquidation Proceeds,
Mortgage Insurance Proceeds or the Released Mortgaged Property Proceeds on the
related Loan or Foreclosure Property or (b) a Servicing Advance proposed to be
made in respect of a Loan or Foreclosure Property either of which, in the good
faith business judgment of the Servicer, as evidenced by an Officer’s
Certificate of a Servicing Officer delivered to the Noteholder Agent, would not
be ultimately recoverable.
          Nonutilization Fee: As defined in the Pricing Letter.
          Note: As defined in the Indenture.
          Noteholder: As defined in the Indenture.
          Noteholder Agent: DB Structured Products, Inc. and its successors and
assigns acting at the direction, and as agent, of the Majority Noteholders.
          Note Interest Rate: As defined in the Pricing Letter.
          Note Principal Balance: With respect to the Notes, as of any date of
determination (a) the sum of the Additional Note Principal Balances purchased on
or prior to such date pursuant to the Note Purchase Agreement less (b) all
amounts previously distributed in respect of principal of the Notes on or prior
to such day.
          Note Purchase Agreement: The Note Purchase Agreement among the
Purchasers, the Noteholder Agent, the Issuer and the Depositor, dated as of
December 30, 2005 and any amendments thereto.
          Note Redemption Amount: As of any Determination Date, an amount
without duplication equal to the sum of (i) the then outstanding Note Principal
Balance of the Notes, plus the Interest Payment Amount for the related Payment
Date, (ii) any Trust Fees and Expenses due and unpaid on the related Payment
Date, (iii) any Servicing Advance Reimbursement Amount as of such Determination
Date, and (iv) all amounts due to Hedging Counterparties in respect of the
termination of all related Hedging Instruments.
          Officer’s Certificate: A certificate signed by a Responsible Officer
of the Depositor, the Loan Originator, the Servicer or the Issuer, in each case,
as required by this Agreement.
          One-Month LIBOR: With respect to each Accrual Period, the rate
determined by the Noteholder Agent on the related LIBOR Determination Date on
the basis of the offered rate for one-month U.S. dollar deposits, as such rate
appears on Telerate Page 3750 as of 11:00 a.m. (London time) on such LIBOR
Determination Date; provided that if such rate does not appear on Telerate Page
3750, the rate for such date will be determined on the basis of the offered
rates of the Reference Banks for one-month U.S. dollar deposits, as of
11:00 a.m. (London time) on such LIBOR Determination Date. In such event, the
Noteholder Agent will request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If on such LIBOR
Determination Date, two or more Reference Banks provide such offered quotations,
One-Month LIBOR for the related Accrual Period shall be the arithmetic mean of
all such offered quotations (rounded to the nearest whole multiple of 1/16%). If
on such LIBOR

13



--------------------------------------------------------------------------------



 



Determination Date, fewer than two Reference Banks provide such offered
quotations, One-Month LIBOR for the related Accrual Period shall be the higher
of (i) LIBOR as determined on the previous LIBOR Determination Date and (ii) the
Reserve Interest Rate. Notwithstanding the foregoing, if, under the priorities
described above, One-Month LIBOR for a LIBOR Determination Date would be based
on One-Month LIBOR for the previous LIBOR Determination Date for the third
consecutive LIBOR Determination Date, the Noteholder Agent shall select an
alternative comparable index (over which the Noteholder Agent has no control),
used for determining one-month Eurodollar lending rates that is calculated and
published (or otherwise made available) by an independent party.
          Opinion of Counsel: A written opinion of counsel who may be employed
by the Servicer, the Depositor, the Loan Originator or any of their respective
Affiliates.
          Option One: Option One Mortgage Corporation, a California corporation.
          Overcollateralization Shortfall: With respect to any Business Day, a
positive amount, if any, equal to (a) the Note Principal Balance on such
Business Day minus (b) the aggregate Collateral Value of all Loans in the Loan
Pool as of such Business Day; provided, however, that on (A) the termination of
the Revolving Period, (B) the occurrence of a Rapid Amortization Trigger,
(C) the Payment Date on which the Trust is to be terminated pursuant to
Section 10.02 hereof or (D) the Final Put Date, the Overcollateralization
Shortfall shall be equal to the Note Principal Balance. Notwithstanding anything
to the contrary herein, in no event shall the Overcollateralization Shortfall,
with respect to any Business Day, exceed the Note Principal Balance as of such
date. If, as of such Business Day, no Rapid Amortization Trigger or Default
under this Agreement or the Indenture shall be in effect, the
Overcollateralization Shortfall shall be reduced (but in no event to an amount
below zero) by all or any portion of the aggregate Hedge Value (if any) as of
such Payment Date as the Majority Noteholders may, in their sole discretion,
designate in writing.
          Owner Trustee: Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as Owner Trustee, and any
successor owner trustee under the Trust Agreement.
          Owner Trustee Fee: The annual fee of $4,400 payable in equal monthly
installments to the Servicer pursuant to Section 5.01(c)(3)(i), and the Servicer
shall, in turn, pay such amount annually to the Owner Trustee on the anniversary
of the Closing Date occurring each year during the term of this Agreement.
          Paying Agent: As defined in the Indenture.
          Payment Date: Each of, (i) the 10th day of each calendar month
commencing on the first such 10th day to occur after the first Transfer Date, or
if any such day is not a Business Day, the first Business Day immediately
following such day, (ii) any day a Loan is sold pursuant to the terms hereof,
(iii) a Put Date as specified by the Majority Noteholders pursuant to
Section 10.05 of the Indenture and (iv) an additional Payment Date pursuant to
Section 5.01(c)(4)(i) and 5.01(c)(4)(iii). From time to time, the Majority
Noteholders and the Issuer may agree, upon written notice to the Owner Trustee
and the Indenture Trustee, to additional Payment Dates in accordance with
Section 5.01(c)(4)(ii).
          Payment Statement: As defined in Section 6.01(b) hereof.
          Percentage Interest: As defined in the Trust Agreement.

14



--------------------------------------------------------------------------------



 



          Periodic Cap: With respect to each ARM Loan and any Rate Change Date
therefor, the annual percentage set forth in the related Promissory Note, which
is the maximum annual percentage by which the Loan Interest Rate for such Loan
may increase or decrease (subject to the Lifetime Cap or the Lifetime Floor) on
such Rate Change Date from the Loan Interest Rate in effect immediately prior to
such Rate Change Date.
          Permitted Investments: Each of the following:
          (a) Direct general obligations of the United States or the obligations
of any agency or instrumentality of the United States fully and unconditionally
guaranteed, the timely payment or the guarantee of which constitutes a full
faith and credit obligation of the United States.
          (b) Federal Housing Administration debentures rated Aa2 or higher by
Moody’s and AA or better by S&P.
          (c) Freddie Mac senior debt obligations rated Aa2 or higher by Moody’s
and AA or better by S&P.
          (d) Federal Home Loan Banks’ consolidated senior debt obligations
rated Aa2 or higher by Moody’s and AA or better by S&P.
          (e) Fannie Mae senior debt obligations rated Aa2 or higher by Moody’s.
          (f) Federal funds, certificates or deposit, time and demand deposits,
and bankers’ acceptances (having original maturities of not more than 365 days)
of any domestic bank, the short-term debt obligations of which have been rated
A-1 or better by S&P and P-1 or better by Moody’s.
          (g) Investment agreements approved by the Noteholder Agent provided:
               (1) The agreement is with a bank or insurance company which has
an unsecured, uninsured and unguaranteed obligation (or claims-paying ability)
rated Aa2 or better by Moody’s and AA or better by S&P, and
               (2) Monies invested thereunder may be withdrawn without any
penalty, premium or charge upon not more than one day’s notice (provided such
notice may be amended or canceled at any time prior to the withdrawal date), and
               (3) The agreement is not subordinated to any other obligations of
such insurance company or bank, and
               (4) The same guaranteed interest rate will be paid on any future
deposits made pursuant to such agreement, and
               (5) The Indenture Trustee and the Noteholder Agent receive an
opinion of counsel that such agreement is an enforceable obligation of such
insurance company or bank.
          (h) Commercial paper (having original maturities of not more than
365 days) rated A-1 or better by S&P and P-1 or better by Moody’s.
          (i) Investments in money market funds rated AAAM or AAAM-G by S&P and
Aaa or P-1 by Moody’s.

15



--------------------------------------------------------------------------------



 



          (j) Investments approved in writing by the Noteholder Agent;
provided, that no instrument described above is permitted to evidence either the
right to receive (a) only interest with respect to obligations underlying such
instrument or (b) both principal and interest payments derived from obligations
underlying such instrument and the interest and principal payments with respect
to such instrument provide a yield to maturity at par greater than 120% of the
yield to maturity at par of the underlying obligations; and provided, further,
that no instrument described above may be purchased at a price greater than par
if such instrument may be prepaid or called at a price less than its purchase
price prior to stated maturity; and provided, further, that, with respect to any
instrument described above, such instrument qualifies as a “permitted
investment” within the meaning of Section 860G(a)(5) of the Code and the
regulations thereunder.
          Person: Any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust, national
banking association, unincorporated organization or government or any agency or
political subdivision thereof.
          Physical Property: As defined in clause (b) of the definition of
“Delivery” above.
          Piggy-Backed Loan: A combined First Lien Loan, with an LTV less than
or equal to 80%, and Second Lien Loan, with a CLTV less than or equal to 100%,
that satisfy the underwriting criteria set forth in Exhibit D hereto and have a
minimum FICO score of 580, with respect to a Loan with full documentation, or
620, with respect to a Loan with stated income documentation
          Pool Principal Balance: With respect to any Determination Date, the
aggregate Principal Balances of the Loans as of such Determination Date.
          Prepaid Installment: With respect to any Loan, any installment of
principal thereof and interest thereon received prior to the scheduled Due Date
for such installment, intended by the Borrower as an early payment thereof and
not as a Prepayment with respect to such Loan.
          Prepayment: Any payment of principal of a Loan which is received by
the Servicer in advance of the scheduled due date for the payment of such
principal (other than the principal portion of any Prepaid Installment), and the
proceeds of any Mortgage Insurance Policy which are to be applied as a payment
of principal on the related Loan shall be deemed to be Prepayments for all
purposes of this Agreement.
          Preservation Expenses: Expenditures made by the Servicer in connection
with a foreclosed Loan prior to the liquidation thereof, including, without
limitation, expenditures for real estate property taxes, hazard insurance
premiums, property restoration or preservation.
          Pricing Letter: The Pricing Letter among the Issuer, the Depositor,
Option One and the Indenture Trustee, dated December 30, 2005 and any amendments
thereto.
          Primary Insurance Policy: A policy of primary mortgage guaranty
insurance issued by a Qualified Insurer pursuant to Section 4.06 of the
Servicing Addendum.
          Principal Balance: With respect to any Loan or related Foreclosure
Property, (i) at the Transfer Cut-off Date, the Transfer Cut-off Date Principal
Balance and (ii) with respect to any other date of determination, the
outstanding unpaid principal balance of the Loan as of the end of the preceding
Remittance Period (after giving effect to all payments received thereon and the
allocation of any Net Loan

16



--------------------------------------------------------------------------------



 



Losses with respect thereto for a Defaulted Loan prior to the end of such
Remittance Period); provided, however, that any Liquidated Loan shall be deemed
to have a Principal Balance of zero.
          Promissory Note: With respect to a Loan, the original executed
promissory note or other evidence of the indebtedness of the related Borrower or
Borrowers.
          Purchasers: The Committed Purchaser and the Conduit Purchasers and
their permitted successors and assigns.
          Put/Call Loan: Any (i) Loan that has become 30 or more days (but less
than 60 days) Delinquent, (ii) Loan that has become 60 or more days (but less
than 90 days) Delinquent, (iii) Loan that has become 90 or more days Delinquent,
(iv) Loan that is a Defaulted Loan, (v) Loan that has been in default for a
period of 30 days or more (other than a Loan referred to in clause (i), (ii),
(iii) or (iv) hereof), (vi) Loan that does not meet criteria established by
independent rating agencies or surety agency conditions for Dispositions which
criteria have been established at the related Transfer Date and may be modified
only to match changed criteria of independent rating agencies or surety agents,
or (vii) Loan that is inconsistent with the intended tax status of a
Securitization.
          Put Date: Any date on which all or a portion of the Notes are to be
purchased by the Issuer as a result of the exercise of the Put Option.
          Put Option: The right of the Majority Noteholders to require the
Issuer to repurchase all or a portion of the Notes in accordance with
Section 10.04 of the Indenture.
          QSPE Affiliate: Any of Option One Owner Trust 2001-1 A, Option One
Owner Trust 2001-1 B, Option One Owner Trust 2002-3, Option One Owner Trust
2003-4, Option One Owner Trust 2003-5, Option One Owner Trust 2005-6, Option One
Owner Trust 2005-7, Option One Owner Trust 2005-8, or any other Affiliate which
is a “qualified special purpose entity” in accordance with Financial Accounting
Standards Board’s Statement No. 140 or 125.
          Qualified Insurer: An insurance company duly qualified as such under
the laws of the states in which the Mortgaged Property is located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided and that meets the requirements of
Fannie Mae and Freddie Mac.
          Qualified Substitute Loan: A Loan or Loans substituted for a Deleted
Loan pursuant to Section 3.06 hereof, which (i) has or have been approved in
writing by the Majority Noteholders and (ii) complies or comply as of the date
of substitution with each representation and warranty set forth in Exhibit F and
is or are not 30 or more days Delinquent as of the date of substitution for such
Deleted Loan or Loans.
          Rapid Amortization Trigger: Shall exist as of any Determination Date,
if the aggregate Principal Balance of all Loans that are Delinquent greater than
or equal to 30 days (including Defaulted Loans and Foreclosed Loans) as of such
Determination Date is greater than or equal to 15% of the Pool Principal Balance
as of such Determination Date; provided, however, that a Rapid Amortization
Trigger shall not occur if such percentage is reduced to less than 15% within
one (1) Business Day as of such Determination Date as a result of the exercise
of a Servicer Call. A Rapid Amortization Trigger shall continue to exist until
it is Deemed Cured.
          Rate Change Date: The date on which the Loan Interest Rate of each ARM
is subject to adjustment in accordance with the related Promissory Note.

17



--------------------------------------------------------------------------------



 



          Rating Agencies: S&P and Moody’s or such other nationally recognized
credit rating agencies as may from time to time be designated in writing by the
Majority Noteholders in their sole discretion.
          Record Date: With respect to each Payment Date, the close of business
of the immediately preceding Business Day.
          Reference Banks: Deutsche Bank AG, Barclay’s Bank PLC, The Tokyo
Mitsubishi Bank and National Westminster Bank PLC and their successors in
interest; provided, however, that if the Noteholder Agent determines that any of
the foregoing banks are not suitable to serve as a Reference Bank, then any
leading banks selected by the Noteholder Agent with the approval of the Issuer,
which approval shall not be unreasonably withheld, which are engaged in
transactions in Eurodollar deposits in the international Eurocurrency market
(i) with an established place of business in London and (ii) which have been
designated as such by the Noteholder Agent with the approval of the Issuer,
which approval shall not be unreasonably withheld.
          Refinanced Loan: A Loan the proceeds of which were not used to
purchase the related Mortgaged Property.
          Released Mortgaged Property Proceeds: With respect to any Loan,
proceeds received by the Servicer in connection with (i) a taking of an entire
Mortgaged Property by exercise of the power of eminent domain or condemnation or
(ii) any release of part of the Mortgaged Property from the lien of the related
Mortgage, whether by partial condemnation, sale or otherwise; which proceeds in
either case are not released to the Borrower in accordance with applicable law
and/or Accepted Servicing Practices.
          Remittance Date: The Business Day immediately preceding each Payment
Date.
          Remittance Period: With respect to any Payment Date, the period
commencing immediately following the Determination Date for the preceding
Payment Date (or, in the case of the initial Payment Date, commencing
immediately following the initial Transfer Cut-off Date) and ending on and
including the related Determination Date.
          Repurchase Price: With respect to a Loan the sum of (i), the Principal
Balance thereof as of the date of purchase or repurchase, plus (ii) all accrued
and unpaid interest on such Loan to the date of purchase or repurchase computed
at the applicable Loan Interest Rate, plus (iii) the amount of any unreimbursed
Servicing Advances made by the Servicer with respect to such Loan (after
deducting therefrom any amounts received in respect of such purchased or
repurchased Loan and being held in the Collection Account for future
distribution to the extent such amounts represent recoveries of principal not
yet applied to reduce the related Principal Balance or interest (net of the
Servicing Fee) for the period from and after the date of repurchase). The
Repurchase Price shall be (i) increased by the net negative value or
(ii) decreased by the net positive value of all Hedging Instruments (if any)
that are terminated with respect to the purchase of such Loan. To the extent the
Servicer does not reimburse itself for amounts, if any, in respect of the
Servicing Advance Reimbursement Amount pursuant to Section 5.01(c)(1) hereof,
with respect to such Loan, the Repurchase Price shall be reduced by such
amounts.
          Reserve Interest Rate: With respect to any LIBOR Determination Date,
the rate per annum that the Noteholder Agent determines to be either (i) the
arithmetic mean (rounded to the nearest whole multiple of 1/16%) of the
one-month U.S. dollar lending rates which New York City banks selected by the
Noteholder Agent are quoting on the relevant LIBOR Determination Date to the
principal London offices of leading banks in the London interbank market or
(ii) in the event that the Noteholder Agent can determine no such arithmetic
mean, the lowest one-month U.S. dollar lending rate which New

18



--------------------------------------------------------------------------------



 



York City banks selected by the Noteholder Agent are quoting on such LIBOR
Determination Date to leading European banks.
          Responsible Officer: When used with respect to the Indenture Trustee
or Custodian, any officer within the corporate trust office of such Person,
including any Vice President, Assistant Vice President, Secretary, Assistant
Secretary or any other officer of such Person customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject. When used with respect to the Issuer, any officer of the
Owner Trustee who is authorized to act for the Owner Trustee in matters relating
to the Issuer and who is identified on the list of Authorized Officers delivered
by the Owner Trustee to the Indenture Trustee on the date hereof (as such list
may be modified or supplemented from time to time thereafter) and, so long as
the Administration Agreement is in effect, any Vice President or more senior
officer of the Administrator who is authorized to act for the Administrator in
matters relating to the Issuer and to be acted upon by the Administrator
pursuant to the Administration Agreement and who is identified on the list of
Responsible Officers delivered by the Administrator to the Owner Trustee on the
date hereof (as such list may be modified or supplemented from time to time
thereafter). When used with respect to the Depositor, the Loan Originator or the
Servicer, the President, any Vice President, or the Treasurer.
          Retained Security or Retained Securities: With respect to a
Securitization, any subordinated securities issued or expected to be issued, or
excess collateral value retained or expected to be retained, in connection
therewith to the extent the Depositor, the Loan Originator or an Affiliate
thereof retains, instead of sells, such securities.
          Retained Securities Value: With respect to any Business Day and a
Retained Security, the market value thereof as determined by the Market Value
Agent in accordance with Section 6.03(d) hereof.
          Revolving Period: With respect to the Notes, the period commencing on
the Closing Date and ending on the earlier of (i) the Maturity Date and (ii) the
date on which the Revolving Period is terminated pursuant to Section 2.07.
          Sales Price: For any Transfer Date, the sum of the Collateral Values
with respect to each Loan conveyed on such Transfer Date as of such Transfer
Date.
          S&SA Assignment: An assignment, in the form of Exhibit C hereto, of
Loans and other property from the Depositor to the Issuer pursuant to this
Agreement.
          Second Lien Loan: A Loan secured by the lien on the Mortgaged
Property, subject to one Senior Lien on such Mortgaged Property.
          Securities: The Notes and the Trust Certificates.
          Securities Intermediary: A “securities intermediary” as defined in
Section 8-102(a)(14) of the UCC that is holding a Trust Account for the
Indenture Trustee as the sole “entitlement holder” as defined in
Section 8-102(a)(7) of the UCC.
          Securitization: A sale or transfer of Loans by the Issuer at the
direction of the Majority Noteholders to any other Person in order to effect one
or a series of structured-finance securitization transactions, including but not
limited to transactions involving the issuance of securities which may be

19



--------------------------------------------------------------------------------



 



treated for federal income tax purposes as indebtedness of Option One or one or
more of its wholly-owned subsidiaries.
          Securityholder: Any Noteholder or Certificateholder.
          Senior Lien: With respect to any Second Lien Loan, the mortgage loan
having a senior priority lien on the related Mortgaged Property.
          Servicer: Option One, in its capacity as the servicer hereunder, or
any successor appointed as herein provided.
          Servicer Call: The optional purchase by the Servicer of a Loan
pursuant to Section 3.08(b) hereof.
          Servicer Event of Default: As described in Section 9.01 hereof.
          Servicer’s Fiscal Year: May 1st of each year through April 30th of the
following year.
          Servicer’s Loan File: With respect to each Loan, the file held by the
Servicer, consisting of all documents (or electronic images thereof) relating to
such Loan, including, without limitation, copies of all of the Loan Documents
included in the related Custodial Loan File.
          Servicer’s Remittance Report: A report prepared and computed by the
Servicer in substantially the form of Exhibit B attached hereto.
          Servicing Addendum: The terms and provisions set forth in Exhibit G
attached hereto relating to the administration and servicing of the Loans.
          Servicing Advance Reimbursement Amount: With respect to any
Determination Date, the amount of any Servicing Advances that have not been
reimbursed as of such date, including Nonrecoverable Servicing Advances.
          Servicing Advances: As defined in Section 4.14(b) of the Servicing
Addendum.
          Servicing Compensation: The Servicing Fee and other amounts to which
the Servicer is entitled pursuant to Section 4.15 of the Servicing Addendum.
          Servicing Fee: As to each Loan (including any Loan that has been
foreclosed and for which the related Mortgaged Property has become a Foreclosure
Property, but excluding any Liquidated Loan), the fee payable monthly to the
Servicer, which shall be the product of 0.50% (50 basis points), or such other
lower amount as shall be mutually agreed to in writing by the Majority
Noteholders and the Servicer, and the Principal Balance of such Loan as of the
beginning of the related Remittance Period, divided by 12. The Servicing Fee
shall only be payable with respect to a Loan to the extent interest is collected
on such Loan.
          Servicing Officer: Any officer of the Servicer or Subservicer involved
in, or responsible for, the administration and servicing of the Loans whose name
and specimen signature appears on a list of servicing officers annexed to an
Officer’s Certificate furnished by the Servicer or the Subservicer,
respectively, on the date hereof to the Issuer and the Indenture Trustee, on
behalf of the Noteholders, as such list may from time to time be amended.

20



--------------------------------------------------------------------------------



 



          S&P: Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
          Subservicer: Any Person with which the Servicer has entered into a
Subservicing Agreement and which is an Eligible Servicer and satisfies any
requirements set forth in Section 4.22 of the Servicing Addendum in respect of
the qualifications of a Subservicer.
          Subservicing Account: An account established by a Subservicer pursuant
to a Subservicing Agreement, which account must be an Eligible Account.
          Subservicing Agreement: Any agreement between the Servicer and any
Subservicer relating to subservicing and/or administration of any or all Loans
as provided in Section 4.22 in the Servicing Addendum.
          Subsidiary: With respect to any Person, any corporation, partnership
or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership or other entity (irrespective of whether or not
at the time securities or other ownership interests of any other class or
classes of such corporation, partnership or other entity shall have or might
have voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
          Substitution Adjustment: With respect to Loans, as to any date on
which a substitution occurs pursuant to Section 2.05 or Section 3.06 hereof, the
amount, if any, by which (a) the aggregate principal balance of any Qualified
Substitute Loans (after application of principal payments received on or before
the related Transfer Cut-off Date) is less than (b) the aggregate of the
Principal Balances of the related Deleted Loans as of the first day of the month
in which such substitution occurs.
          Tangible Net Worth: With respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less (i) the consolidated net book value of all assets of such Person and its
Subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, net leasehold improvements, goodwill, trademarks, trade names, service
marks, copyrights, patents, licenses and unamortized debt discount and expense;
provided, that residual securities issued by such Person or its Subsidiaries
shall not be treated as intangibles for purposes of this definition; (ii) any
loans outstanding to any officer or director of Option One or its Affiliates,
and (iii) any receivables from H&R Block, Inc.
          Termination Price: As of any Determination Date, an amount without
duplication equal to the greater of (A) the Note Redemption Amount and (B) the
sum of (i) the Principal Balance of each Loan included in the Trust as of the
end of the preceding Remittance Period; (ii) all unpaid interest accrued on the
Principal Balance of each such Loan at the related Loan Interest Rate to the end
of the preceding Remittance Period; and (iii) the aggregate fair market value of
each Foreclosure Property included in the Trust as of the end of the preceding
Remittance Period, as determined by an Independent appraiser acceptable to the
Majority Noteholders as of a date not more than 30 days prior to such Payment
Date.
          Total Required Capital: The sum of total required capital for all
assets set forth on Exhibit H attached hereto.

21



--------------------------------------------------------------------------------



 



          Transfer Cut-off Date: With respect to each Loan, (i) the first day of
the month in which the Transfer Date with respect to such Loan occurs or if
originated in such month, the date of origination or (ii) in the case of a
purchase from a QSPE Affiliate, unless otherwise specified in the confirmation
delivered in accordance with the Master Disposition Confirmation Agreement in
connection with such purchase, the related Transfer Date.
          Transfer Cut-off Date Principal Balance: As to each Loan, its
Principal Balance as of the opening of business on the Transfer Cut-off Date
(after giving effect to any payments received on the Loan before the Transfer
Cut-off Date).
          Transfer Date: With respect to each Loan, the day such Loan is either
(i) sold and conveyed to the Depositor by the Loan Originator pursuant to the
Loan Purchase and Contribution Agreement and to the Issuer by the Depositor
pursuant to Section 2.01 hereof or (ii) sold to the Issuer pursuant to the
Master Disposition Confirmation Agreement, which results in an increase in the
Note Principal Balance by the related Additional Note Principal Balance. With
respect to any Qualified Substitute Loan, the Transfer Date shall be the day
such Loan is conveyed to the Trust pursuant to Section 2.05 or 3.06 hereof.
          Transfer Obligation: The obligation of the Loan Originator to make
certain payments under Section 5.06 hereof.
          Transfer Obligation Account: The account designated as such,
established and maintained pursuant to Section 5.05 hereof.
          Transfer Obligation Target Amount: With respect to any Payment Date,
the cumulative total of all withdrawals pursuant to Section 5.05(e), 5.05(f),
5.05(g), and 5.05(h) hereof from the Transfer Obligation Account to but not
including such Payment Date minus any amount withdrawn from the Transfer
Obligation Account to return to the Loan Originator pursuant to
Section 5.05(i)(i).
          Trust: Option One Owner Trust 2005-9, the Delaware statutory trust
created pursuant to the Trust Agreement.
          Trust Account Property: The Trust Accounts, all amounts and
investments held from time to time in the Trust Accounts and all proceeds of the
foregoing.
          Trust Accounts: The Distribution Account, the Collection Account, the
Advance Account and the Transfer Obligation Account.
          Trust Agreement: The Trust Agreement dated as of December 30, 2005
between the Depositor and the Owner Trustee, as the same may be further amended
or supplemented from time to time.
          Trust Certificate: The meaning assigned thereto in the Trust
Agreement.
          Trust Estate: Shall mean the assets subject to this Agreement, the
Trust Agreement and the Indenture and assigned to the Trust, which assets
consist of (i) such Loans as from time to time are subject to this Agreement as
listed in the Loan Schedule, as the same may be amended or supplemented on each
Transfer Date and by the removal of Deleted Loans and Unqualified Loans and by
the addition of Qualified Substitute Loans, together with the Servicer’s Loan
Files and the Custodial Loan Files relating thereto and all proceeds thereof,
(ii) the Mortgages and security interests in the Mortgaged Properties, (iii) all
payments in respect of interest and principal with respect to each Loan received
on or after the related

22



--------------------------------------------------------------------------------



 




Transfer Cut-off Date, (iv) such assets as from time to time are identified as
Foreclosure Property, (v) such assets and funds as are from time to time
deposited in the Distribution Account, Collection Account, Advance Account and
the Transfer Obligation Account, including, without limitation, amounts on
deposit in such accounts that are invested in Permitted Investments, (vi)
lenders’ rights under all Mortgage Insurance Policies and to any Mortgage
Insurance Proceeds, (vii) Net Liquidation Proceeds and Released Mortgaged
Property Proceeds, (viii) all right, title and interest of the Trust (but none
of the obligations) in and to the obligations of Hedging Counterparties under
Hedging Instruments (if any) and (ix) all right, title and interest of each of
the Depositor, the Loan Originator and the Trust in and under the Basic
Documents including, without limitation, the obligations of the Loan Originator
under the Loan Purchase and Contribution Agreement, the Master Disposition
Confirmation Agreement, and all proceeds of any of the foregoing.
          Trust Fees and Expenses: As of each Payment Date, an amount equal to
the Servicing, Compensation, the Owner Trustee Fee, the Indenture Trustee Fee
and the Custodian Fee, if any, and any expenses of the Servicer, the Owner
Trustee, the Indenture Trustee or the Custodian.
          UCC: The Uniform Commercial Code as in effect in the State of New
York.
          UCC Assignment: A form “UCC-2” or “UCC-3” statement meeting the
requirements of the Uniform Commercial Code of the relevant jurisdiction to
reflect an assignment of a secured party’s interest in collateral.
          UCC-1 Financing Statement: A financing statement meeting the
requirements of the Uniform Commercial Code of the relevant jurisdiction.
          Underwriting Guidelines: The underwriting guidelines (including the
loan origination guidelines) of the Loan Originator, as the same may be amended
from time to time with notice to the Noteholder Agent.
          Unfunded Transfer Obligation: With respect to any date of
determination, an amount equal to the greater of:
     (A) the sum of (i) 10% of the aggregate Sales Prices of all Loans owned by
the Issuer at the close of business on the immediately preceding day minus all
payments actually made by the Loan Originator in respect of the Unfunded
Transfer Obligation pursuant to Section 5.06 hereof with respect to such Loans
since the related Transfer Dates plus (ii) 10% of the aggregate Sales Prices of
all Loans purchased by the Issuer on such date of determination; and
     (B) 10% of the average daily aggregate Sales Prices (as of the related
Transfer Date) of all Loans owned by the Issuer over the 90 day period
immediately preceding such date of determination minus all payments actually
made by the Loan Originator in respect of the Unfunded Transfer Obligation
pursuant to Section 5.06 with respect to such Loans.
          Unfunded Transfer Obligation Percentage: As of any date of
determination, an amount equal to (x) the Unfunded Transfer Obligation as of
such date, divided by (y) 100% of the aggregate Collateral Values as of the
related Transfer Date of all Loans in the Loan Pool.
          Unqualified Loan: As defined in Section 3.06(a) hereof
          Wet Funded Custodial File Delivery Date: With respect to a Wet Funded
Loan, the fifteenth calendar day after the date the funds for such Wet Funded
Loan were released to the related

23



--------------------------------------------------------------------------------



 



Borrower, provided that if a Default or Event of Default shall have occurred,
the Wet Funded Custodial File Delivery Date shall be the earlier of (x) such
fifteenth calendar day and (y) the second Business Day after the occurrence of
such event.
          Wet Funded Loan: A Loan for which the Custodian has not received the
related Custodial Loan File as of the related Transfer Date and for which the
Custodian has issued a Trust Receipt with respect to the Wet Funded Loan, in
substantially the form of Exhibit M attached to the Custodial Agreement.
          Whole Loan Sale: A Disposition of Loans in a permanent and outright
sale, either servicing-released or servicing-retained.
          Section 1.02 Other Definitional Provisions.
          (a) Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
          (b) All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
          (c) As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP. To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document shall control.
          (d) The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Article, Section, Schedule
and Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” shall mean “including without limitation.”
          (e) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
ARTICLE II
CONVEYANCE OF THE TRUST ESTATE;
ADDITIONAL NOTE PRINCIPAL BALANCES
          Section 2.01 Conveyance of the Trust Estate; Additional Note Principal
Balances.
          (a) (i) On the terms and conditions of this Agreement, on each
Transfer Date during the Revolving Period, the Depositor agrees to offer for
sale and to sell a portion of each of the Loans, and contribute to the capital
stock of the Issuer the balance of each of the Loans and deliver the

24



--------------------------------------------------------------------------------



 



related Loan Documents to or at the direction of the Issuer. To the extent the
Issuer has or is able to obtain sufficient funds under the Note Purchase
Agreement and the Notes for the purchase thereof, the Issuer agrees to purchase
such Loans offered for sale by the Depositor. On the terms and conditions of
this Agreement and the Master Disposition Confirmation Agreement, on each
Transfer Date during the Revolving Period, the Issuer may acquire Loans from
another QSPE Affiliate of the Loan Originator to the extent the Issuer has or is
able to obtain sufficient funds for the purchase thereof.
               (ii) In consideration of the payment of the Additional Note
Principal Balance pursuant to Section 2.06 hereof and as a contribution to the
assets of the Issuer, the Depositor as of the related Transfer Date and
concurrently with the execution and delivery hereof, hereby sells, transfers,
assigns, sets over and otherwise conveys to the Issuer, without recourse, but
subject to the other terms and provisions of this Agreement, all of the right,
title and interest of the Depositor in and to the Trust Estate.
               (iii) During the Revolving Period, on each Transfer Date, subject
to the conditions precedent set forth in Section 2.06 hereof and in accordance
with the procedures set forth in Section 2.01(c), the Depositor, pursuant to an
S&SA Assignment, will assign to the Issuer without recourse all of its
respective right, title and interest, in and to the Loans and all proceeds
thereof listed on the Loan Schedule attached to such S&SA Assignment, including
all interest and principal received by the Loan Originator, the Depositor or the
Servicer on or with respect to the Loans on or after the related Transfer
Cut-off Date, together with all right, title and interest in and to the proceeds
of any related Mortgage Insurance Policies and all of the Depositor’s rights,
title and interest in and to (but none of its obligations under) the Loan
Purchase and Contribution Agreement and all proceeds of the foregoing.
               (iv) The foregoing sales, transfers, assignments, set overs and
conveyances do not, and are not intended to, result in a creation or an
assumption by the Issuer of any of the obligations of the Depositor, the Loan
Originator or any other Person in connection with the Trust Estate or under any
agreement or instrument relating thereto except as specifically set forth
herein.
          (b) As of the Closing Date and as of each Transfer Date, the Issuer
acknowledges (or will acknowledge, pursuant to the S&SA Assignment) the
conveyance to it of the Trust Estate, including, as applicable, all rights,
title and interest of the Depositor and any QSPE Affiliate in and to the Trust
Estate, receipt of which is hereby acknowledged by the Issuer. Concurrently with
such delivery, as of the Closing Date and as of each Transfer Date, pursuant to
the Indenture, the Issuer pledges the Trust Estate to the Indenture Trustee. In
addition, concurrently with such delivery and in exchange therefor, the Owner
Trustee, pursuant to the instructions of the Depositor, has executed (not in its
individual capacity, but solely as Owner Trustee on behalf of the Issuer) and
caused the Trust Certificates to be authenticated and delivered to or at the
direction of the Depositor.
          (c) (i) Pursuant to and subject to the Note Purchase Agreement, the
Issuer may, at its sole option, from time to time request advances on any
Transfer Date of Additional Note Principal Balances.
               (ii) Notwithstanding anything to the contrary herein, in no event
shall any Purchaser be required to advance Additional Note Principal Balances on
a Transfer Date if the conditions precedent with respect to such Transfer Date
under Section 2.06 and the conditions precedent to the purchase of Additional
Note Principal Balances set forth in Section 3.01 of the Note Purchase Agreement
have not been fulfilled.
               (iii) The Servicer shall appropriately note such Additional Note
Principal Balance (and the increased Note Principal Balance) in the next
succeeding Payment Statement; provided, however, that failure to make any such
notation in such Payment Statement or any error in such notation

25



--------------------------------------------------------------------------------



 



shall not adversely affect any Noteholder’s rights with respect to its Note
Principal Balance and its right to receive interest and principal payments in
respect of the Note Principal Balance held by such Noteholder. Each Noteholder
shall record on the schedule attached to such Noteholder’s Note, the date and
amount of any Additional Note Principal Balance advanced by it; provided, that
failure to make such recordation on such schedule or any error in such schedule
shall not adversely affect any Noteholder’s rights with respect to its Note
Principal Balance and its right to receive interest payments in respect of the
Note Principal Balance held by such Noteholder.
               (iv) Absent manifest error, the Note Principal Balance of each
Note as set forth in the Noteholder’s records shall be binding upon the
Noteholders and the Trust, notwithstanding any notation made by the Servicer in
its Payment Statement pursuant to the preceding paragraph.
          Section 2.02 Ownership and Possession of Loan Files.
          With respect to each Loan, as of the related Transfer Date the
ownership of the related Promissory Note, the related Mortgage and the contents
of the related Servicer’s Loan File and Custodial Loan File shall be vested in
the Trust for the benefit of the Securityholders, although possession of the
Servicer’s Loan File on behalf of and for the benefit of the Securityholders
shall remain with the Servicer, and the Custodian shall take possession of the
Custodial Loan Files as contemplated in Section 2.05 hereof.
          Section 2.03 Books and Records Intention of the Parties.
          (a) As of each Transfer Date, the sale of each of the Loans conveyed
by the Depositor on such Transfer Date shall be reflected on the balance sheets
and other financial statements of the Depositor and the Loan Originator, as the
case may be, as a sale of assets and a contribution to capital by the Loan
Originator and the Depositor, as applicable, under GAAP. Each of the Servicer
and the Custodian shall be responsible for maintaining, and shall maintain, a
complete set of books and records for each Loan which shall be clearly marked to
reflect the ownership of each Loan as of the related Transfer Date, by the
Issuer and for the benefit of the Securityholders.
          (b) It is the intention of the parties hereto that, other than for
federal, state and local income or franchise tax purposes (as to which no
treatment is herein contemplated), the transfers and assignments of the Trust
Estate on the initial Closing Date, on each Transfer Date and as otherwise
contemplated by the Basic Documents and the Assignments shall constitute a sale
of the Trust Estate including, without limitation, the Loans and all other
property comprising the Trust Estate specified in Section 2.01(a) hereof, from
the Depositor to the Issuer and such property shall not be property of the
Depositor. The parties hereto shall treat the Notes as indebtedness for federal,
state and local income and franchise tax purposes.
          (c) Each transfer and assignment contemplated by this Agreement shall
constitute a sale in part, and a contribution to capital in part, of the Loans
from the Depositor to the Issuer. Upon the consummation of those transactions
the Loans shall be owned by and be the property of the Issuer, and not owned by
or otherwise the property of, the Depositor for any purpose including without
limitation any bankruptcy, receivership, insolvency, liquidation,
conservatorship or similar proceeding relating to either the Depositor or the
Issuer or any property of either. The parties hereto hereby acknowledge that the
Issuer and its creditors are relying, and its subsequent transferees and their
creditors will rely, on such sales and contributions being recognized as such.
If (A) any transfer and assignment contemplated hereby is subsequently
determined for any reason under any circumstances to constitute a transfer to
secure a loan rather than a sale in part, and a contribution in part, of the
Loans or (B) any Loan is otherwise held to be property of the Depositor, then
this Agreement (i) is and shall be a security agreement within the

26



--------------------------------------------------------------------------------



 



meaning of Articles 8 and 9 of the applicable Uniform Commercial Code and
(ii) shall constitute a grant by the Depositor to the Issuer of a first priority
security interest in all of the Depositor’s right, title and other interest in
and to the Loans and the proceeds and other distributions and payments and
general intangibles and other rights and benefits in respect thereof. For
purposes of perfecting that security interest under any applicable Uniform
Commercial Code, the possession by, and notices and other communications with
respect thereto to and from, the Issuer or any agent thereof, of money, notes
and other documents evidencing ownership of and other rights with respect to the
Loans shall be “possession” by the secured party or purchaser and required
notices and other communications to and from applicable financial
intermediaries, bailees and other agents.
          (d) The Depositor at its expense shall take such actions as may be
necessary or reasonably requested by the Issuer to ensure the perfection, and
priority to all other security interests, of the security interest described in
the preceding paragraph including without limitation the execution and delivery
of such financing statements and amendments thereto, continuation statements and
other documents as the Issuer may reasonably request.
          Section 2.04 Delivery of Loan Documents.
          (a) With respect to each Loan, the Loan Originator shall, prior to the
related Transfer Date (or in the case of each Wet Funded Loan, on or before the
related Wet Funded Custodial File Delivery Date), in accordance with the terms
and conditions set forth in the Custodial Agreement, deliver or cause to be
delivered to the Custodian, as the designated agent of the Indenture Trustee, a
Loan Schedule, and each of the documents constituting the related Custodial Loan
File. The Loan Originator shall ensure that (i) in the event that any Wet Funded
Loan is not closed and funded to the order of the appropriate Borrower on the
day funds are provided to the Loan Originator by the applicable Purchaser, on
behalf of the Issuer, such funds shall be promptly returned to such Purchaser,
on behalf of the Issuer and (ii) in the event that any Wet Funded Loan is
subject to a rescission, all funds received in connection with such rescission
shall be promptly returned to such Purchaser, on behalf of the Issuer.
          (b) With respect to each Loan, the Loan Originator shall, on the
related Transfer Date (or in the case of each Wet Funded Loan, on or before the
related Wet Funded Custodial File Delivery Date), deliver or cause to be
delivered to the Servicer the related Servicer’s Loan File (i) for the benefit
of, and as agent for, the Noteholders and (ii) for the benefit of the Indenture
Trustee, on behalf of the Noteholders, for so long as the Notes are outstanding;
after the Notes are not outstanding, the Servicer’s Loan File shall be held in
the custody of the Servicer for the benefit of, and as agent for, the
Certificateholders.
          (c) The Indenture Trustee shall cause the Custodian to take and
maintain continuous physical possession of the Custodial Loan Files in the State
of California (or upon prior written notice from the Custodian to the Loan
Originator and the Noteholder Agent and delivery of an Opinion of Counsel with
respect to the continued perfection of the Indenture Trustee’s security
interest, in the State of Minnesota or Utah) and, in connection therewith, shall
act solely as agent for the Noteholders in accordance with the terms hereof and
not as agent for the Loan Originator, the Servicer or any other party.
          Section 2.05 Acceptance by the Indenture Trustee of the Loans; Certain
Substitutions and Repurchases; Certification by the Custodian.
          (a) The Indenture Trustee declares that it will cause the Custodian to
hold the Custodial Loan Files and any additions, amendments, replacements or
supplements to the documents contained therein, as well as any other assets
included in the Trust Estate and delivered to the Custodian, in trust, upon and
subject to the conditions set forth herein. The Indenture Trustee further agrees
to cause

27



--------------------------------------------------------------------------------



 



the Custodian to execute and deliver such certifications as are required under
the Custodial Agreement and to otherwise direct the Custodian to perform all of
its obligations with respect to the Custodial Loan Files in strict accordance
with the terms of the Custodial Agreement.
          (b) (i) With respect to (1) any non-Wet Funded Loan which has a Fatal
Exception in the Exceptions Report, the Loan Originator shall cure such
exceptions by delivering such missing documents to the Custodian or otherwise
curing the exceptions within one (1) Business Day of the Transfer Date, (2) any
non-Wet Funded Loans which are set forth as exceptions in the Exceptions Report
(other than Fatal Exceptions) (a “Non-Fatal Exception”), the Loan Originator
shall cure such exceptions by delivering such missing documents to the Custodian
or otherwise curing the defect within thirty (30) calendar days of the Transfer
Date; or (3) any Wet Funded Loans which are set forth as exceptions in the
Exceptions Report, the Loan Originator shall cure such exceptions by delivering
such missing documents to the Custodian or otherwise curing the defect no later
than one (1) Business Day after the Wet Funded Custodial File Delivery Date, in
each case, following the receipt of the first Exceptions Report listing such
exception with respect to such Loan.
               (ii) In the event that, with respect to any Loan, the Loan
Originator does not comply with the document delivery requirements of this
Section 2.05 (including the failure of Loan Originator to cure any exceptions as
provided in this Section 2.05), and such failure has a material adverse effect
on the value or enforceability of any Loan, or the interests of the
Securityholders in any Loan, the Loan Originator shall repurchase such Loan
within one (1) Business Day of notice thereof from the Indenture Trustee or the
Noteholder Agent at the Repurchase Price thereof with respect to such Loan by
depositing such Repurchase Price in the Collection Account. In lieu of such a
repurchase, the Depositor and Loan Originator may comply with the substitution
provisions of Section 3.06 hereof. The Loan Originator shall provide the
Servicer, the Indenture Trustee, the Issuer and the Noteholder Agent with a
certification of a Responsible Officer on or prior to such repurchase or
substitution indicating that the Loan Originator intends to repurchase or
substitute such Loan.
               (iii) It is understood and agreed that the obligation of the Loan
Originator to repurchase or substitute any such Loan pursuant to this
Section 2.05(b) shall constitute the sole remedy with respect to such failure to
comply with the foregoing delivery requirements.
          (c) In performing its reviews of the Custodial Loan Files pursuant to
the Custodial Agreement, the Custodian shall have no responsibility to determine
the genuineness of any document contained therein and any signature thereon. The
Custodian shall not have any responsibility for determining whether any document
is valid and binding, whether the text of any assignment or endorsement is in
proper or recordable form, whether any document has been recorded in accordance
with the requirements of any applicable jurisdiction, or whether a blanket
assignment is permitted in any applicable jurisdiction.
          (d) The Servicer’s Loan File shall be held in the custody of the
Servicer (i) for the benefit of, and as agent for, the Noteholders and (ii) for
the benefit of the Indenture Trustee, on behalf of the Noteholders, for so long
as the Notes are outstanding; after the Notes are not outstanding, the
Servicer’s Loan File shall be held in the custody of the Servicer for the
benefit of, and as agent for, the Certificateholders. It is intended that, by
the Servicer’s agreement pursuant to this Section 2.05(d), the Indenture Trustee
shall be deemed to have possession of the Servicer’s Loan Files for purposes of
Section 9-313 of the UCC of the state in which such documents or instruments are
located. The Servicer shall promptly report to the Indenture Trustee any failure
by it to hold the Servicer’s Loan File as herein provided and shall promptly
take appropriate action to remedy any such failure. In acting as custodian of
such documents and instruments, the Servicer agrees not to assert any legal or
beneficial ownership interest in the Loans or such documents or instruments.
Subject to Section 8.01(d) hererof, the Servicer

28



--------------------------------------------------------------------------------



 



agrees to indemnify the Securityholders and the Indenture Trustee, their
officers, directors, employees, agents and “control persons” as such term is
used under the Act and under the Securities Exchange Act of 1934, as amended for
any and all liabilities, obligations, losses, damages, payments, costs or
expenses of any kind whatsoever which may be imposed on, incurred by or asserted
against the Securityholders or the Indenture Trustee as the result of the
negligence or willful misconduct by the Servicer relating to the maintenance and
custody of such documents or instruments which have been delivered to the
Servicer; provided, however, that the Servicer will not be liable for any
portion of any such amount resulting from the negligence or willful misconduct
of any Securityholders or the Indenture Trustee; and provided, further, that the
Servicer will not be liable for any portion of any such amount resulting from
the Servicer’s compliance with any instructions or directions consistent with
this Agreement issued to the Servicer by the Indenture Trustee or the Majority
Noteholders. The Indenture Trustee shall have no duty to monitor or otherwise
oversee the Servicer’s performance as custodian of the Servicer Loan File
hereunder.
          Section 2.06 Conditions Precedent to Transfer.
          (a) In the case of Wet Funded Loans, by 4:00 p.m. (New York City time)
one (1) Business Day prior to the related Transfer Date, the Issuer shall give
notice to the Noteholder Agent of such upcoming Transfer Date and shall deliver
or cause to be delivered to the Noteholder Agent: an estimated funding request
amount. By 4:00 p.m. (New York City time) on the related Transfer Date, and up
to two times on each such day, the Issuer shall deliver or cause to be delivered
to the Noteholder Agent a final funding request amount, and to the Noteholder
Agent and the Custodian (i) a Wet Funded Loan Schedule in computer-readable form
with respect to the Loans requested to be transferred on such Transfer Date,
(ii) an LPA Assignment, and (iii) an S&SA Assignment.
          (b) In the case of non-Wet Funded Loans, by 4:00 p.m. (New York City
time) two (2) Business Days prior to each Transfer Date, the Issuer shall give
notice to the Noteholder Agent of such upcoming Transfer Date and shall deliver
or cause to be delivered to the Noteholder Agent a preliminary Loan Schedule. By
8:00 a.m. (New York City time) on the related Transfer Date, the Issuer shall
deliver or cause to be delivered to the Noteholder Agent: (i) a final Loan
Schedule in computer-readable form with respect to the Loans requested to be
transferred on such Transfer Date, (ii) an LPA Assignment, and (iii) an S&SA
Assignment.
          (c) On each Transfer Date, the Depositor or the applicable QSPE
Affiliate shall convey to the Issuer, the Loans and the other property and
rights related thereto described in the related S&SA Assignment, and the Issuer,
only upon the satisfaction of each of the conditions set forth below on or prior
to such Transfer Date, shall deposit or cause to be deposited cash in the amount
of the Additional Note Principal Balance received from the applicable Purchaser
in the Advance Account in respect thereof, and the Paying Agent shall, promptly
after such deposit, withdraw the amount deposited in respect of applicable
Additional Note Principal Balance from the Advance Account, and distribute such
amount to or at the direction of the Depositor or the applicable QSPE Affiliate
in payment of the Sales Price for the related Loans.
          (d) As of the Closing Date and each Transfer Date:
          (i) the Depositor, the QSPE Affiliate and the Servicer, as applicable,
shall have delivered to the Issuer and the Noteholder Agent duly executed
Assignments, which shall have attached thereto a Loan Schedule setting forth the
appropriate information with respect to all Loans conveyed on such Transfer Date
and shall have delivered to the Noteholder Agent a computer readable
transmission of such Loan Schedule;

29



--------------------------------------------------------------------------------



 



          (ii) the Depositor shall have deposited, or caused to be deposited, in
the Collection Account all collections received with respect to each of the
Loans on and after the applicable Transfer Cut-off Date or, in the case of
purchases from a QSPE Affiliate, such QSPE Affiliate shall have deposited, or
caused to be deposited, in the Collection Account all collections received with
respect to each of the Loans and allocable to the period after the related
Transfer Date;
          (iii) as of such Transfer Date, none of the Loan Originator, the
Depositor or the QSPE Affiliate, as applicable, shall (A) be insolvent, (B) be
made insolvent by its respective sale of Loans or (C) have reason to believe
that its insolvency is imminent;
          (iv) the Revolving Period shall not have terminated;
          (v) as of such Transfer Date (after giving effect to the sale of Loans
on such Transfer Date), there shall be no Overcollateralization Shortfall;
          (vi) in the case of non-Wet Funded Loans, the Issuer shall have
delivered the Custodial Loan File to the Custodian in accordance with the
Custodial Agreement and the Noteholder Agent shall have received a Trust Receipt
by 12:00 noon New York City time on the Transfer Date reflecting such delivery,
or, in the case of Wet Funded Loans, the Issuer shall have delivered the Wet
Funded Loan Schedule to the Custodian in accordance with the Custodial Agreement
and the Noteholder Agent shall have received a Trust Receipt within one (1) hour
of receipt by the Custodian of such Wet Funded Loan Schedule, reflecting such
delivery;
          (vii) each of the representations and warranties made by the Loan
Originator contained in Exhibit F with respect to the Loans shall be true and
correct in all material respects as of the related Transfer Date with the same
effect as if then made and the proviso set forth in Section 3.05 hereof with
respect to Loans sold by a QSPE Affiliate shall not be applicable to any Loans,
and the Depositor or the QSPE Affiliate, as applicable, shall have performed all
obligations to be performed by it under the Basic Documents on or prior to such
Transfer Date;
          (viii) the Depositor or the QSPE Affiliate shall, at its own expense,
within one (1) Business Day following the Transfer Date, indicate in its
computer files that the Loans identified in each S&SA Assignment have been sold
to the Issuer pursuant to this Agreement and the S&SA Assignment;
          (ix) the Depositor or the QSPE Affiliate shall have taken any action
requested by the Indenture Trustee, the Issuer or the Noteholders required to
maintain the ownership interest of the Issuer in the Trust Estate;
          (x) no selection procedures believed by the Depositor or the QSPE
Affiliate to be adverse to the interests of the Noteholders shall have been
utilized in selecting the Loans to be conveyed on such Transfer Date;
          (xi) the Depositor shall have provided the Issuer, the Indenture
Trustee and the Noteholder Agent no later than two (2) Business Days prior to
such date a notice of Additional Note Principal Balance in the form of Exhibit A
hereto;
          (xii) after giving effect to the Additional Note Principal Balance
associated therewith, the Note Principal Balance will not exceed the Maximum
Note Principal Balance;

30



--------------------------------------------------------------------------------



 



          (xiii) all conditions precedent to the Depositor’s purchase of Loans
pursuant to the Loan Purchase and Contribution Agreement shall have been
fulfilled as of such Transfer Date, and, in the case of purchases from a QSPE
Affiliate, all conditions precedent to the Issuer’s purchase of Loans pursuant
to the Master Disposition Confirmation Agreement shall have been fulfilled as of
such Transfer Date;
          (xiv) all conditions precedent to the Noteholders’ purchase of
Additional Note Principal Balance pursuant to the Note Purchase Agreement shall
have been fulfilled as of such Transfer Date; and
          (xv) with respect to each Loan acquired from any QSPE Affiliate that
has a limited right of recourse to the Loan Originator under the terms of the
applicable loan purchase agreement, the Loan Originator has not been required to
pay any amount to or on behalf of such QSPE Affiliate that lowered the recourse
to the Loan Originator available to such QSPE Affiliate below the maximum
recourse to the Loan Originator available to such QSPE Affiliate under the terms
of the related loan purchase contract providing for recourse by that QSPE
Affiliate to the Loan Originator.
          Section 2.07 Termination or Suspension of Revolving Period.
          At the end of the Revolving Period or upon the occurrence of (i) an
Event of Default or Default, (ii) a Rapid Amortization Trigger, or (iii) the
Unfunded Transfer Obligation Percentage equals 4% or less, or (iv) Option One or
any of its Affiliates shall default under, or shall otherwise materially breach
the terms of any repurchase agreement, loan and security agreement or similar
credit facility or agreement entered into by Option One or any of its
Affiliates, including without limitation, (1) the Sale and Servicing Agreement,
dated as of April 1, 2001, among the Option One Owner Trust 2001-1A, the
Depositor, Option One and the Indenture Trustee, (2) the Sale and Servicing
Agreement, dated as of April 1, 2001, among the Option One Owner Trust 2001-1B,
the Depositor, Option One and the Indenture Trustee, (3) the Sale and Servicing
Agreement, dated as of July 2, 2002, among the Option One Owner Trust 2002-3,
the Depositor, Option One and the Indenture Trustee, (4) the Sale and Servicing
Agreement, dated as of August 8, 2003, among the Option One Owner Trust 2003-4,
the Depositor, Option One and the Indenture Trustee, (5) the Sale and Servicing
Agreement, dated as of November 1, 2003, among the Option One Owner Trust
2003-5, the Depositor, Option One and the Indenture Trustee, (6) the Sale and
Servicing Agreement, dated as of June 1, 2005, among the Option One Owner Trust
2005-6, the Depositor, Option One and the Indenture Trustee, (7) the Sale and
Servicing Agreement, dated as of September 1, 2005, among the Option One Owner
Trust 2005-7, the Depositor, Option One and the Indenture Trustee, and (8) the
Sale and Servicing Agreement, dated as of October 1, 2005, among the Option One
Owner Trust 2005-8, the Depositor, Option One and the Indenture Trustee, and
such default, failure or breach entitles any counterparty to declare the
Indebtedness thereunder to be due and payable prior to the maturity thereof, the
Noteholder Agent may, in any such case, in its sole discretion, terminate the
Revolving Period.
          Section 2.08 Correction of Errors.
          The parties hereto who have relevant information shall cooperate to
reconcile any errors in calculating the Sales Price from and after the Closing
Date. In the event that an error in the Sales Price is discovered by either
party, including without limitation, any error due to miscalculations of Market
Value where insufficient information has been provided with respect to a Loan to
make an accurate determination of Market Value as of any applicable Transfer
Date, any miscalculations of Principal Balance, accrued interest,
Overcollateralization Shortfall or aggregate unreimbursed Servicing Advances
attributable to the applicable Loan, or any prepayments not properly credited,
such party shall give

31



--------------------------------------------------------------------------------



 




prompt notice to the other parties hereto, and the party that shall have
benefited from such error shall promptly remit to the other, by wire transfer of
immediately available funds the amount of such error with no interest thereon.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Section 3.01 Representations, Warranties and Covenants of the
Depositor.
          The Depositor hereby represents, warrants and covenants to the other
parties hereto and the Securityholders that as of the Closing Date and as of
each Transfer Date:
          (a) The Depositor is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has, and had at all relevant times, full power to own its property, to carry on
its business as currently conducted, to enter into and perform its obligations
under each Basic Document to which it is a party;
          (b) The execution and delivery by the Depositor of each Basic Document
to which the Depositor is a party and its performance of and compliance with all
of the terms thereof will not violate the Depositor’s organizational documents
or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach or acceleration
of, any material contract, agreement or other instrument to which the Depositor
is a party or which are applicable to the Depositor or any of its assets;
          (c) The Depositor has the full power and authority to enter into and
consummate the transactions contemplated by each Basic Document to which the
Depositor is a party, has duly authorized the execution, delivery and
performance of each Basic Document to which it is a party and has duly executed
and delivered each Basic Document to which it is a party; each Basic Document to
which it is a party, assuming due authorization, execution and delivery by the
other party or parties thereto, constitutes a valid, legal and binding
obligation of the Depositor, enforceable against it in accordance with the terms
thereof, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);
          (d) The Depositor is not in violation of, and the execution and
delivery by the Depositor of each Basic Document to which the Depositor is a
party and its performance and compliance with the terms of each Basic Document
to which the Depositor is a party will not constitute a violation with respect
to, any order or decree of any court or any order or regulation of any federal,
state, municipal or governmental agency having jurisdiction, which violation
would materially and adversely affect the condition (financial or otherwise) or
operations of the Depositor or any of its properties or materially and adversely
affect the performance of any of its duties hereunder;
          (e) There are no actions or proceedings against, or investigations of,
the Depositor currently pending with regard to which the Depositor has received
service of process and no action or proceeding against, or investigation of, the
Depositor is, to the knowledge of the Depositor, threatened or otherwise pending
before any court, administrative agency or other tribunal (A) that if determined
adversely to the Depositor, would have a reasonable possibility of prohibiting
or preventing its entering into any of the Basic Documents to which it is a
party or render the Securities invalid, (B) that seeks to prevent the issuance
of the Securities or the consummation of any of the transactions contemplated by
any

32



--------------------------------------------------------------------------------



 



of the Basic Documents to which it is a party, (C) that if determined adversely
to the Depositor, would reasonably be expected to prohibit or materially and
adversely affect (i) the sale of the Loans to the Issuer, (ii) the performance
by the Depositor of its obligations under, or the validity or enforceability of,
any of the Basic Documents to which it is a party, (iii) the Securities, or
(D) as to which there is a reasonable possibility of an adverse determination of
such action, proceeding or investigation that would affect the satisfaction by
the Loan Originator of the Financial Covenants;
          (f) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Depositor of, or compliance by the Depositor with, any of the
Basic Documents to which the Depositor is a party or the Securities, or for the
consummation of the transactions contemplated by any of the Basic Documents to
which the Depositor is a party, except for such consents, approvals,
authorizations and orders, if any, that have been obtained prior to such date;
          (g) The Depositor is solvent, is able to pay its debts as they become
due and has capital sufficient to carry on its business and its obligations
hereunder; it will not be rendered insolvent by the execution and delivery of
any of the Basic Documents to which it is a party or the assumption of any of
its obligations thereunder; no petition of bankruptcy (or similar insolvency
proceeding) has been filed by or against the Depositor;
          (h) The Depositor did not transfer the Loans sold thereon by the
Depositor to the Trust with any intent to hinder, delay or defraud any of its
creditors; nor will the Depositor be rendered insolvent as a result of such
sale;
          (i) The Depositor had good title to, and was the sole owner of, each
Loan sold thereon by the Depositor free and clear of any lien other than any
such lien released simultaneously with the sale contemplated herein, and,
immediately upon each transfer and assignment herein contemplated, the Depositor
will have delivered to the Trust good title to, and the Trust will be the sole
owner of, each Loan transferred by the Depositor thereon free and clear of any
lien;
          (j) The Depositor acquired title to each of the Loans sold thereon by
the Depositor in good faith, without notice of any adverse claim;
          (k) None of the Basic Documents to which the Depositor is a party, nor
any Officer’s Certificate, statement, report or other document prepared by the
Depositor and furnished or to be furnished by it pursuant to any of the Basic
Documents to which it is a party or in connection with the transactions
contemplated thereby contains any untrue statement of material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading;
          (l) The Depositor is not required to be registered as an “investment
company,” under the Investment Company Act of 1940, as amended;
          (m) The transfer, assignment and conveyance of the Loans by the
Depositor thereon pursuant to this Agreement is not subject to the bulk transfer
laws or any similar statutory provisions in effect in any applicable
jurisdiction;
          (n) The Depositor’s principal place of business and chief executive
offices are located at Irvine, California or at such other address as shall be
designated by such party in a written notice to the other parties hereto;

33



--------------------------------------------------------------------------------



 



          (o) The Depositor covenants that during the continuance of this
Agreement it will comply in all respects with the provisions of its
organizational documents in effect from time to time; and
          (p) The representations and warranties set forth in (h), (i), (j) and
(m) above were true and correct (with respect to the applicable QSPE Affiliate)
with respect to each Loan transferred to the Trust by any QSPE Affiliate at the
time such Loan was transferred to a QSPE Affiliate.
          Section 3.02 Representations, Warranties and Covenants of the Loan
Originator.
          The Loan Originator hereby represents, warrants and covenants to the
other parties hereto and the Securityholders that as of the Closing Date and as
of each Transfer Date:
          (a) The Loan Originator is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and (i) is duly qualified, in good standing and licensed to carry
on its business in each state where any Mortgaged Property related to a Loan
sold by it is located and (ii) is in compliance with the laws of any such
jurisdiction, in both cases, to the extent necessary to ensure the
enforceability of such Loans in accordance with the terms thereof and had at all
relevant times, full corporate power to originate such Loans, to own its
property, to carry on its business as currently conducted and to enter into and
perform its’ obligations under each Basic Document to which it is a party;
          (b) The execution and delivery by the Loan Originator of each Basic
Document to which it is a party and its performance of and compliance with the
terms thereof will not violate the Loan Originator’s articles of organization or
by-laws or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in the breach or
acceleration of, any contract, agreement or other instrument to which the Loan
Originator is a party or which may be applicable to the Loan Originator or any
of its assets;
          (c) The Loan Originator has the full power and authority to enter into
and consummate all transactions contemplated by the Basic Documents to be
consummated by it, has duly authorized the execution, delivery and performance
of each Basic Document to which it is a party and has duly executed and
delivered each Basic Document to which it is a party; each Basic Document to
which it is a party, assuming due authorization, execution and delivery by each
of the other parties thereto, constitutes a valid, legal and binding obligation
of the Loan Originator, enforceable against it in accordance with the terms
hereof, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);
          (d) The Loan Originator is not in violation of, and the execution and
delivery of each Basic Document to which it is a party by the Loan Originator
and its performance and compliance with the terms of each Basic Document to
which it is a party will not constitute a violation with respect to, any order
or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction, which violation would
materially and adversely affect the condition (financial or otherwise) or
operations of the Loan Originator or its properties or materially and adversely
affect the performance of its duties under any Basic Document to which it is a
party;
          (e) There are no actions or proceedings against, or investigations of,
the Loan Originator currently pending with regard to which the Loan Originator
has received service of process and no action or proceeding against, or
investigation of, the Loan Originator is, to the knowledge of the Loan
Originator, threatened or otherwise pending before any court, administrative
agency or other

34



--------------------------------------------------------------------------------



 



tribunal (A) that if determined adversely to the Loan Originator, would have a
reasonable possibility of prohibiting or preventing its entering into any Basic
Document to which it is a party or render the Securities invalid, (B) that seeks
to prevent the issuance of the Securities or the consummation of any of the
transactions contemplated by any Basic Document to which it is a party, (C) that
if determined adversely to the Loan Originator, would reasonably be expected to
prohibit or materially and adversely affect the (i) the sale of the Loans to the
Depositor, (ii) the performance by the Loan Originator of its obligations under,
or the validity or enforceability of, any of the Basic Documents to which it is
a party, (iii) the Securities, or (D) as to which there is a reasonable
possibility of an adverse determination of such action, proceeding or
investigation that would affect the satisfaction by the Loan Originator of the
Financial Covenants;
          (f) No consent, approval, authorization or order of any court or
governmental agency or body is required for: (1) the execution, delivery and
performance by the Loan Originator of, or compliance by the Loan Originator
with, any Basic Document to which it is a party, (2) the issuance of the
Securities, (3) the sale and contribution of the Loans, or (4) the consummation
of the transactions required of it by any Basic Document to which it is a party,
except such as shall have been obtained before such date;
          (g) Immediately prior to the sale of any Loan to the Depositor, the
Loan Originator had good title to such Loan sold by it on such date, without
notice of any adverse claim;
          (h) The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of the Loan Originator to the
Noteholder Agent in connection with the negotiation, preparation or delivery of
the Basic Documents to which it is a party or delivered pursuant thereto, when
taken as a whole, do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Loan
Originator to the Noteholder Agent or any Noteholder in connection with the
Basic Documents to which it is a party and the transactions contemplated thereby
will be true, complete and accurate in every material respect, or (in the case
of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.
          (i) The Loan Originator is solvent, is able to pay its debts as they
become due and has capital sufficient to carry on its business and its
obligations under each Basic Document to which it is a party; it will not be
rendered insolvent by the execution and delivery of this Agreement or by the
performance of its obligations under each Basic Document to which it is a party;
no petition of bankruptcy (or similar insolvency proceeding) has been filed by
or against the Loan Originator prior to the date hereof;
          (j) The Loan Originator has transferred the Loans transferred by it on
or prior to such Transfer Date without any intent to hinder, delay or defraud
any of its creditors;
          (k) The Loan Originator has received fair consideration and reasonably
equivalent value in exchange for the Loans sold by it on such Transfer Date to
the Depositor;
          (l) The Loan Originator has not dealt with any broker or agent or
other Person who might be entitled to a fee, commission or compensation in
connection with the transaction contemplated by this Agreement;

35



--------------------------------------------------------------------------------



 



          (m) The Loan Originator has not engaged in any practice or activity
with respect to the Loans that is predatory, abusive, deceptive or otherwise
wrongful under the statutes, regulations and ordinances, if any, that are
applicable to the Loans, or that is otherwise actionable;
          (n) The Loan Originator is in compliance with each of the Financial
Covenants; and
          (o) The Loan Originator’s principal place of business and chief
executive offices are located at Irvine, California or at such other address as
shall be designated by such party in a written notice to the other parties
hereto.
          It is understood and agreed that the representations, warranties and
covenants set forth in this Section 3.02 shall survive delivery of the
respective Custodial Loan Files to the Indenture Trustee or the Custodian on its
behalf and shall inure to the benefit of the Securityholders, the Depositor, the
Servicer, the Indenture Trustee, the Owner Trustee and the Issuer. Upon
discovery by the Loan Originator, the Depositor, the Servicer, the Indenture
Trustee, the Owner Trustee or the Issuer of a breach of any of the foregoing
representations and warranties that materially and adversely affects the value
of any Loan or the interests of the Securityholders in any Loan or in the
Securities, the party discovering such breach shall give prompt written notice
(but in no event later than two (2) Business Days following such discovery) to
the other parties. The obligations of the Loan Originator set forth in
Sections 2.05 and 3.06 hereof to cure any breach or to substitute for or
repurchase an affected Loan shall constitute the sole remedies available
hereunder to the Securityholders, the Depositor, the Servicer, the Indenture
Trustee, the Owner Trustee or the Issuer respecting a breach of the
representations and warranties contained in this Section 3.02. The fact that the
Noteholder Agent or any Noteholder has conducted or has failed to conduct any
partial or complete due diligence investigation of the Loan Files shall not
affect the Securityholders’ rights to demand repurchase or substitution as
provided under this Agreement.
          Section 3.03 Representations, Warranties and Covenants of the
Servicer.
          The Servicer hereby represents and warrants to and covenants with the
other parties hereto and the Securityholders that as of the Closing Date and as
of each Transfer Date:
          (a) The Servicer is a corporation duly organized, validly existing and
in good standing under the laws of the State of California and (i) is duly
qualified, in good standing and licensed to carry on its business in each state
where any Mortgaged Property is located, and (ii) is in compliance with the laws
of any such state, in both cases, to the extent necessary to ensure the
enforceability of the Loans in accordance with the terms thereof and to perform
its duties under each Basic Document to which it is a party and had at all
relevant times, full corporate power to own its property, to carry on its
business as currently conducted, to service the Loans and to enter into and
perform its obligations under each Basic Document to which it is a party;
          (b) The execution and delivery by the Servicer of each Basic Document
to which it is a party and its performance of and compliance with the terms
thereof will not violate the Servicer’s articles of incorporation or by-laws or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the breach or acceleration of
any material contract, agreement or other instrument to which the Servicer is a
party or which are applicable to the Servicer or any of its assets;
          (c) The Servicer has the full power and authority to enter into and
consummate all transactions contemplated by each Basic Document to which it is a
party, has duly authorized the execution, delivery and performance of each Basic
Document to which it is a party and has duly executed and delivered each Basic
Document to which it is a party. Each Basic Document to which it is a party,

36



--------------------------------------------------------------------------------



 



assuming due authorization, execution and delivery by each of the other parties
thereto, constitutes a valid, legal and binding obligation of the Servicer,
enforceable against it in accordance with the terms hereof, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);
          (d) The Servicer is not in violation of, and the execution and
delivery of each Basic Document to which it is a party by the Servicer and its
performance and compliance with the terms of each Basic Document to which it is
a party will not constitute a violation with respect to, any order or decree of
any court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction, which violation would materially and
adversely affect the condition (financial or otherwise) or operations of the
Servicer or materially and adversely affect the performance of its duties under
any Basic Document to which it is a party;
          (e) There are no actions or proceedings against, or investigations of,
the Servicer currently pending with regard to which the Servicer has received
service of process and no action or proceeding against, or investigation of, the
Servicer is, to the knowledge of the Servicer, threatened or otherwise pending
before any court, administrative agency or other tribunal (A) that if determined
adversely to the Servicer, would have a reasonable possibility of prohibiting or
preventing its entering into any Basic Document to which it is a party, (B) that
seeks to prevent the consummation of any of the transactions contemplated by any
Basic Document to which it is a party, (C) that if determined adversely to the
Servicer, would reasonably be expected to prohibit or materially and adversely
affect (i) the performance by the Servicer of its obligations under, or the
validity or enforceability of, any Basic Document to which it is a party, or
(ii) the Securities, or (D) as to which there is a reasonable possibility of an
adverse determination of such action, proceeding or investigation that would
affect the satisfaction by the Loan Originator of the Financial Covenants;
          (f) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Servicer of, or compliance by the Servicer with, any Basic
Document to which it is a party or the Securities, or for the consummation of
the transactions contemplated by any Basic Document to which it is a party,
except for such consents, approvals, authorizations and orders, if any, that
have been obtained prior to such date;
          (g) The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of the Servicer to the Majority
Noteholders in connection with the negotiation, preparation or delivery of the
Basic Documents to which it is a party or delivered pursuant thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Servicer to
the Majority Noteholders in connection with the Basic Documents to which it is a
party and the transactions contemplated thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.
          (h) The Servicer is solvent and will not be rendered insolvent as a
result of the performance of its obligations pursuant to under the Basic
Documents to which it is a party;
          (i) The Servicer acknowledges and agrees that the Servicing
Compensation represents reasonable compensation for the performance of its
services hereunder and that the entire Servicing Compensation shall be treated
by the Servicer, for accounting purposes, as compensation for the servicing and
administration of the Loans pursuant to this Agreement;

37



--------------------------------------------------------------------------------



 



          (j) The Servicer is in compliance with each of the Financial
Covenants;
          (k) Each Subservicer is an Eligible Servicer and the Servicer
covenants to cause each Subservicer to be an Eligible Servicer; and
          (l) The Servicer has not engaged in any practice or activity with
respect to the Loans, or any other loans, that is predatory, abusive, deceptive
or otherwise wrongful under the statutes, regulations and ordinances, if any,
that are applicable to the particular loans, or that is otherwise actionable.
          It is understood and agreed that the representations, warranties and
covenants set forth in this Section 3.03 shall survive delivery of the
respective Custodial Loan Files to the Indenture Trustee or the Custodian on its
behalf and shall inure to the benefit of the Depositor, the Securityholders, the
Indenture Trustee, the Owner Trustee and the Issuer. Upon discovery by the Loan
Originator, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or the Issuer of a breach of any of the foregoing representations,
warranties and covenants that materially and adversely affects the value of any
Loan or the interests of the Securityholders in any Loan or in the Securities,
the party discovering such breach shall give prompt written notice (but in no
event later than two (2) Business Days following such discovery) to the other
parties. The fact that the Noteholder Agent or any Noteholder has conducted or
has failed to conduct any partial or complete due diligence investigation shall
not affect the Securityholders’ rights to exercise their remedies as provided
under this Agreement.
          Section 3.04 Reserved.
          Section 3.05 Representations and Warranties Regarding Loans. The Loan
Originator makes each of the representations and warranties set forth on
Exhibit F hereto with respect to each Loan, provided, however, that with respect
to each Loan proposed to be transferred to the Issuer by a QSPE Affiliate, to
the extent that the Loan Originator has at the time of such transfer actual
knowledge of any facts or circumstances that would render any of such
representations or warranties materially false, the Loan Originator shall notify
the Noteholder Agent of such facts or circumstances and, in such event, shall
have no obligation to make such materially false representation and warranty and
the Issuer shall not purchase such Loan. In addition, the Loan Originator
represents and warrants with respect to each Loan sold by a QSPE Affiliate that
the Loan Originator has not been required to pay any amount to or on behalf of
such QSPE Affiliate that lowered the recourse to the Loan Originator available
to such QSPE Affiliate below the maximum recourse to the Loan Originator
available to such QSPE Affiliate under the terms of any loan purchase agreement
providing for recourse by that QSPE Affiliate to the Loan Originator.
          Section 3.06 Purchase and Substitution.
          (a) It is understood and agreed that the representations and
warranties set forth in Exhibit F hereto shall survive the conveyance of the
Loans to the Indenture Trustee on behalf of the Issuer, and the delivery of the
Securities to the Securityholders. Upon discovery by the Depositor, the
Servicer, the Loan Originator, the Custodian, the Issuer, the Indenture Trustee,
the Owner Trustee or any Securityholder of a breach of any of such
representations and warranties or the representations and warranties of the
Depositor, Loan Originator or Servicer set forth in Sections 3.01, 3.02 or 3.03,
respectively, which materially and adversely affects the value or enforceability
of any Loan or the interests of the Securityholders in any Loan (notwithstanding
that such representation and warranty was made to the Depositor’s, Loan
Originator’s or Servicer’s best knowledge) or which, constitutes a breach of the
representations and warranties set forth in Exhibit F, the party discovering
such breach shall give prompt written notice (but in no event later than two
(2) Business Days following such discovery) to the others. The Depositor, Loan
Originator or Servicer, as applicable, shall, within five (5) Business Days of

38



--------------------------------------------------------------------------------



 



the earlier of the Depositor’s, Loan Originator’s or Servicer’s discovery or the
Depositor’s, Loan Originator’s or Servicer’s receiving notice of any breach of a
representation or warranty, promptly cure such breach in all material respects.
If within five (5) Business Days after the earlier of the Depositor’s, Loan
Originator’s or Servicer’s discovery of such breach or the Depositor’s, Loan
Originator’s or Servicer’s receiving notice thereof such breach has not been
remedied by the Depositor, Loan Originator or Servicer, as applicable, and such
breach materially and adversely affects the interests of the Securityholders in
the related Loan (an “Unqualified Loan”), the Loan Originator shall, promptly
upon receipt of written instructions from the Majority Noteholders, either
(i) remove such Unqualified Loan (in which case it shall become a Deleted Loan)
from the Trust and substitute one or more Qualified Substitute Loans (in place
of a Deleted Loan) in the manner and subject to the conditions set forth in this
Section 3.06 or (ii) purchase such Unqualified Loan at a purchase price equal to
the Repurchase Price with respect to such Unqualified Loan by depositing or
causing to be deposited such Repurchase Price in the Collection Account.
          Any substitution of Loans pursuant to this Section 3.06(a) shall be
accompanied by payment by the Loan Originator of the Substitution Adjustment, if
any, (x) if no Overcollateralization Shortfall exists on the date of such
substitution (after giving effect to such substitution), remitted to the
Noteholders in accordance with Section 5.01(c)(4)(i) or (y) otherwise to be
deposited in the Collection Account pursuant to Section 5.01(b) hereof.
          (b) As to any Deleted Loan for which the Loan Originator substitutes a
Qualified Substitute Loan or Loans, the Loan Originator shall effect such
substitution by delivering to the Indenture Trustee and the Noteholder Agent a
certification executed by a Responsible Officer of the Loan Originator to the
effect that the Substitution Adjustment, if any, has been (x) if no
Overcollateralization Shortfall exists on the date of such substitution (after
giving effect to such substitution), remitted to the Noteholders in accordance
with Section 5.01(c)(4)(i), or (y) otherwise deposited in the Collection
Account. As to any Deleted Loan for which the Loan Originator substitutes a
Qualified Substitute Loan or Loans, the Loan Originator shall effect such
substitution by delivering to the Custodian the documents constituting the
Custodial Loan File for such Qualified Substitute Loan or Loans.
          The Servicer shall deposit in the Collection Account all payments
received in connection with each Qualified Substitute Loan after the date of
such substitution. Monthly Payments received with respect to Qualified
Substitute Loans on or before the date of substitution will be retained by the
Loan Originator. The Trust will be entitled to all payments received on the
Deleted Loan on or before the date of substitution and the Loan Originator shall
thereafter be entitled to retain all amounts subsequently received in respect of
such Deleted Loan. The Loan Originator shall give written notice to the Issuer,
the Servicer (if the Loan Originator is not then acting as such), the Indenture
Trustee and the Noteholder Agent that such substitution has taken place and the
Servicer shall amend the Loan Schedule to reflect (i) the removal of such
Deleted Loan from the terms of this Agreement and (ii) the substitution of the
Qualified Substitute Loan. The Servicer shall promptly deliver to the Issuer,
the Loan Originator, the Indenture Trustee and the Noteholder Agent a copy of
the amended Loan Schedule. Upon such substitution, such Qualified Substitute
Loan or Loans shall be subject to the terms of this Agreement in all respects,
and the Loan Originator shall be deemed to have made with respect to such
Qualified Substitute Loan or Loans, as of the date of substitution, the
covenants, representations and warranties set forth in Exhibit F hereto. On the
date of such substitution, the Loan Originator will (x) if no
Overcollateralization Shortfall exists as of the date of substitution (after
giving effect to such substitution), remit to the Noteholders as provided in
Section 5.01(c)(4)(i) or (y) otherwise deposit into the Collection Account, in
each case an amount equal to the related Substitution Adjustment, if any. In
addition, on the date of such substitution, the Servicer shall cause the
Indenture Trustee to release the Deleted Loan from the Lien of the Indenture and
the Servicer will cause each such Qualified Substitute Loan to be pledged to the
Indenture Trustee under the Indenture as part of the Trust Estate.

39



--------------------------------------------------------------------------------



 



          (c) With respect to all Unqualified Loans and other Loans repurchased
by the Loan Originator pursuant to this Agreement, upon the deposit of the
Repurchase Price therefor into the Collection Account or the conveyance of one
or more Qualified Substitute Loans and payment of any Substitution Adjustment,
(i) the Issuer shall assign to the Loan Originator, without representation or
warranty, all of the Issuer’s right, title and interest in and to each such
Unqualified Loan or Loan, which right, title and interest were conveyed to the
Issuer pursuant to Section 2.01 hereof and (ii) the Indenture Trustee shall
assign to the Loan Originator, without recourse, representation or warranty, all
the Indenture Trustee’s right, title and interest in and to each such
Unqualified Loan or Loan, which right, title and interest were conveyed to the
Indenture Trustee pursuant to Section 2.01 hereof and the Indenture. The Issuer
and the Indenture Trustee shall, at the expense of the Loan Originator, take any
actions as shall be reasonably requested by the Loan Originator to effect the
repurchase of any such Loans and to have the Custodian return the Custodial Loan
File of the Deleted Loan to the Servicer.
          (d) It is understood and agreed that the obligations of the Loan
Originator set forth in this Section 3.06 to cure, purchase or substitute for an
Unqualified Loan constitute the sole remedies hereunder of the Depositor, the
Issuer, the Indenture Trustee, the Owner Trustee and the Securityholders
respecting a breach of the representations and warranties contained in
Section 3.02 hereof and in Exhibit F hereto. Any cause of action against the
Loan Originator relating to or arising out of a defect in a Custodial Loan File
or against the Depositor, the Loan Originator or the Servicer relating to or
arising out of a breach of any representations and warranties made in
Sections 3.01, 3.02 or 3.03 hereof, respectively, and in Exhibit F hereto shall
accrue as to any Loan upon (i) discovery of such defect or breach by any party
and notice thereof to the Depositor, the Loan Originator or the Servicer, as
applicable, or notice thereof by the Depositor, the Loan Originator or the
Servicer, as applicable, to the Indenture Trustee, (ii) failure by the
Depositor, the Loan Originator or the Servicer, as applicable, to cure such
defect or breach or failure by the Loan Originator to purchase or substitute
such Loan as specified above, and (iii) demand upon the Loan Originator, as
applicable, by the Issuer or the Majority Noteholders for all amounts payable in
respect of such Loan.
          (e) Neither the Issuer nor the Indenture Trustee shall have any duty
to conduct any affirmative investigation other than as specifically set forth in
this Agreement as to the occurrence of any condition requiring the repurchase or
substitution of any Loan pursuant to this Section or the eligibility of any Loan
for purposes of this Agreement.
          Section 3.07 Dispositions.
          (a) The Majority Noteholders may at any time in their sole discretion,
and from time to time, require that the Issuer redeem all or any portion of the
Note Principal Balance of the Notes by paying the Note Redemption Amount with
respect to the Note Principal Balance to be redeemed in accordance with
Section 10.04. In connection with any such redemption, the Issuer shall effect
Dispositions at the direction of the Majority Noteholders in accordance with
this Agreement, including in accordance with this Section 3.07.
          (b) (i) In consideration of the consideration received from the
Depositor under the Loan Purchase and Contribution Agreement, the Loan
Originator hereby agrees and covenants that in connection with each Disposition
it shall effect the following:
          (A) make such representations and warranties concerning the Loans as
of the “cut-off date” of the related Disposition to the Disposition Participants
as may be necessary to effect the Disposition and such additional
representations and warranties as may be necessary, in the reasonable opinion of
any of the Disposition Participants, to effect such Disposition; provided, that,
to the extent that the Loan Originator has at the time of the Disposition actual
knowledge of

40



--------------------------------------------------------------------------------



 



any facts or circumstances that would render any of such representations and
warranties materially false, the Loan Originator shall notify the Disposition
Participants of such facts or circumstances and, in such event, shall have no
obligation to make such materially false representation and warranty;
     (B) supply such information, opinions of counsel, letters from law and/or
accounting firms and other documentation and certificates regarding the
origination of the Loans as any Disposition Participant shall reasonably request
to effect a Disposition and enter into such indemnification agreements customary
for such transaction relating to or in connection with the Disposition as the
Disposition Participants may reasonably require;
     (C) make itself available for and engage in good faith consultation with
the Disposition Participants concerning information to be contained in any
document, agreement, private placement memorandum, or filing with the Securities
and Exchange Commission relating to the Loan Originator or the Loans in
connection with a Disposition and shall use reasonable efforts to compile any
information and prepare any reports and certificates, into a form, whether
written or electronic, suitable for inclusion in such documentation;
     (D) to implement the foregoing and to otherwise effect a Disposition, enter
into, or arrange for its Affiliates to enter into insurance and indemnity
agreements, underwriting or placement agreements, servicing agreements, purchase
agreements and any other documentation which may reasonably be required of or
reasonably deemed appropriate by the Disposition Participants in order to effect
a Disposition;
     (E) to deliver to the applicable Disposition Participants for inclusion in
any prospectus or other offering material any documentation or information
required in connection with Regulation AB, and to provide indemnification in
connection with such information; and
     (F) take such further actions as may be reasonably necessary to effect the
foregoing;
provided, that notwithstanding anything to the contrary, (a) the Loan Originator
shall have no liability for the Loans arising from or relating to the ongoing
ability of the related Borrowers to pay under the Loans; (b) none of the
indemnities hereunder shall constitute an unconditional guarantee by the Loan
Originator of collectability of the Loans; (c) the Loan Originator shall have no
obligation with respect to the financial inability of any Borrower to pay
principal, interest or other amount owing by such Borrower under a Loan; and
(d) the Loan Originator shall only be required to enter into documentation in
connection with Dispositions that is consistent with the prior public
securitizations of affiliates of the Loan Originator, provided that to the
extent an Affiliate of any Noteholder acts as “depositor” or performs a similar
function in a Securitization, additional indemnities and informational
representations and warranties are provided which are consistent with those in
the Basic Documents and may upon request of the Loan Originator be set forth in
a separate agreement between such Affiliate of the Noteholder and the Loan
Originator.
     (ii) In the event of any Disposition to the Loan Originator or any of its
Affiliates (except in connection with a Securitization or a Disposition to a
QSPE Affiliate), the purchase price paid by the Loan Originator or any such
Affiliate shall be the “fair market value” of the Loans subject to such
Disposition (as determined by the Market Value Agent based upon recent sales of
comparable loans or such other objective criteria as may be approved for
determining “fair market value” by a “Big Four” national accounting firm).

41



--------------------------------------------------------------------------------



 



     (iii) As long as no Event of Default or Default shall have occurred and be
continuing under this Agreement or the Indenture, the Servicer may continue to
service the Loans included in any Disposition subject to any applicable
“term-to-term” servicing provisions in Section 9.01(b) and subject to any
required amendments to the related servicing provisions as may be necessary to
effect the related Disposition including but not limited to the obligation to
make recoverable principal and interest advances on the Loans.
          After the termination of the Revolving Period, the Issuer shall effect
one or more Dispositions at the direction of the Disposition Agent, and the Loan
Originator, the Issuer and the Depositor shall use commercially reasonable
efforts to effect a Disposition at the direction of the Disposition Agent.
          (c) The Issuer shall effect Dispositions at the direction of the
Majority Noteholders in accordance with the terms of this Agreement and the
Basic Documents. In connection therewith, the Trust agrees to assist the Loan
Originator in such Dispositions and accordingly it shall, at the request and
direction of the Majority Noteholders:
          (i) transfer, deliver and sell all or a portion of the Loans as of the
“cut-off dates” of the related Dispositions, to such Disposition Participants as
may be necessary to effect the Dispositions; provided, that any such sale shall
be for “fair market value,” as determined by the Market Value Agent in its
reasonable discretion;
          (ii) deposit the cash Disposition Proceeds into the Distribution
Account pursuant to Section 5.01(c)(2)(D);
          (iii) to the extent that a Securitization creates any Retained
Securities, to accept such Retained Securities as a part of the Disposition
Proceeds in accordance with the terms of this Agreement; and
          (iv) take such further actions, including executing and delivering
documents, certificates and agreements, as may be reasonably necessary to effect
such Dispositions.
          (d) The Servicer hereby covenants that (i) it will take such actions
as may be reasonably necessary to effect Dispositions as the Disposition
Participants may request and direct, including without limitation providing the
Loan Originator such information as may be required to make representations and
warranties required hereunder, (ii) it will make such representations and
warranties regarding its servicing of the Loans hereunder as of the Cut-off Date
of the related Disposition as reasonably required by the Disposition
Participants, and (iii) it will deliver to the applicable Disposition
Participants for inclusion in any prospectus or other offering material any
documentation or information required in connection with Regulation AB, and will
provide indemnification in connection with such information.
          (e) The Majority Noteholders may effect Whole Loan Sales upon written
notice to the Servicer of its intent to cause the Issuer to effect a Whole Loan
Sale at least five (5) Business Days in advance thereof. The Disposition Agent
shall serve as agent for Whole Loan Sales and will receive a reasonable fee for
such services provided that no such fee shall be payable if (i) the Loan
Originator or its Affiliates purchase such Loans, and (ii) no Event of Default
or Default shall have occurred. The Loan Originator or its Affiliates may
concurrently bid to purchase Loans in a Whole Loan Sale; provided, however, that
neither the Loan Originator nor any such Affiliates shall pay a price in excess
of the fair market value thereof (as determined by the Market Value Agent based
upon recent sales of comparable loans or such other objective criteria as may be
approved for determining “fair market value” by a “Big

42



--------------------------------------------------------------------------------



 



Four” national accounting firm). In the event that the Loan Originator does not
bid in any such Whole Loan Sale, it shall have a right of first refusal to
purchase the Loans offered for sale at the price offered by the highest bidder.
The Disposition Agent shall conduct any Whole Loan Sale subject to the Loan
Originator’s right of first refusal and shall promptly notify the Loan
Originator of the amount of the highest bid. The Loan Originator shall have five
(5) Business Days following its receipt of such notice to exercise its right of
first refusal by notifying the Disposition Agent in writing.
          (f) Except as otherwise expressly set forth under this Section 3.07,
the parties’ rights and obligations under this Section 3.07 shall continue
notwithstanding the occurrence of an Event of Default.
          (g) The Disposition Participants (and the Majority Noteholders to the
extent directing the Disposition Participants) shall be independent contractors
to the Issuer and shall have no fiduciary obligations to the Issuer or any of
its Affiliates. In that connection, the Disposition Participants shall not be
liable for any error of judgment made in good faith and shall not be liable with
respect to any action they take or omit to take in good faith in the performance
of their duties.
          Section 3.08 Loan Originator Put; Servicer Call.
          (a) Loan Originator Put. The Loan Originator shall promptly purchase,
upon the written demand of the Majority Noteholders, any Put/Call Loan; provided
that the Loan Originator may (if it is at that time the Servicer), upon receipt
of such demand, elect to repurchase such Put/Call Loan pursuant to (b) below, in
which case such repurchase shall be deemed a Servicer Call.
          (b) Servicer Call. The Servicer may repurchase any Put/Call Loan at
any time. Such Servicer Calls shall be solely at the option of the Servicer.
Prior to exercising a Servicer Call, the Servicer shall deliver written notice
to the Majority Noteholders and the Indenture Trustee which notice shall
identify each Loan to be purchased and the Repurchase Price therefor; provided,
however, that the Servicer may irrevocably waive its right to repurchase any
Put/Call Loan as soon as reasonably practicable following its receipt of notice
of the occurrence of any event or events giving rise to such Loan being a
Put/Call Loan.
          (c) In connection with each Loan Originator Put, the Loan Originator
shall deposit into the Collection Account the Repurchase Price for the Loans to
be repurchased. In connection with each Servicer Call, the Servicer shall
deposit into the Collection Account the Repurchase Price for the Loans to be
purchased. The aggregate Repurchase Price of all Loans transferred pursuant to
Section 3.08(a) as of any date shall in no event exceed the Unfunded Transfer
Obligation at the time of any Loan Originator Put.
          Section 3.09 Modification of Underwriting Guidelines.
          The Loan Originator shall give the Noteholders prompt written
notification of any modification or change to the Underwriting Guidelines. If
the Noteholder Agent objects in writing to any modification or change to the
Underwriting Guidelines within 15 days after receipt of such notice, no Loans
may be conveyed to the Issuer pursuant to this Agreement unless such Loans have
been originated pursuant to the Underwriting Guidelines without giving effect to
such modification or change. Notwithstanding anything contained in this
Agreement to the contrary, any Loan conveyed to the Issuer pursuant to this
Agreement pursuant to a modification or change to the Underwriting Guidelines
that has been rejected by the Noteholders or which the Noteholders did not
receive notice of, such Loan shall be deemed an Unqualified Loan and be
repurchased or substituted for in accordance with Section 3.06.

43



--------------------------------------------------------------------------------



 



ARTICLE IV
ADMINISTRATION AND SERVICING OF THE LOANS
          Section 4.01 Servicer’s Servicing Obligations.
          The Servicer, as independent contract servicer, shall service and
administer the Loans in accordance with the terms and provisions set forth in
the Servicing Addendum, which Servicing Addendum is incorporated herein by
reference.
          Section 4.02 Financial Statements; Other Statements and Notices.
          (a) So long as the Notes remain outstanding, the Servicer (or if the
Servicer is not Option One, the Loan Originator) shall furnish to the
Noteholders:
          (i) annual consolidated audited financial statements of the Servicer
(or if the Servicer is not Option One, the Loan Originator) and its Affiliates
and Subsidiaries no later than ninety (90) days after the Servicer’s Fiscal
Year;
          (ii) quarterly unaudited statements of the Servicer (or if the
Servicer is not Option One, the Loan Originator) no later than fifty (50) days
after quarter-end;
          (iii) monthly unaudited statements of the Servicer (or if the Servicer
is not Option One, the Loan Originator) no later than thirty (30) days after
month-end;
          (iv) on a timely basis, (i) quarterly and annual consolidating
financial statements reflecting material intercompany adjustments, (ii) all form
10-K, registration statements and other “corporate finance” filings made with
the SEC (other than 8-K filings), provided, however, that the Servicer (or if
the Servicer is not Option One, the Loan Originator) shall provide the
Noteholders a copy of the H&R Block, Inc.’s annual SEC Form 10-K filing no later
than ninety (90) days after year-end, and (iii) any other financial information
that the Noteholders may reasonably request; and
          (v) monthly portfolio performance data with respect to the mortgage
loans the Servicer services, including, without limitation, any outstanding
delinquencies, prepayments in whole or in part, and repurchases by the Servicer.
          (b) Any and all financial statements set forth in
Section 4.02(a)(i)-(iv) above shall be prepared in accordance with GAAP.
          (c) So long as the Notes remain outstanding, the Servicer (or if the
Servicer is not Option One, the Loan Originator) shall furnish to the
Noteholders prompt written notice of the occurrence of any Default, Event of
Default or Term Event.
ARTICLE V
ESTABLISHMENT OF TRUST ACCOUNTS; TRANSFER OBLIGATION
          Section 5.01 Collection Account and Distribution Account.

44



--------------------------------------------------------------------------------



 



          (a) (1) Establishment of Collection Account. The Servicer, for the
benefit of the Noteholders, shall cause to be established and maintained one or
more Collection Accounts (collectively, the “Collection Account”), which shall
be separate Eligible Accounts entitled “Option One Owner Trust 2005-9 Collection
Account, Wells Fargo Bank, N.A., as Indenture Trustee, for the benefit of the
Option One Owner Trust 2005-9 Mortgage-Backed Notes.” The Collection Account
shall be maintained with a depository institution and shall satisfy the
requirements set forth in the definition of Eligible Account. Funds in the
Collection Account shall be invested in accordance with Section 5.03 hereof. Net
investment earnings shall not be considered part of funds available in the
Collection Account.
                 (2) Establishment of Distribution Account. The Servicer, for
the benefit of the Noteholders, shall cause to be established and maintained,
one or more Distribution Accounts (collectively, the “Distribution Account”),
which shall be separate Eligible Accounts, entitled “Option One Owner Trust
2005-9 Distribution Account, Wells Fargo Bank, N.A., as Indenture Trustee, for
the benefit of the Option One Owner Trust 2005-9 Mortgage-Backed Notes.” The
Distribution Account shall be maintained with a depository institution and shall
satisfy the requirements set forth in the definition of Eligible Account. Funds
in the Distribution Account shall be invested in accordance with Section 5.03
hereof. The Servicer may, at its option, maintain one account to serve as both
the Distribution Account and the Collection Account, in which case, the account
shall be entitled “Option One Owner Trust 2005-9 Collection/Distribution
Account, Wells Fargo Bank, N.A., as Indenture Trustee, for the benefit of the
Option One Owner Trust 2005-9 Mortgage-Backed Notes.” If the Servicer makes such
an election, all references herein or in any other Basic Document to either the
Collection Account or the Distribution Account shall mean the
Collection/Distribution Account described in the preceding sentence.
                 (3) The Servicer will inform the Indenture Trustee of the
location of any accounts held in the Indenture Trustee’s name, including any
location to which an account is transferred.
          (b) Deposits to Collection Account. The Servicer shall deposit or
cause to be deposited (without duplication):
          (i) all payments on or in respect of each Loan collected on or after
the related Transfer Cut-off Date (net, in each case, of any Servicing
Compensation retained therefrom) within two (2) Business Days after receipt
thereof;
          (ii) all Net Liquidation Proceeds within two (2) Business Days after
receipt thereof;
          (iii) all Mortgage Insurance Proceeds within two (2) Business Days
after receipt thereof;
          (iv) all Released Mortgaged Property Proceeds within two (2) Business
Days after receipt thereof;
          (v) any amounts payable in connection with the repurchase of any Loan
and the amount of any Substitution Adjustment pursuant to Sections 2.05 and 3.05
hereof concurrently with payment thereof;
          (vi) any Repurchase Price payable in connection with a Servicer Call
pursuant to Section 3.08 hereof concurrently with payment thereof;
          (vii) the deposit of the Termination Price under Section 10.02 hereof
concurrently with payment thereof;

45



--------------------------------------------------------------------------------



 



          (viii) any Nonutilization Fees;
          (ix) any payments received under Hedging Instruments (if any) or the
return of amounts by the Hedging Counterparty pledged pursuant to prior Hedge
Funding Requirements in accordance with the last sentence of this
Section 5.01(b); and
          (x) any Repurchase Price payable in connection with a Loan Originator
Put remitted by the Loan Originator pursuant to Section 3.08(c).
          Except as otherwise expressly provided in Section 5.01(c)(4)(i), the
Servicer agrees that it will cause the Loan Originator, Borrower or other
appropriate Person paying such amounts, as the case may be, to remit directly to
the Servicer for deposit into the Collection Account all amounts referenced in
clauses (i) through (x) to the extent such amounts are in excess of a Monthly
Payment on the related Loan. To the extent the Servicer receives any such
amounts, it will deposit them into the Collection Account on the same Business
Day as receipt thereof.
          (c) Withdrawals From Collection Account; Deposits to Distribution
Account.
            (1) Withdrawals From Collection Account — Reimbursement Items. The
Paying Agent shall periodically but in any event on each Determination Date,
make the following withdrawals from the Collection Account prior to any other
withdrawals, in no particular order of priority:
          (i) to withdraw any amount not required to be deposited in the
Collection Account or deposited therein in error, including Servicing
Compensation;
          (ii) to withdraw the Servicing Advance Reimbursement Amount; and
          (iii) to clear and terminate the Collection Account in connection with
the termination of this Agreement.
            (2) Deposits to Distribution Account — Payment Dates.
          (i) On the Business Day prior to each Payment Date, the Paying Agent
shall deposit into the Distribution Account such amounts as are required from
the Transfer Obligation Account pursuant to Sections 5.05(e), 5.05(f), 5.05(g)
and 5.05(h).
          (ii) After making all withdrawals specified in Section 5.01(c)(1)
above, on each Remittance Date, the Paying Agent (based on information provided
by the Servicer for such Payment Date), shall withdraw the Monthly Remittance
Amount (or, with respect to an additional Payment Date pursuant to
Section 5.01(c)(4)(ii), all amounts on deposit in the Collection Account on such
date up to the amount necessary to make the payments due on the related Payment
Date in accordance with Section 5.01(c)(3)) from the Collection Account not
later than 5:00 P.M., New York City time and deposit such amount into the
Distribution Account.
          (iii) The Servicer shall deposit or cause to be deposited in the
Distribution Account any cash Disposition Proceeds pursuant to Section 3.07. To
the extent the Servicer receives such amounts, it will deposit them into the
Distribution Account on the same Business Day as receipt thereof
            (3) Withdrawals From Distribution Account — Payment Dates. On each
Payment Date, to the extent funds are available in the Distribution Account, the
Paying Agent (based on the

46



--------------------------------------------------------------------------------



 



information provided by the Servicer contained in the Servicer’s Remittance
Report for such Payment Date) shall make withdrawals therefrom for application
in the following order of priority:
          (i) to distribute on such Payment Date the following amounts in the
following order: (a) to the Indenture Trustee, an amount equal to the Indenture
Trustee Fee and all unpaid Indenture Trustee Fees from prior Payment Dates and
all amounts owing to the Indenture Trustee pursuant to Section 6.07 of the
Indenture and not paid by the Servicer or the Depositor up to an amount not to
exceed $25,000 per annum, (b) to the Custodian, an amount equal to the Custodian
Fee and all unpaid Custodian Fees from prior Payment Dates, (c) to the Servicer,
(x) an amount equal to the Servicing Compensation and all unpaid Servicing
Compensation from prior Payment Dates (to the extent not retained from
collections or remitted to the Servicer pursuant to Section 5.01(c)) and (y) all
Nonrecoverable Servicing Advances not previously reimbursed and (d) to the
Servicer, in trust for the Owner Trustee, an amount equal to the Owner Trustee
Fee and all unpaid Owner Trustee Fees from prior Payment Dates;
          (ii) to distribute on such Payment Date the Hedge Funding Requirement
(if any) to the appropriate Hedging Counterparties;
          (iii) to the holders of the Notes pro rata, the sum of the Interest
Payment Amount for such Payment Date and the Interest Carry-Forward Amount for
the preceding Payment Date;
          (iv) to the holders of the Notes pro rata, the Overcollateralization
Shortfall for such Payment Date; provided, however, that if (a) a Rapid
Amortization Trigger shall have occurred and not been Deemed Cured or (b) an
Event of Default under the Indenture or Default shall have occurred, the holders
of the Notes shall receive, in respect of principal, all remaining amounts on
deposit in the Distribution Account;
          (v) to the Committed Purchaser, the Nonutilization Fee for such
Payment Date, to the extent payable, together with any Nonutilization Fees
unpaid from any prior Payment Dates;
          (vi) to the appropriate Person, amounts in respect of Issuer/Depositor
Indemnities (as defined in the Trust Agreement) and Due Diligence Fees until
such amounts are paid in full;
          (vii) to the Transfer Obligation Account, all remaining amounts until
the balance therein equals the Transfer Obligation Target Amount;
          (viii) to the Indenture Trustee all amounts owing to the Indenture
Trustee pursuant to Section 6.07 of the Indenture and not paid pursuant to
clause (i)(a) above, including amounts required to be paid to the Indenture
Trustee under Section 6.07 of the Indenture that are in excess of the $25,000
limitation set forth in clause (i)(a) above; and
          (ix) to the holders of the Trust Certificates, subject to
Section 5.2(b) of the Trust Agreement, all amounts remaining therein; provided,
however, if the Owner Trustee has notified the Paying Agent that any amounts are
due and owing to it and remain unpaid, then first to the Owner Trustee, such
amounts.
            (4) (i) If the Loan Originator or the Servicer, as applicable,
repurchases, purchases or substitutes a Loan pursuant to Section 2.05, 3.06,
3.08(a), 3.08(b) or 3.08(c), then the

47



--------------------------------------------------------------------------------



 



Noteholders and the Issuer shall deem such date to be an additional Payment Date
and the Issuer shall provide written notice to the Indenture Trustee and the
Paying Agent of such additional Payment Date at least one (1) Business Day prior
to such Payment Date. On such additional Payment Date, the Loan Originator or
the Servicer, in satisfaction of its obligations under Section 2.05, 3.06,
3.08(a) 3.08(b) or 3.08(c) and in satisfaction of the obligations of the Issuer
and the Paying Agent to distribute such amounts to the Noteholders pursuant to
Section 5.01(c), shall remit to the Noteholders, on behalf of the Issuer and the
Paying Agent, an amount equal to the Repurchase Prices and any Substitution
Adjustments (as applicable) to be paid by the Loan Originator or the Servicer by
12:00 noon New York City time, as applicable, under such Section, on such
Payment Date, and the Note Principal Balance will be reduced accordingly. Such
amounts shall be deemed deposited into the Collection Account and the
Distribution Account, as applicable, and such amounts will be deemed distributed
pursuant to the terms of Section 5.01(c). Upon notice of an additional Payment
Date to the Paying Agent and the Indenture Trustee as provided above, the Paying
Agent shall provide the Loan Originator or the Servicer (as applicable)
information necessary so that remittances to the Noteholders pursuant to this
clause (4)(i) may be made by the Loan Originator or the Servicer, as applicable,
in compliance with Section 5.02(a) hereof.
          (ii) To the extent that there is deposited in the Collection Account
or the Distribution Account any amounts referenced in Section 5.01(b)(vii) and
5.01(c)(2)(iii), the Majority Noteholders and the Issuer may agree, upon
reasonable written notice to the Paying Agent and the Indenture Trustee, to
additional Payment Dates. The Issuer and the Majority Noteholders shall give the
Paying Agent and the Indenture Trustee at least one (1) Business Day’s written
notice prior to such additional Payment Date and such notice shall specify each
amount in Section 5.01(c) to be withdrawn from the Collection Account and
Distribution Account on such day.
          (iii) To the extent that there is deposited in the Distribution
Account any amounts referenced in Section 5.05(f), the Majority Noteholders may,
in their sole discretion, establish an additional Payment Date by written notice
delivered to the Paying Agent and the Indenture Trustee at least one Business
Day prior to such additional Payment Date. On such additional Payment Date, the
Paying Agent shall pay the sum of the Overcollateralization Shortfall to the
Noteholders in respect of principal on the Notes.
          Notwithstanding that the Notes have been paid in full, the Indenture
Trustee, the Paying Agent and the Servicer shall continue to maintain the
Distribution Account hereunder until this Agreement has been terminated.
          Section 5.02 Payments to Securityholders.
          (a) All distributions made on the Notes on each Payment Date or
pursuant to Section 5.04(b) of the Indenture will be made on a pro rata basis
among the Noteholders of record of the Notes on the next preceding Record Date
based on the Percentage Interest represented by their respective Notes, without
preference or priority of any kind, and, except as otherwise provided in the
next succeeding sentence, shall be made by wire transfer of immediately
available funds to the account of such Noteholder, if such Noteholder shall own
of record Notes having a Percentage Interest (as defined in the Indenture) of at
least 20% and shall have so notified the Paying Agent and the Indenture Trustee
5 Business Days prior to the related Record Date and otherwise by check mailed
to the address of such Noteholder appearing in the Notes Register. The final
distribution on each Note will be made in like manner, but only upon presentment
and surrender of such Note at the location specified in the notice to
Noteholders of such final distribution.

48



--------------------------------------------------------------------------------



 



          (b) All distributions made on the Trust Certificates on each Payment
Date or pursuant to Section 5.04(b) of the Indenture will be made in accordance
with the Percentage Interest among the holders of the Trust Certificates of
record on the next preceding Record Date based on their Percentage Interests (as
defined in the Trust Agreement) on the date of distribution, without preference
or priority of any kind, and, except as otherwise provided in the next
succeeding sentence, shall be made by wire transfer of immediately available
funds to the account of each such holder, if such holder shall own of record a
Trust Certificate in an original denomination aggregating at least 25% of the
Percentage Interests and shall have so notified the Paying Agent and the
Indenture Trustee five (5) Business Days prior to the related Record Date, and
otherwise by check mailed to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Trust Certificate will
be made in like manner, but only upon presentment and surrender of such Trust
Certificate at the location specified in the notice to holders of the Trust
Certificates of such final distribution. Any amount distributed to the holders
of the Trust Certificates on any Payment Date shall not be subject to any claim
or interest of the Noteholders. In the event that at any time there shall be
more than one Certificateholder, the Indenture Trustee shall be entitled to
reasonable additional compensation from the Servicer for any increases in its
obligations hereunder.
          Section 5.03 Trust Accounts; Trust Account Property.
          (a) Control of Trust Accounts. Each of the Trust Accounts established
hereunder has been pledged by the Issuer to the Indenture Trustee under the
Indenture and shall be subject to the Lien of the Indenture. Amounts distributed
from each Trust Account in accordance with the terms of this Agreement shall be
released for the benefit of the Securityholders from the Trust Estate upon such
distribution thereunder or hereunder. The Indenture Trustee shall possess all
right, title and interest in and to all funds on deposit from time to time in
the Trust Accounts and in all proceeds thereof (including all income thereon)
and all such funds, investments, proceeds and income shall be part of the Trust
Account Property and the Trust Estate. If, at any time, any Trust Account ceases
to be an Eligible Account, the Indenture Trustee shall, within ten (10) Business
Days (or such longer period, not to exceed thirty (30) calendar days, with the
prior written consent of the Majority Noteholders) (i) establish a new Trust
Account as an Eligible Account, (ii) terminate the ineligible Trust Account, and
(iii) transfer any cash and investments from such ineligible Trust Account to
such new Trust Account.
          With respect to the Trust Accounts, the Issuer and the Indenture
Trustee agree, that each such Trust Account shall be subject to the “control”
(in accordance with Section 9-104 of the UCC) of the Indenture Trustee for the
benefit of the Noteholders, and, except as may be consented to in writing by the
Majority Noteholders, or provided in the related Blocked Account Agreement, the
Indenture Trustee shall have sole signature and withdrawal authority with
respect thereto.
          The Servicer (unless it is also the Paying Agent) shall not be
entitled to make any withdrawals or payments from the Trust Accounts.
          (b) (1) Investment of Funds. Funds held in the Collection Account and
the Distribution Account and the Transfer Obligation Account may be invested (to
the extent practicable and consistent with any requirements of the Code) in
Permitted Investments, as directed by the Servicer prior to the occurrence of an
Event of Default and by the Majority Noteholders thereafter, in writing or
facsimile transmission confirmed in writing by the Servicer or Majority
Noteholders, as applicable. In the event the Indenture Trustee has not received
such written direction, such Funds shall be invested in any Permitted Investment
described in clause (i) of the definition of Permitted Investments. In any case,
funds in the Collection Account, the Distribution Account and the Transfer
Obligation Account must be available for withdrawal without penalty, and any
Permitted Investments must mature or otherwise be available for withdrawal, one
(1) Business Day prior to the next Payment Date and shall not be sold or

49



--------------------------------------------------------------------------------



 



disposed of prior to its maturity subject to Subsection (b)(2) of this Section.
All interest and any other investment earnings on amounts or investments held in
the Collection Account and the Distribution Account and the Transfer Obligation
Account shall be paid to the Servicer immediately upon receipt by the Indenture
Trustee. All Permitted Investments in which funds in the Collection Account or
the Distribution Account or the Transfer Obligation Account are invested must be
held by or registered in the name of “Wells Fargo Bank, N.A., as Indenture
Trustee, in trust for the Option One Owner Trust 2005-9 Mortgage-Backed Notes.”
            (2) Insufficiency and Losses in Trust Accounts. If any amounts are
needed for disbursement from the Collection Account, the Distribution Account or
the Transfer Obligation Account held by or on behalf of the Indenture Trustee
and sufficient uninvested funds are not available to make such disbursement, the
Indenture Trustee shall cause to be sold or otherwise converted to cash a
sufficient amount of the investments in the Collection Account or the
Distribution Account or the Transfer Obligation Account, as the case may be. The
Indenture Trustee shall not be liable for any investment loss or other charge
resulting therefrom, unless such loss or charge is caused by the failure of the
Indenture Trustee to perform in accordance with written directions provided
pursuant to this Section 5.03.
          If any losses are realized in connection with any investment in the
Collection Account or the Distribution Account or the Transfer Obligation
Account pursuant to this Agreement during a period in which the Servicer has the
right to direct investments pursuant to Section 5.03(b), then the Servicer shall
deposit the amount of such losses (to the extent not offset by income from other
investments in the Collection Account or the Distribution Account or the
Transfer Obligation Account, as the case may be) into the Collection Account or
the Distribution Account or the Transfer Obligation Account, as the case may be,
immediately upon the realization of such loss. All interest and any other
investment earnings on amounts held in the Collection Account and the
Distribution Account and the Transfer Obligation Account shall be taxed to the
Issuer and for federal and state income tax purposes the Issuer shall be deemed
to be the owner of the Collection Account or the Distribution Account or the
Transfer Obligation Account, as the case may be.
          (c) Subject to Section 6.01 of the Indenture, the Indenture Trustee
shall not in any way be held liable by reason of any insufficiency in any Trust
Account held by the Indenture Trustee resulting from any investment loss on any
Permitted Investment included therein.
          (d) With respect to the Trust Account Property, the Indenture Trustee
acknowledges and agrees that:
     (1) any Trust Account Property that is held in deposit accounts or
securities accounts shall be held solely in the Eligible Accounts, subject to
the last sentence of Subsection (a) of this Section 5.03; and each such Eligible
Account shall be subject to the “control” (in accordance with Section 9-104 of
the UCC) of the Indenture Trustee; and, without limitation on the foregoing, the
Indenture Trustee shall have sole signature authority with respect thereto;
     (2) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee in accordance with paragraphs (a) and (b) of
the definition of “Delivery” in Section 1.01 hereof and shall be held, pending
maturity or disposition, solely by the Indenture Trustee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee;

50



--------------------------------------------------------------------------------



 



     (3) any Trust Account Property that is a book-entry security held through
the Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (c) of the definition of “Delivery” in
Section 1.01 hereof and shall be maintained by the Indenture Trustee, pending
maturity or disposition, through continued book-entry registration of such Trust
Account Property as described in such paragraph; and
     (4) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (3) above shall be
delivered to the Indenture Trustee in accordance with paragraph (d) of the
definition of “Delivery” in Section 1.01 hereof and shall be maintained by the
Indenture Trustee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its nominee’s) ownership of such
security.
          Section 5.04 Advance Account.
          (a) The Servicer shall cause to be established and maintained an
Advance Account (the “Advance Account”), with respect to which a Blocked Account
Agreement acceptable to the Purchasers shall be duly executed. The Advance
Account shall be a separate Eligible Account. The Advance Account shall be
maintained with a financial institution acceptable to the Purchasers and shall
be maintained for and on behalf of the Purchasers, entitled “Option One Owner
Trust 2005-9 Advance Account, Wells Fargo Bank, N.A., as Indenture Trustee, for
the benefit of the Option One Owner Trust 2005-9 Mortgage-Backed Notes.” The
Indenture Trustee shall have no monitoring or calculation obligation with
respect to withdrawals from the Advance Account. Amounts in the Advance Account
shall not be invested.
          (b) Deposits and Withdrawals. Amounts in respect of the transfer of
Additional Note Principal Balances and Loans shall be deposited into and
withdrawn from the Advance Account as provided in Sections 2.01(c) and 2.06
hereof and Section 3.01 of the Note Purchase Agreement. Any amounts on deposit
in the Advance Account but not applied on any Transfer Date shall remain in the
Advance Account and may be applied to any subsequent transfer of Additional Note
Principal Balances and Loans, subject to the conditions set forth in
Section 2.01(c) and 2.06 hereof and Section 3.01(b) of the Note Purchase
Agreement. Notwithstanding the foregoing, in the event that any amounts on
deposit in the Advance Account are not applied to a transfer of Additional Note
Principal Balances and Loans on the day in which such amounts were deposited
therein, such amounts shall be returned to the Purchasers by the close of
business on such day.
          Section 5.05 Transfer Obligation Account.
          (a) The Servicer, for the benefit of the Noteholders, shall cause to
be established and maintained in the name of the Indenture Trustee a Transfer
Obligation Account (the “Transfer Obligation Account”), which shall be a
separate Eligible Account and may be interest-bearing, entitled “Option One
Owner Trust 2005-9 Transfer Obligation Account, Wells Fargo Bank, N.A., as
Indenture Trustee, in trust for the Option One Owner Trust 2005-9
Mortgage-Backed Notes.” The Indenture Trustee shall have no monitoring or
calculation obligation with respect to withdrawals from the Transfer Obligation
Account. Amounts in the Transfer Obligation Account shall be invested in
accordance with Section 5.03 hereof.
          (b) In accordance with Section 5.06 hereof, the Loan Originator shall
deposit into the Transfer Obligation Account any amounts as may be required
thereby.

51



--------------------------------------------------------------------------------



 



          (c) On each Payment Date, the Paying Agent will deposit in the
Transfer Obligation Account any amounts required to be deposited therein
pursuant to Section 5.01(c)(3)(vii).
          (d) On the date of each Disposition, the Paying Agent shall withdraw
from the Transfer Obligation Account such amount on deposit therein in respect
of the payment of Transfer Obligations as may be requested by the Disposition
Agent in writing to effect such Disposition.
          (e) On each Payment Date, the Paying Agent shall withdraw from the
Transfer Obligation Account and deposit into the Distribution Account on such
Payment Date the lesser of (x) the amount then on deposit in the Transfer
Obligation Account and (y) the Interest Carry-Forward Amount as of such date.
          (f) If with respect to any Business Day there exists an
Overcollateralization Shortfall, the Paying Agent, upon the written direction of
the Majority Noteholders, shall withdraw from the Transfer Obligation Account
and deposit into the Distribution Account on such Business Day the lesser of
(x) the amount then on deposit in the Transfer Obligation Account and (y) the
amount of such Overcollateralization Shortfall as of such date.
          (g) If with respect to any Payment Date there shall exist a Hedge
Funding Requirement, the Paying Agent, upon the written direction of the
Servicer or the Majority Noteholders, shall withdraw from the Transfer
Obligation Account and deposit into the Distribution Account on the Business Day
prior to such Payment Date the lesser of (x) the amount then on deposit in the
Transfer Obligation Account (after making all other required withdrawals
therefrom with respect to such Payment Date) and (y) the amount of such Hedge
Funding Requirement as of such date.
          (h) In the event of the occurrence of an Event of Default under the
Indenture, the Paying Agent shall withdraw all remaining funds from the Transfer
Obligation Account and apply such funds in satisfaction of the Notes as provided
in Section 5.04(b) of the Indenture.
          (i) The Paying Agent shall return to the Loan Originator all amounts
on deposit in the Transfer Obligation Account (after making all other
withdrawals pursuant to this Section 5.05) until the Majority Noteholders
provide written notice to the Indenture Trustee (with a copy to the Loan
Originator and the Servicer) of the occurrence of a default or event of default
(however defined) under any Basic Document with respect to the Issuer, the
Depositor, the Loan Originator or any of their Affiliates and (ii) upon the date
of the termination of this Agreement pursuant to Article X, the Paying Agent
shall withdraw any remaining amounts from the Transfer Obligation Account and
remit all such amounts to the Loan Originator.
          Section 5.06 Transfer Obligation.
          (a) In consideration of the transactions contemplated by the Basic
Documents, the Loan Originator agrees and covenants with the Depositor that:
          (i) In connection with each Disposition it shall fund, or cause to be
funded, reserve funds, pay credit enhancer fees, pay, or cause to be paid,
underwriting fees, fund any negative difference between the cash Disposition
Proceeds and the aggregate Note Principal Balance at the time of such
Disposition, and make, or cause to be made, such other payments as may be, in
the reasonable opinion of the Disposition Agent, commercially reasonably
necessary to effect Dispositions, in each case to the extent that Disposition
Proceeds are insufficient to pay such amounts;

52



--------------------------------------------------------------------------------



 



          (ii) In connection with Hedging Instruments (if any), on the Business
Day prior to each Payment Date, it shall deliver to the Servicer for deposit
into the Transfer Obligation Account any Hedge Funding Requirement (to the
extent amounts available on the related Payment Date pursuant to Section 5.01
hereof are insufficient to make such payment), when, as and if due to any
Hedging Counterparty;
          (iii) If any Interest Carry-Forward Amount shall occur, it shall
deposit into the Transfer Obligation Account any such Interest Carry-Forward
Amount on or before the Business Day preceding such related Payment Date;
          (iv) If on any Business Day, there exists an Overcollateralization
Shortfall, upon the written direction of the Majority Noteholders, it shall, on
such Business Day remit to the Paying Agent for deposit into the Transfer
Obligation Account the full amount of the Overcollateralization Shortfall as of
such date, provided, that in the event that notice of such Overcollateralization
Shortfall is provided to the Loan Originator after 4:30 p.m. New York City time,
the Loan Originator shall make such deposit on the following Business Day;
          (v) If on any applicable Payment Date, the amount available in the
Distribution Account to pay the Nonutilization Fee is insufficient, the Loan
Originator shall deposit into the Transfer Obligation Account the amount of such
shortfall on the Business Day prior to such Payment Date;
          (vi) If the amount available to pay the Indemnified Party against any
Losses (as such terms are defined in the Note Purchase Agreement) is
insufficient, the Loan Originator shall promptly deposit the amount of such
shortfall; and
          (vii) Notwithstanding anything to the contrary herein, in the event of
the occurrence of an Event of Default under the Indenture, the Loan Originator
shall promptly deposit into the Transfer Obligation Account the entire amount of
the Unfunded Transfer Obligation;
provided, that notwithstanding anything to the contrary contained herein, the
Loan Originator’s cumulative payments under or in respect of the Transfer
Obligations (after subtracting therefrom any amounts returned to the Loan
Originator pursuant to Section 5.05(i)(i)), together with the Loan Originator’s
payments in respect of any Loan Originator Puts, shall not in the aggregate
exceed the Unfunded Transfer Obligation.
          (b) The Loan Originator agrees that the Noteholders, as ultimate
assignee of the rights of the Depositor under this Agreement and the other Basic
Documents, may enforce the rights of the Depositor directly against the Loan
Originator.
ARTICLE VI
STATEMENTS AND REPORTS; SPECIFICATION OF TAX MATTERS
          Section 6.01 Statements.
          (a) No later than 12:00 noon (New York City time) on each Remittance
Date, the Servicer shall deliver to the Indenture Trustee and the Noteholders by
electronic transmission, the receipt and legibility of which shall be confirmed
by telephone, and with hard copy thereof to be delivered no later than one
(1) Business Day after such Remittance Date, the Servicer’s Remittance Report,
setting forth the date of such Report (day, month and year), the name of the
Issuer (i.e., “Option One Owner

53



--------------------------------------------------------------------------------



 



Trust 2005-9”), and the date of this Agreement, all in substantially the form
set out in Exhibit B hereto. Furthermore, on each Remittance Date, the Servicer
shall deliver to the Indenture Trustee and the Noteholders a data file
providing, with respect to each Loan in the Loan Pool as of the last day of the
related Remittance Period (i) if such Loan is an ARM, the current Loan Interest
Rate; (ii) the Principal Balance with respect to such Loan; (iii) the date of
the last Monthly Payment paid in full; and (iv) such other information as may be
reasonably requested by the Noteholder Agent and the Indenture Trustee. In
addition, no later than 12:00 noon (New York City time) on the fifteenth (15th)
day of each calendar month (or if such day is not a Business Day, the preceding
Business Day), the Custodian shall prepare and provide to the Servicer and the
Indenture Trustee by facsimile, the Custodian Fee Notice for the Payment Date
falling in such calendar month.
          (b) No later than 12:00 noon (New York City time) on each Remittance
Date, the Servicer shall prepare (or cause to be prepared) and provide to the
Indenture Trustee electronically, receipt confirmed by telephone, and each
Noteholder, a statement (the “Payment Statement”), stating each date and amount
of a purchase of Additional Note Principal Balance (day, month and year), the
name of the Issuer (i.e., “Option One Owner Trust 2005-9”), the date of this
Agreement, restating all of the information set forth in the Loan Schedule for
all Loans as of such Remittance Date and the following information:
          (1) the aggregate amount of collections in respect of principal of the
Loans received by the Servicer during the preceding Remittance Period;
          (2) the aggregate amount of collections in respect of interest on the
Loans received by the Servicer during the preceding Remittance Period;
          (3) all Mortgage Insurance Proceeds received by the Servicer during
the preceding Remittance Period and not required to be applied to restoration or
repair of the related Mortgaged Property or returned to the Borrower under
applicable law or pursuant to the terms of the applicable Mortgage Insurance
Policy;
          (4) all Net Liquidation Proceeds deposited by the Servicer into the
Collection Account during the preceding Remittance Period;
          (5) all Released Mortgaged Property Proceeds deposited by the Servicer
into the Collection Account during the preceding Remittance Period;
          (6) the aggregate amount of all Servicing Advances made by the
Servicer during the preceding Remittance Period;
          (7) the aggregate of all amounts deposited into the Distribution
Account in respect of the repurchase of Unqualified Loans and the repurchase of
Loans pursuant to Section 2.05 hereof during the preceding Remittance Period;
          (8) the aggregate Principal Balance of all Loans for which a Servicer
Call was exercised during the preceding Remittance Period;
          (9) the aggregate Principal Balance of all Loans for which a Loan
Originator Put was exercised during the preceding Remittance Period;
          (10) the aggregate amount of all payments received under Hedging
Instruments (if any) during the preceding Remittance Period

54



--------------------------------------------------------------------------------



 



          (11) the aggregate amount of all withdrawals from the Distribution
Account pursuant to Section 5.01(c)(1)(i) hereof during the preceding Remittance
Period;
          (12) the aggregate amount of cash Disposition Proceeds received during
the preceding Remittance Period;
          (13) withdrawals from the Collection Account in respect of the
Servicing Advance Reimbursement Amount with respect to the related Payment Date;
          (14) the number and aggregate Principal Balance of all Loans that are
(i) 30-59 days Delinquent, (ii) 60-89 days Delinquent, (iii) 90 or more days
Delinquent as of the end of the related Remittance Period;
          (15) the aggregate amount of Liquidated Loan Losses incurred
(i) during the preceding Remittance Period, and (ii) during the preceding three
Remittance Periods;
          (16) the aggregate of the Principal Balances of all Loans in the Loan
Pool as of the end of the related Remittance Period;
          (17) the aggregate amount of all deposits into the Distribution
Account from the Transfer Obligation Account pursuant to Sections 5.05(e),
5.05(f), 5.05(g), and 5.05(h) on the related Payment Date;
          (18) the aggregate amount of distributions in respect of Servicing
Compensation to the Servicer, and unpaid Servicing Compensation from prior
Payment Dates for the related Payment Date;
          (19) the aggregate amount of distributions in respect of Indenture
Trustee Fees and unpaid Indenture Trustee Fees from prior Payment Dates for the
related Payment Date;
          (20) the aggregate amount of distributions in respect of the Custodian
Fee and unpaid Custodian Fees from prior Payment Dates for the related Payment
Date;
          (21) the aggregate amount of distributions in respect of the Owner
Trustee Fees and unpaid Owner Trustee Fees from prior Payment Dates and for the
related Payment Date;
          (22) the Unfunded Transfer Obligation and Overcollateralization
Shortfall on such Payment Date for the related Payment Date;
          (23) the aggregate amount of distributions in respect of
Trust/Depositor Indemnities for the related Payment Date;
          (24) the aggregate amount of distributions to the Transfer Obligation
Account for the related Payment Date;
          (25) the aggregate amount of distributions to the holders of the Trust
Certificates for the related Payment Date;
          (26) the Note Principal Balance of the Notes as of the last day of the
related Remittance Period (without taking into account any Additional Note
Principal Balance between

55



--------------------------------------------------------------------------------



 



the last day of such Remittance Period and the related Payment Date) before and
after giving effect to distributions made to the holders of the Notes for such
Payment Date;
          (27) the Pool Principal Balance as of the end of the preceding
Remittance Period; and
          (28) whether a Rapid Amortization Trigger exists with respect to such
Payment Date.
          Such Payment Statement shall also be provided on the Remittance Date
to the Noteholders and Indenture Trustee in the form of a data file mutually
agreed to by and between the Noteholders, the Indenture Trustee and the
Servicer. The Indenture Trustee shall have no duty to monitor the occurrence of
a Rapid Amortization Trigger or any events resulting in withdrawals from the
Transfer Obligation Account.
          (c) Within fifty (50) days of the end of each financial quarter, each
of the Loan Originator and the Servicer shall prepare and deliver to the
Noteholder Agent a quarterly compliance certificate and report in the form of
Exhibit I attached hereto.
          Section 6.02 Specification of Certain Tax Matters.
          The Paying Agent shall comply with all requirements of the Code and
applicable state and local law with respect to the withholding from any
distributions made to any Securityholder of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith, giving due effect to any applicable exemptions from such
withholding and effective certifications or forms provided by the recipient. Any
amounts withheld pursuant to this Section 6.02 shall be deemed to have been
distributed to the Securityholders, as the case may be, for all purposes of this
Agreement. The Indenture Trustee shall have no responsibility for preparing or
filing any tax returns.
          Section 6.03 Valuation of Loans; Hedge Value and Retained Securities
Value, Market Value Agent.
          (a) The Noteholders hereby irrevocably appoint, and the Issuer hereby
consents to the appointment of, the Market Value Agent as agent on behalf of the
Noteholders to determine the Market Value of each Loan, the Hedge Value of each
Hedging Instrument (if any) and the Retained Securities Value of all Retained
Securities.
          (b) Except as otherwise set forth in Section 3.07 hereof, on each
Business Day, the Market Value Agent shall determine the Market Value of each
Loan, for purposes of the Basic Documents, in its sole discretion, exercised in
good faith. In determining the Market Value of each Loan, the Market Value Agent
may consider any information that it may deem relevant, including, without
limitation, the expected proceeds of the sale of such Loan following the
occurrence and continuation of an Event of Default. The Market Value Agent’s
determination, in its sole discretion exercised in good faith, of Market Value
shall be conclusive and binding upon the parties hereto, absent manifest error
(including without limitation, any error contemplated in Section 2.08).
          (c) On each Business Day, the Market Value Agent shall determine in
its sole judgment the Hedge Value of each Hedging Instrument as of such Business
Day. In making such determination the Market Value Agent may rely exclusively on
quotations provided by the Hedging Counterparty, by leading dealers in
instruments similar to such Hedging Instrument, which leading

56



--------------------------------------------------------------------------------



 



dealers may include the Market Value Agent and its Affiliates and such other
sources of information as the Market Value Agent may deem appropriate.
          (d) On each Business Day, the Market Value Agent shall determine in
its sole judgment the Retained Securities Value of the Retained Securities, if
any, expected to be issued pursuant to such Securitization as of the closing
date of such Securitization. In making such determination the Market Value Agent
may rely exclusively on quotations provided by leading dealers in instruments
similar to such Retained Securities, which leading dealers may include the
Market Value Agent and its Affiliates and such other sources of information as
the Market Value Agent may deem appropriate.
ARTICLE VII
HEDGING; FINANCIAL COVENANTS
          Section 7.01 Hedging Instruments.
          (a) From time to time, the Trust shall enter into such Hedging
Instruments as the Market Value Agent, on behalf of the Noteholders, may
determine are necessary in order to hedge the interest rate risk with respect to
the Collateral; provided that each such Hedging Instrument shall conform to the
requirements of Section 7.01(b), (c), and (d), as determined by the Market Value
Agent in its sole discretion, exercised in good faith.
          (b) Each Hedging Instrument shall expressly provide that in the event
of a Disposition or other removal of the Loan from the Trust, such portion of
the Hedging Instrument shall terminate as the Disposition Agent deems
appropriate to facilitate the hedging of the risks specified in Section 7.01(a).
In the event that the Hedging Instrument is not otherwise terminated, it shall
contain provisions that allow the position of the Trust to be assumed by an
Affiliate of the Trust upon the liquidation of the Trust. The terms of the
assignment documentation and the credit quality of the successor to the Trust
shall be subject to the Hedging Counterparty’s approval.
          (c) Any Hedging Instrument that provides for any payment obligation on
the part of the Issuer must (i) be without recourse to the assets of the Issuer,
(ii) contain a non-petition covenant provision in the form of Section 11.13,
(iii) limit payment dates thereunder to Payment Dates and (iv) contain a
provision limiting any cash payments due on any day under such Hedging
Instrument solely to funds available therefor in the Collection Account on such
day pursuant to Section 5.01(c)(3)(ii) hereof and funds available therefor in
the Transfer Obligation Account.
          (d) Each Hedging Instrument must (i) provide for the direct payment of
any amounts thereunder to the Collection Account pursuant to
Section 5.01(b)(ix), (ii) contain an assignment of all of the Issuer’s rights
(but none of its obligations) under such Hedging Instrument to the Indenture
Trustee and shall include an express consent to the Hedging Counterparty to such
assignment, (iii) provide that in the event of the occurrence of an Event of
Default, such Hedging Instrument shall terminate upon the direction of the
Majority Noteholders, (iv) prohibit the Hedging Counterparty from “setting-off”
or “netting” other obligations of the Issuer or its Affiliates against such
Hedging Counterparty’s payment obligations thereunder, (v) provide that the
appropriate portion of the Hedging Instrument will terminate upon the removal of
the related Loans from the Trust Estate and (vi) have economic terms that are
fixed and not subject to alteration after the date of assumption or execution.
          (e) If agreed to by the Majority Noteholders, the Issuer may pledge
its assets in order to secure its obligations in respect of Hedge Funding
Requirements (if any), provided that such right shall

57



--------------------------------------------------------------------------------



 



be limited solely to Hedging Instruments for which an Affiliate of the
Noteholder Agent is a Hedging Counterparty.
          (f) The aggregate notional amount of all Hedging Instruments shall not
exceed the Note Principal Balance as of the date on which each Hedging
Instrument is entered into by the Issuer and a Hedging Counterparty.
          Section 7.02 Financial Covenants. For so long as the Notes are
outstanding, each of the Loan Originator and the Servicer shall comply with the
following financial covenants (collectively, the “Financial Covenants”):
          (a) Each of the Loan Originator and the Servicer shall maintain a
minimum Tangible Net Worth of $425 million as of any day;
          (b) Each of the Loan Originator and the Servicer shall maintain a
ratio of Tangible Net Worth to Total Required Capital of 1:1 or greater at any
time;
          (c) Neither the Loan Originator nor the Servicer shall exceed a
maximum non-warehouse leverage ratio (the ratio of (i) the sum of (A) all funded
debt (excluding debt from H&R Block, Inc. or any of its Affiliates and all
non-recourse debt) less (B) 91% of its mortgage loan inventory held for sale
less (C) 90% of servicing advance receivables (determined and valued in
accordance with GAAP) to (ii) Tangible Net Worth) of 1:2 at any time;
          (d) Each of the Loan Originator and the Servicer shall maintain a
minimum liquidity facility (defined as a committed, unsecured, non-amortizing
liquidity facility from H&R Block not to mature (scheduled or accelerated) prior
to the Maturity Date) in an amount no less than $150 million. Such facility from
H&R Block cannot contain covenants or termination events more restrictive than
the covenants or termination events contained in the Basic Documents; and
          (e) Each of the Loan Originator and the Servicer shall not permit “Net
Income” (defined and determined in accordance with GAAP), for any quarter,
together with the three preceding, consecutive fiscal quarters commencing with
the quarter ending October 31, 2005, to be less than $1.
ARTICLE VIII
THE SERVICER
          Section 8.01 Indemnification, Third Party Claims.
          (a) The Servicer shall indemnify the Loan Originator, the Owner
Trustee, the Trust, the Depositor, the Indenture Trustee and the Noteholders,
their respective officers, directors, employees, agents and “control persons,”
as such term is used under the Act and under the Securities Exchange Act of 1934
as amended (each a “Servicer Indemnified Party”) and hold harmless each of them
against any and all claims, losses, damages, penalties, fines, forfeitures,
reasonable legal fees and related costs, judgments, and other costs and expenses
resulting from any claim, demand, defense or assertion based on or grounded
upon, or resulting from, a breach of any of the Servicer’s representations and
warranties and covenants contained in this Agreement or in any way relating to
the failure of the Servicer to perform its duties and service the Loans in
compliance with the terms of this Agreement except to the extent such loss
arises out of such Servicer Indemnified Party’s gross negligence or willful
misconduct; provided, however, that if the Servicer is not liable pursuant to
the provisions of Section 8.01(b) hereof for its failure to perform its duties
and service the Loans in compliance with the terms of this Agreement, then

58



--------------------------------------------------------------------------------



 



the provisions of this Section 8.01 shall have no force and effect with respect
to such failure. The provisions of this indemnity shall run directly to and be
enforceable by a Servicer Indemnified Party subject to the limitations hereof.
          (b) None of the Loan Originator, the Depositor or the Servicer or any
of their respective Affiliates, directors, officers, employees or agents shall
be under any liability to the Owner Trustee, the Issuer, the Indenture Trustee
or the Securityholders for any action taken, or for refraining from the taking
of any action, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the Loan
Originator, the Depositor, the Servicer or any of their respective Affiliates,
directors, officers, employees, agents against the remedies provided herein for
the breach of any warranties, representations or covenants made herein, or
against any expense or liability specifically required to be borne by such party
without right of reimbursement pursuant to the terms hereof, or against any
expense or liability which would otherwise be imposed by reason of misfeasance,
bad faith or negligence in the performance of the respective duties of the
Servicer, the Depositor or the Loan Originator, as the case may be. The Loan
Originator, the Depositor, the Servicer and any of their respective Affiliates,
directors, officers, employees, agents may rely in good faith on any document of
any kind which, prima facie, is properly executed and submitted by any Person
respecting any matters arising hereunder.
          (c) The Loan Originator agrees to indemnify and hold harmless the
Depositor and the Noteholders, as the ultimate assignees from the Depositor
(each an “Originator Indemnified Party,” together with the Servicer Indemnified
Parties, the “Indemnified Parties”), from and against any loss, liability,
expense, damage, claim or injury arising out of or based on (i) any breach of
any representation, warranty or covenant of the Loan Originator, the Servicer or
their Affiliates, in any Basic Document, including, without limitation, the
origination or prior servicing of the Loans by reason of any acts, omissions, or
alleged acts or omissions arising out of activities of the Loan Originator, the
Servicer or their Affiliates, and (ii) any untrue statement by the Loan
Originator, the Servicer or its Affiliates of any material fact or any such
Person’s failure to state a material fact necessary to make such statements not
misleading with respect to any such Person’s statements contained in any Basic
Document, including, without limitation, any Officer’s Certificate, statement,
report or other document or information prepared by any such Person and
furnished or to be furnished by it pursuant to or in connection with the
transactions contemplated thereby and not corrected prior to completion of the
relevant transaction including, without limitation, such written information as
may have been and may be furnished in connection with any due diligence
investigation with respect to the Loans or any such Person’s business,
operations or financial condition, including reasonable attorneys’ fees and
other costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided that the Loan Originator shall
not indemnify an Originator Indemnified Party to the extent such loss,
liability, expense, damage or injury is due to either an Originator Indemnified
Party’s willful misconduct, bad faith or gross negligence or by reason of an
Originator Indemnified Party’s reckless disregard of its obligations hereunder;
provided, further, that the Loan Originator shall not be so required to
indemnify an Originator Indemnified Party or to otherwise be liable hereunder or
under any provision of the Basic Documents to an Originator Indemnified Party
for any losses in respect of the performance of the Loans, the insolvency,
bankruptcy, delinquency, creditworthiness and similar characteristics of the
Borrowers under the Loans, the uncollectability of any principal, interest, and
any other charges (including late fees) under such loans, changes in the market
value of the Loans or other similar investment risks associated with the Loans
arising from a breach of any representation or warranty set forth in Exhibit F
hereto, the sole remedy for the breach of which is provided in Section 3.06
hereof. The provisions of this indemnity shall run directly to and be
enforceable by an Originator Indemnified Party subject to the limitations
hereof.

59



--------------------------------------------------------------------------------



 



          (d) With respect to a claim subject to indemnity hereunder made by any
Person against an Indemnified Party (a “Third Party Claim”), such Indemnified
Party shall notify the related indemnifying parties (each an “Indemnifying
Party”) in writing of the Third Party Claim within a reasonable time after
receipt by such Indemnified Party of written notice of the Third Party Claim
unless the Indemnifying Parties shall have previously obtained actual knowledge
thereof. Thereafter, the Indemnified Party shall deliver to the Indemnifying
Parties, within a reasonable time after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim. No failure to give such
notice or deliver such documents shall effect the rights to indemnity hereunder.
Each Indemnifying Party shall promptly notify the Indenture Trustee and the
Indemnified Party (if other than the Indenture Trustee) of any claim of which it
has been notified and shall promptly notify the Indenture Trustee and the
Indemnified Party (if applicable) of its intended course of action with respect
to any claim.
          (e) If a Third Party Claim is made against an Indemnified Party, while
maintaining control over its own defense, the Indemnified Party shall cooperate
and consult fully with the Indemnifying Party in preparing such defense, and the
Indemnified Party may defend the same in such manner as it may deem appropriate,
including settling such claim or litigation after giving notice to the
Indemnifying Party of such terms and the Indemnifying Party will promptly
reimburse the Indemnified Party upon written request; provided, however, that
the Indemnified Party may not settle any claim or litigation without the consent
of the Indemnifying Party; provided, further, that the Indemnifying Party shall
have the right to reject the selection of counsel by the Indemnified Party if
the Indemnifying Party reasonably determines that such counsel is inappropriate
in light of the nature of the claim or litigation and shall have the right to
assume the defense of such claim or litigation if the Indemnifying Party
determines that the manner of defense of such claim or litigation is
unreasonable.
          Section 8.02 Merger or Consolidation of the Servicer.
          The Servicer shall keep in full effect its existence, rights and
franchises as a corporation, and will obtain and preserve its qualification to
do business as a foreign corporation and maintain such other licenses and
permits in each jurisdiction necessary to protect the validity and
enforceability of each Basic Document to which it is a party and each of the
Loans and to perform its duties under each Basic Document to which it is a
party; provided, however, that the Servicer may merge or consolidate with any
other corporation upon the satisfaction of the conditions set forth in the
following paragraph.
          Subject to the prior written consent of the Majority Noteholders, any
Person into which the Servicer may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Servicer
shall be a party, or any Person succeeding to the business of the Servicer,
shall be an Eligible Servicer and shall be the successor of the Servicer, as
applicable hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. The Servicer shall send notice of any such merger,
conversion, consolidation or succession to the Indenture Trustee and the Issuer.
          Section 8.03 Limitation on Liability of the Servicer and Others.
          The Servicer and any director, officer, employee or agent of the
Servicer may rely on any document of any kind which it in good faith reasonably
believes to be genuine and to have been adopted or signed by the proper
authorities respecting any matters arising hereunder. Subject to the terms of
Section 8.01 hereof, the Servicer shall have no obligation to appear with
respect to, prosecute or defend any legal action which is not incidental to the
Servicer’s duty to service the Loans in accordance with this Agreement.

60



--------------------------------------------------------------------------------



 



          Section 8.04 Servicer Not to Resign; Assignment.
          The Servicer shall not resign from the obligations and duties hereby
imposed on it except (a) with the consent of the Majority Noteholders or
(b) upon determination that its duties hereunder are no longer permissible under
applicable law. Any such determination pursuant to clause (b) of the preceding
sentence permitting the resignation of the Servicer shall be evidenced by an
Independent opinion of counsel to such effect delivered (at the expense of the
Servicer) to the Indenture Trustee and the Majority Noteholders. No resignation
of the Servicer shall become effective until a successor servicer, appointed
pursuant to the provisions of Section 9.02 hereof shall have assumed the
Servicer’s responsibilities, duties, liabilities (other than those liabilities
arising prior to the appointment of such successor) and obligations under this
Agreement.
          Except as expressly provided herein, the Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Servicer hereunder and any agreement, instrument or act purporting to effect
any such assignment, transfer, delegation or appointment shall be void.
          The Servicer agrees to cooperate with any successor Servicer in
effecting the transfer of the Servicer’s servicing responsibilities and rights
hereunder pursuant to the first paragraph of this Section 8.04, including,
without limitation, the transfer to such successor of all relevant records and
documents (including any Loan Files in the possession of the Servicer) and all
amounts received with respect to the Loans and not otherwise permitted to be
retained by the Servicer pursuant to this Agreement. In addition, the Servicer,
at its sole cost and expense, shall prepare, execute and deliver any and all
documents and instruments to the successor Servicer including all Loan Files in
its possession and do or accomplish all other acts necessary or appropriate to
effect such termination and transfer of servicing responsibilities.
          Section 8.05 Relationship of Servicer to Issuer and the Indenture
Trustee.
          The relationship of the Servicer (and of any successor to the Servicer
as servicer under this Agreement) to the Issuer, the Owner Trustee and the
Indenture Trustee under this Agreement is intended by the parties hereto to be
that of an independent contractor and not of a joint venturer, agent or partner
of the Issuer, the Owner Trustee or the Indenture Trustee.
          Section 8.06 Servicer May Own Securities.
          Each of the Servicer and any Affiliate of the Servicer may in its
individual or any other capacity become the owner or pledgee of Securities with
the same rights as it would have if it were not the Servicer or an Affiliate
thereof except as otherwise specifically provided herein; provided, however,
that at any time that Option One or any of its Affiliates is the Servicer,
neither the Servicer nor any of its Affiliates (other than an Affiliate which is
a corporation whose purpose is limited to holding securities and related
activities and which cannot incur recourse debt) may be a Noteholder. Securities
so owned by or pledged to the Servicer or such Affiliate shall have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority, or distinction as among all of the Securities; provided,
however, that any Securities owned by the Servicer or any Affiliate thereof,
during the time such Securities are owned by them, shall be without voting
rights for any purpose set forth in this Agreement unless the Servicer or such
Affiliate owns all outstanding Securities of the related class. The Servicer
shall notify the Indenture Trustee promptly after it or any of its Affiliates
becomes the owner or pledgee of a Security.

61



--------------------------------------------------------------------------------



 



          Section 8.07 Indemnification of the Indenture Trustee, Noteholders and
Noteholder Agent.
          The Servicer agrees to indemnify the Indenture Trustee and its
employees, officers, directors and agents, and reimburse its reasonable
out-of-pocket expenses in accordance with Section 6.07 of the Indenture as if it
was a signatory thereto. The Servicer agrees to indemnify the Noteholders and
the Noteholder Agent in accordance with Section 9.01 of the Note Purchase
Agreement as if it were signatory thereto.
ARTICLE IX
SERVICER EVENTS OF DEFAULT
          Section 9.01 Servicer Events of Default.
          (a) In case one or more of the following Servicer Events of Default by
the Servicer shall occur and be continuing, that is to say:
          (1) any failure by the Servicer to deposit into the Collection Account
or the Distribution Account any amounts required to be deposited therein or any
failure by the Servicer to make any of the required payments therefrom in
accordance with Section 5.01 hereof; or
          (2) any failure on the part of the Servicer duly to observe or perform
in any material respect any other of the material covenants or agreements on the
part of the Servicer, contained in any Basic Document to which it is a party,
which continues unremedied for a period of thirty (30) days (or, in the case of
payment of insurance premiums, for a period of fifteen (15) days) after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Servicer by any other party hereto or to the
Servicer (with copy to each other party hereto), by Holders of 25% of the
Percentage Interests of the Notes or the Trust Certificates; or
          (3) any breach on the part of the Servicer of any representation or
warranty contained in any Basic Document to which it is a party that materially
and adversely affects the interests of any of the parties hereto or any
Securityholder and which continues unremedied for a period of thirty (30) days
after the date on which notice of such breach, requiring the same to be
remedied, shall have been given to the Servicer by any other party hereto or to
the Servicer (with copy to each other party hereto), by the Noteholder Agent or
Holders of 25% of the Percentage Interests (as defined in the Indenture) of the
Notes; or
          (4) there shall have been commenced before a court or agency or
supervisory authority having jurisdiction in the premises an involuntary
proceeding against the Servicer under any present or future federal or state
bankruptcy, insolvency or similar law for the appointment of a conservator,
receiver, liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, which action
shall not have been dismissed for a period of sixty (60) days; or
          (5) the Servicer shall consent to the appointment of a conservator,
receiver, liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to it or of or relating to all or substantially all
of its property; or

62



--------------------------------------------------------------------------------



 



          (6) the Servicer (or the Loan Originator if the Servicer is not Option
One) fails to comply with the Financial Covenants; or
          (7) a Change in Control of the Servicer without prior written consent
of the Noteholders or the Servicer otherwise ceases to be a 100% direct or
indirect wholly-owned subsidiary of H&R Block Inc.; or
          (8) the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, or take any corporate action in furtherance of the foregoing.
Then, and in each and every such case, so long as a Servicer Event of Default
shall not have been remedied, the Indenture Trustee or the Majority Noteholders,
by notice in writing to the Servicer may, in addition to whatever rights such
Person may have at law or in equity to damages, including injunctive relief and
specific performance, may terminate all the rights and obligations of the
Servicer under this Agreement and in and to the Loans and the proceeds thereof,
as servicer under this Agreement. Upon receipt by the Servicer of such written
notice, all authority and power of the Servicer under this Agreement, whether
with respect to the Loans or otherwise, shall, subject to Section 9.02 hereof,
pass to and be vested in a successor servicer, and the successor servicer is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments and do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including, but
not limited to, the transfer and endorsement or assignment of the Loans and
related documents. The Servicer agrees to cooperate with the successor servicer
in effecting the termination of the Servicer’s responsibilities and rights
hereunder, including, without limitation, the transfer to the successor servicer
for administration by it of all amounts which shall at the time be credited by
the Servicer to each Collection Account or thereafter received with respect to
the Loans.
          (b) Upon the occurrence of (i) an Event of Default or Default under
any of the Basic Documents, (ii) a Servicer Event of Default under this
Agreement, (iii) a Rapid Amortization Trigger, or (iv) an event that shall have
a reasonable possibility of materially impairing the ability of the Servicer to
service and administer the Loans in accordance with the terms and provisions set
forth in the Basic Documents (each, a “Term Event”), the Servicer’s right to
service the Loans pursuant to the terms of this Agreement shall be in effect for
an initial period commencing on the date on which such Term Event occurred and
shall automatically terminate at 5:00 p.m., New York City time, on the last
Business Day of the calendar month in which such Term Event occurred (the
“Initial Term”). Thereafter, the Initial Term shall be extendible in the sole
discretion of the Majority Noteholders by written notice (each, a “Servicer
Extension Notice”) of the Majority Noteholders for successive one-month terms
(each such term ending at 5:00 p.m., New York City time, on the last business
day of the related month). Following a Term Event, the Servicer hereby agrees
that the Servicer shall be bound for the duration of the Initial Term and the
term covered by any such Servicer Extension Notice to act as the Servicer
pursuant to this Agreement. Following a Term Event, the Servicer agrees that if,
as of 3:00 p.m. (New York City time) on the last Business Day of any month, the
Servicer shall not have received a Servicer Extension Notice from the Majority
Noteholders, the Servicer shall give written notice of such non-receipt to the
Noteholders by 4:00 p.m. (New York City time). Following a Term Event, the
failure of the Majority Noteholders to deliver a Servicer Extension Notice by
5:00 p.m. (New York City time) shall result in the automatic and immediate
termination of the Servicer (the “Termination Date”). Notwithstanding these time
frames, the Servicer and the Noteholders shall comply with all applicable laws
in connection with such transfer and the Servicer shall continue to service the
Loans until completion of such transfer.

63



--------------------------------------------------------------------------------



 



          Section 9.02 Appointment of Successor.
          On and after the date the Servicer receives a notice of termination
pursuant to Section 9.01 hereof or is automatically terminated pursuant to
Section 9.01(b) hereof, or the Owner Trustee receives the resignation of the
Servicer evidenced by an Opinion of Counsel or accompanied by the consents
required by Section 8.04 hereof, or the Servicer is removed as servicer pursuant
to this Article IX or Section 4.01 of the Servicing Addendum, then, the Majority
Noteholders shall appoint a successor servicer to be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
the transactions set forth or provided for herein and shall be subject to all
the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, provided, however, that the
successor servicer shall not be liable for any actions of any servicer prior to
it.
          The successor servicer shall be obligated to make Servicing Advances
hereunder. As compensation therefor, the successor servicer appointed pursuant
to the following paragraph, shall be entitled to all funds relating to the Loans
which the Servicer would have been entitled to receive from the Collection
Account pursuant to Section 5.01 hereof as if the Servicer had continued to act
as servicer hereunder, together with other Servicing Compensation in the form of
assumption fees, late payment charges or otherwise as provided in Section 4.15
of the Servicing Addendum. The Servicer shall not be entitled to any termination
fee if it is terminated pursuant to Section 9.01 hereof but shall be entitled to
any accrued and unpaid Servicing Compensation to the date of termination.
          Any collections received by the Servicer after removal or resignation
shall be endorsed by it to the Indenture Trustee and remitted directly to the
successor servicer. The compensation of any successor servicer appointed shall
be the Servicing Fee, together with other Servicing Compensation provided for
herein. The Indenture Trustee, the Issuer, any Custodian, the Servicer and any
such successor servicer shall take such action, consistent with this Agreement,
as shall be reasonably necessary to effect any such succession. Any costs or
expenses incurred by the Indenture Trustee in connection with the termination of
the Servicer and the succession of a successor servicer shall be an expense of
the outgoing Servicer and, to the extent not paid thereby, an expense of such
successor servicer. The Servicer agrees to cooperate with the Indenture Trustee
and any successor servicer in effecting the termination of the Servicer’s
servicing responsibilities and rights hereunder and shall promptly provide the
successor servicer all documents and records reasonably requested by it to
enable it to assume the Servicer’s functions hereunder and shall promptly also
transfer to the successor servicer all amounts which then have been or should
have been deposited in any Trust Account maintained by the Servicer or which are
thereafter received with respect to the Loans. Upon the occurrence of an Event
of Default, the Majority Noteholders shall have the right to order the
Servicer’s Loan Files and all other files of the Servicer relating to the Loans
and all other records of the Servicer and all documents relating to the Loans
which are then or may thereafter come into the possession of the Servicer or any
third party acting for the Servicer to be delivered to such custodian or
servicer as it selects and the Servicer shall deliver to such custodian or
servicer such assignments as the Majority Noteholders shall request. No
successor servicer shall be held liable by reason of any failure to make, or any
delay in making, any distribution hereunder or any portion thereof caused by
(i) the failure of the Servicer to deliver, or any delay in delivering, cash,
documents or records to it or (ii) restrictions imposed by any regulatory
authority having jurisdiction over the Servicer hereunder. No appointment of a
successor to the Servicer hereunder shall be effective until written notice of
such proposed appointment shall have been provided to the Noteholders, the
Indenture Trustee, the Issuer and the Depositor, and the Majority Noteholders
and the Issuer shall have consented in writing thereto.
          In connection with such appointment and assumption, the Majority
Noteholders may make such arrangements for the compensation of such successor
servicer out of payments on the Loans as they and such successor servicer shall
agree.

64



--------------------------------------------------------------------------------



 



          Section 9.03 Waiver of Defaults.
          The Majority Noteholders may waive any events permitting removal of
the Servicer as servicer pursuant to this Article IX. Upon any waiver of a past
default, such default shall cease to exist and any Servicer Event of Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereto except to the extent expressly so waived.
          Section 9.04 Accounting Upon Termination of Servicer.
          Upon termination of the Servicer under this Article IX, the Servicer
shall, at its own expense:
          (a) deliver to its successor or, if none shall yet have been
appointed, to the Indenture Trustee the funds in any Trust Account maintained by
the Servicer;
          (b) deliver to its successor or, if none shall yet have been
appointed, to the Custodian all Loan Files and related documents and statements
held by it hereunder and a Loan portfolio by computer transmission or disk;
          (c) deliver to its successor or, if none shall yet have been
appointed, to the Indenture Trustee and to the Issuer and the Securityholders a
full accounting of all funds, including a statement showing the Monthly Payments
collected by it and a statement of monies held in trust by it for payments or
charges with respect to the Loans; and
          (d) execute and deliver such instruments and perform all acts
reasonably requested in order to effect the orderly and efficient transfer of
servicing of the Loans to its successor and to more fully and definitively vest
in such successor all rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer under this Agreement.
ARTICLE X
TERMINATION; PUT OPTION
          Section 10.01 Termination.
          (a) This Agreement shall terminate upon either: (A) the later of
(i) the satisfaction and discharge of the Indenture and the provisions thereof,
including payment to the Noteholders of all amounts due and owing in accordance
with the provisions hereof or (ii) the disposition of all funds with respect to
the last Loan and the remittance of all funds due hereunder and the payment of
all amounts due and payable, including, without limitation, indemnification
payments payable pursuant to any Basic Document to the Indenture Trustee, the
Owner Trustee, the Issuer, the Servicer and the Custodian, written notice of the
occurrence of either of which shall be provided to the Indenture Trustee by the
Servicer; or (B) the mutual consent of the Servicer, the Depositor and all
Securityholders in writing and delivered to the Indenture Trustee by the
Servicer.
          (b) The Securities shall be subject to an early redemption or
termination at the option of the Servicer and the Majority Noteholders in the
manner and subject to the provisions of Section 10.02 and 10.04 of this
Agreement.

65



--------------------------------------------------------------------------------



 



          (c) Except as provided in this Article X, none of the Depositor, the
Servicer nor any Certificateholder or Noteholder shall be entitled to revoke or
terminate the Trust.
          Section 10.02 Optional Termination.
          The Servicer may, at its option, effect an early termination of the
Trust on any Payment Date on or after the Clean-up Call Date. The Servicer shall
effect such early termination by providing notice thereof to the Indenture
Trustee and Owner Trustee and by purchasing all of the Loans at a purchase
price, payable in cash, equal to or greater than the Termination Price. The
expense of any Independent appraiser required in connection with the calculation
and payment of the Termination Price under this Section 10.02 shall be a
nonreimbursable expense of the Servicer.
          Any such early termination by the Servicer shall be accomplished by
depositing into the Collection Account on the third Business Day prior to the
Payment Date on which the purchase is to occur the amount of the Termination
Price to be paid. The Termination Price and any amounts then on deposit in the
Collection Account (other than any amounts withdrawable pursuant to Section
5.01(c)(1) hereof) shall be deposited in the Distribution Account and
distributed by the Indenture Trustee pursuant to Section 5.01(c)(3) of this
Agreement and Section 9.1 of the Trust Agreement on the next succeeding Payment
Date; and any amounts received with respect to the Loans and Foreclosure
Properties subsequent to the final Payment Date shall belong to the purchaser
thereof.
          Section 10.03 Notice of Termination.
          Notice of termination of this Agreement or of early redemption and
termination of the Issuer pursuant to Section 10.01 shall be sent by the
Indenture Trustee to the Noteholders in accordance with Section 10.02 of the
Indenture.
          Section 10.04 Put Option.
          The Majority Noteholders may, at their option, effect a put of the
entire outstanding Note Principal Balance, or any portion thereof, to the Trust
on any date by exercise of the Put Option. The Majority Noteholders shall effect
such put by providing notice thereof in accordance with Section 10.05 of the
Indenture.
          Unless otherwise agreed by the Majority Noteholders, on the third
Business Day prior to the Put Date the Issuer shall deposit the Note Redemption
Amount into the Distribution Account and, if the Put Date occurs after the
termination of the Revolving Period and constitutes a put of the entire
outstanding Note Principal Balance, any amounts then on deposit in the
Collection Account (other than any amounts withdrawable pursuant to
Section 5.01(c)(1) hereof) shall be deposited in the Distribution Account and
distributed by the Paying Agent pursuant to Section 5.01(c)(3) of this Agreement
on the Put Date; and any amounts received with respect to the Loans and
Foreclosure Properties subsequent to the Put Date shall belong to the Issuer.
ARTICLE XI
MISCELLANEOUS PROVISIONS
          Section 11.01 Acts of Securityholders.
          Except as otherwise specifically provided herein and except with
respect to Section 11.02(b), whenever action, consent or approval of the
Securityholders is required under this Agreement,

66



--------------------------------------------------------------------------------



 



such action, consent or approval shall be deemed to have been taken or given on
behalf of, and shall be binding upon, all Securityholders if the Majority
Noteholders agree to take such, action or give such consent or approval.
          Section 11.02 Amendment.
          (a) This Agreement may be amended from time to time by the Depositor,
the Servicer, the Loan Originator, the Indenture Trustee and the Issuer by
written agreement with notice thereof to the Securityholders, without the
consent of any of the Securityholders, to cure any error or ambiguity, to
correct or supplement any provisions hereof which may be defective or
inconsistent with any other provisions hereof or to add any other provisions
with respect to matters or questions arising under this Agreement; provided,
however, that such action will not adversely affect in any material respect the
interests of the Securityholders, as evidenced by an Opinion of Counsel to such
effect provided at the expense of the party requesting such Amendment.
          (b) This Agreement may also be amended from time to time by the
Depositor, the Servicer, the Loan Originator, the Indenture Trustee and the
Issuer by written agreement, with the prior written consent of the Majority
Noteholders, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement, or of modifying
in any manner the rights of the Securityholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of, or delay the timing of,
collections of payments on Loans or distributions which are required to be made
on any Security, without the consent of the holders of 100% of the Securities,
(ii) adversely affect in any material respect the interests of any of the
holders of the Securities in any manner other than as described in clause (i),
without the consent of the holders of 100% of the Securities, or (iii) reduce
the percentage of the Securities, the consent of which is required for any such
amendment, without the consent of the holders of 100% of the Securities.
          (c) It shall not be necessary for the consent of Securityholders under
this Section to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.
          Prior to the execution of any amendment to this Agreement, the Issuer
and the Indenture Trustee shall be entitled to receive and rely upon an Opinion
of Counsel provided at the expense of the party requesting such amendment
stating that the execution of such amendment is authorized or permitted by this
Agreement. The Issuer and the Indenture Trustee may, but shall not be obligated
to, enter into any such amendment which affects the Issuer’s own rights, duties
or immunities of the Issuer or the Indenture Trustee, as the case may be, under
this Agreement.
          Section 11.03 Recordation of Agreement.
          To the extent permitted by applicable law, this Agreement, or a
memorandum thereof if permitted under applicable law, is subject to recordation
in all appropriate public offices for real property records in all of the
counties or other comparable jurisdictions in which any or all of the Mortgaged
Property is situated, and in any other appropriate public recording office or
elsewhere, such recordation to be effected by the Servicer at the
Securityholders’ expense on direction of the Majority Noteholders but only when
accompanied by an Opinion of Counsel to the effect that such recordation
materially and beneficially affects the interests of the Securityholders or is
necessary for the administration or servicing of the Loans.

67



--------------------------------------------------------------------------------



 



          Section 11.04 Duration of Agreement.

          This Agreement shall continue in existence and effect until terminated
as herein provided.
          Section 11.05 Governing Law.
          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
          Section 11.06 Notices.
          All demands, notices and communications hereunder shall be in writing
and shall be deemed to have been duly given if (i) delivered personally, mailed
by overnight mail, certified mail or registered mail, postage prepaid, or
(ii) transmitted by telecopy, upon telephone confirmation of receipt thereof, as
follows:
     (1) in the case of the Depositor, to Option One Loan Warehouse Corporation,
3 Ada, Irvine, California 92618, or such other addresses or telecopy or
telephone numbers as may hereafter be furnished to the Securityholders and the
other parties hereto in writing by the Depositor;
     (2) in the case of the Trust, to Option One Owner Trust 2005-9, c/o
Wilmington Trust Company, One Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890, Attention: Corporate Trust Administration, telephone
number: (302) 651-1000, telecopy number: (302) 636-4144, or such other address
or telecopy or telephone numbers as may hereafter be furnished to the
Noteholders and the other parties hereto in writing by the Trust;
     (3) in the case of the Loan Originator, to Option One Mortgage Corporation,
3 Ada, Irvine, California 92618, Attention: William O’Neill, telecopy number:
(949) 790-7540, telephone number: (949) 790-7504 or such other addresses or
telecopy or telephone numbers as may hereafter be furnished to the
Securityholders and the other parties hereto in writing by the Loan Originator,
     (4) in the case of the Servicer, to Option One Mortgage Corporation 3 Ada,
Irvine, California 92618, Attention: William O’Neill, telecopy number:
(949) 790-7540, telephone number: (949) 790-7504 or such other addresses or
telecopy or telephone numbers as may hereafter be furnished to the
Securityholders and the other parties hereto in writing by the Servicer; and
     (5) in the case of the Indenture Trustee, at P.O. Box 98, Columbia,
Maryland 21046, Attention: Option One Owner Trust 2005-9, with a copy to the
Corporate Trust Office, as defined in the Indenture, any such notices shall be
deemed to be effective with respect to any party hereto upon the receipt of such
notice or telephone confirmation thereof by such party, except; provided, that
notices to the Securityholders shall be effective upon mailing or personal
delivery.

68



--------------------------------------------------------------------------------



 



          Section 11.07 Severability of Provisions.

          If any one or more of the covenants, agreements, provisions or terms
of this Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other covenants,
agreements, provisions or terms of this Agreement.
          Section 11.08 No Partnership.
          Nothing herein contained shall be deemed or construed to create any
partnership or joint venture between the parties hereto and the services of the
Servicer shall be rendered as an independent contractor.
          Section 11.09 Counterparts.
          This Agreement may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same Agreement.
          Section 11.10 Successors and Assigns.
          This Agreement shall inure to the benefit of and be binding upon the
Servicer, the Loan Originator, the Depositor, the Indenture Trustee, the Issuer
and the Securityholders and their respective successors and permitted assigns.
          Section 11.11 Headings.
          The headings of the various Sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
          Section 11.12 Actions of Securityholders.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Securityholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Securityholders in person or by an
agent duly appointed in writing; and except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Depositor, the Loan Originator, the Servicer or the Issuer.
Proof of execution of any such instrument or of a writing appointing any such
agent shall be sufficient for any purpose of this Agreement and conclusive in
favor of the Depositor, the Loan Originator, the Servicer and the Issuer if made
in the manner provided in this Section 11.12.
          (b) The fact and date of the execution by any Securityholder of any
such instrument or writing may be proved in any reasonable manner which the
Depositor, the Loan Originator, the Servicer or the Issuer may deem sufficient.
          (c) Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Securityholder shall bind every holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, or omitted to be done,
by the Depositor, the Loan Originator, the Servicer or the Issuer in reliance
thereon, whether or not notation of such action is made upon such Security.

69



--------------------------------------------------------------------------------



 



          (d) The Depositor, the Loan Originator, the Servicer or the Issuer may
require additional proof of any matter referred to in this Section 11.12 as it
shall deem necessary.
          Section 11.13 Non-Petition Agreement.
          Notwithstanding any prior termination of any Basic Document, the Loan
Originator, the Servicer, the Depositor and the Indenture Trustee each severally
and not jointly covenants that it shall not, prior to the date which is one year
and one day after the payment in full of the all of the Notes, acquiesce,
petition or otherwise, directly or indirectly, invoke or cause the Trust or the
Depositor to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer or Depositor under any
Federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or Depositor or any substantial part of their respective property
or ordering the winding up or liquidation of the affairs of the Issuer or the
Depositor.
          Section 11.14 Holders of the Securities.
          (a) Any sums to be distributed or otherwise paid hereunder or under
this Agreement to the holders of the Securities shall be paid to such holders
pro rata based on their Percentage Interests;
          (b) Where any act or event hereunder is expressed to be subject to the
consent or approval of the holders of the Securities, such consent or approval
shall be capable of being given by the holder or holders evidencing in the
aggregate not less than 51% of the Percentage Interests.
          Section 11.15 Due Diligence Fees, Due Diligence.
          The Loan Originator acknowledges that the Noteholder Agent shall have
the right to perform continuing due diligence reviews with respect to the Loans,
for purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise, and the Loan Originator agrees that
upon reasonable prior notice (with no notice being required upon the occurrence
of an Event of Default) to the Loan Originator, the Noteholder Agent, the
Indenture Trustee and Custodian or their respective authorized representatives
will be permitted during normal business hours to examine, inspect, and make
copies and extracts of, the Loan Files and any and all documents, records,
agreements, instruments or information relating to such Loans in the possession
or under the control of the Servicer and the Indenture Trustee. The Loan
Originator also shall make available to the Noteholder Agent a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Loan Files and the Loans and the financial condition of the Loan
Originator. Without limiting the generality of the foregoing, the Loan
Originator acknowledges that the Noteholders may purchase Notes based solely
upon the information provided by the Loan Originator to the Noteholders in the
Loan Schedule and the representations, warranties and covenants contained
herein, and that the Noteholder Agent, at its option, has the right at any time
to conduct a partial or complete due diligence review on some or all of the
Loans securing such purchase, including without limitation ordering new credit
reports and new appraisals on the related Mortgaged Properties and otherwise
re-generating the information used to originate such Loan. The Noteholder Agent
may underwrite such Loans itself or engage a mutually agreed upon third party
underwriter to perform such underwriting. The Loan Originator agrees to
cooperate with the Noteholder Agent and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Noteholder Agent and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Loans in the possession, or under the control, of the Servicer. The Loan
Originator further agrees that the Loan Originator shall reimburse the
Noteholder Agent for any and all reasonable out-of-pocket costs and expenses
incurred by the Noteholder Agent in connection with the Noteholder Agent’s
activities pursuant to this Section 11.15 hereof (the

70



--------------------------------------------------------------------------------



 



“Due Diligence Fees”), provided that, unless an Event of Default shall occur,
the aggregate reimbursement obligation of the Loan Originator with respect to
Due Diligence Fees shall be limited to $50,000 per annum. In addition to the
obligations set forth in Section 11.17 of this Agreement, Noteholders agree (on
behalf of themselves and their Affiliates, directors, officers, employees and
representatives) to use reasonable precaution to keep confidential, in
accordance with its customary procedures for handling confidential information
and in accordance with safe and sound practices, and not to disclose to any
third party, any non-public information supplied to it or otherwise obtained by
it hereunder with respect to the Loan Originator or any of its Affiliates
(including, but not limited to, the Loan File); provided, however, that nothing
herein shall prohibit the disclosure of any such information to the extent
required by statute, rule, regulation or judicial process; provided, further
that, unless specifically prohibited by applicable law or court order, the
Noteholders shall, prior to disclosure thereof, notify the Loan Originator of
any request for disclosure of any such non-public information. The Noteholders
further agree not to use any such non-public information for any purpose
unrelated to this Agreement and that the Noteholders shall not disclose such
non-public information to any third party underwriter in connection with a
potential Disposition without obtaining a written agreement from such third
party underwriter to comply with the confidentiality provisions of this
Section 11.15. Without limiting the foregoing, non-public information shall not
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure; (ii) was available to the Noteholders on
a non-confidential basis prior to its disclosure to such Noteholders by the
Servicer or the Loan Originator; (iii) is required to be disclosed by a
governmental authority or related governmental agencies or as otherwise required
by law; or (iv) becomes available to the Noteholders on a non-confidential basis
from a Person other than the Servicer or the Loan Originator who, to the best
knowledge of such Noteholders, is not otherwise bound by a confidentiality
agreement with the Servicer or the Loan Originator and is not otherwise
prohibited from transmitting the information to such Noteholders.
          Section 11.16 No Reliance.
          Each of the Loan Originator, the Depositor, the Servicer and the
Issuer hereby acknowledges that it has not relied on any of the Noteholder
Agent, the Noteholders or any of their officers, directors, employees, agents
and “control persons” as such term is used under the Act and under the
Securities Exchange Act of 1934, as amended, for any tax, accounting, legal or
other professional advice in connection with the transactions contemplated by
the Basic Documents, that each of the Loan Originator, the Depositor, the
Servicer and the Issuer has retained and been advised by such tax, accounting,
legal and other professionals as it has deemed necessary in connection with the
transactions contemplated by the Basic Documents and that neither the Noteholder
Agent nor any of the Noteholders makes any representation or warranty, and shall
have no liability with respect to, the tax, accounting or legal treatment or
implications relating to the transactions contemplated by the Basic Documents.
          Section 11.17 Confidential Information.
          In addition to the confidentiality requirements set forth in
Section 11.15 of the Agreement, each Noteholder, as well as the Indenture
Trustee and the Disposition Agent (each of said parties singularly referred to
herein as a “Receiving Party” and collectively referred to herein as the
“Receiving Parties”), agrees to hold and treat all Confidential Information (as
defined below) in confidence and in accordance with this Section. Such
Confidential Information will not, without the prior written consent of the
Servicer and the Loan Originator, be disclosed or used by such Receiving Parties
or their subsidiaries, Affiliates, directors, officers, members, employees,
agents or controlling persons (collectively, the “Information Recipients”) other
than for the purpose of making a decision to purchase or sell Notes or taking
any other permitted action under this Agreement or any other Basic Document.
Each Receiving Party agrees to disclose Confidential Information only to its
Information Recipients who need to know it for the purpose of making a decision
to purchase or sell Notes or taking any other permitted

71



--------------------------------------------------------------------------------



 



action under this Agreement or any other Basic Document (including in connection
with the servicing of the Loans and in connection with any servicing transfers)
and who are informed by such Receiving Party of its confidential nature and who
agree to be bound by the terms of this Section 11.17. Disclosure that is not in
violation of the Right to Financial Privacy Act, the Gramm-Leach-Bliley Act or
other applicable law by such Receiving Party of any Confidential Information at
the request of its outside auditors or governmental regulatory authorities in
connection with an examination of a Receiving Party by any such authority shall
not constitute a breach of its obligations under this Section 11.17 and shall
not require the prior consent of the Servicer and the Loan Originator.
          Each Receiving Party shall be responsible for any breach of this
Section 11.17 by its Information Recipients. The Noteholders may use
Confidential Information for internal due diligence purposes in connection with
their analysis of the transactions contemplated by the Basic Documents. The
Disposition Agent may disclose Confidential Information to the Disposition
Participants as required to effect Dispositions. This Section 11.17 shall
terminate upon the occurrence of an Event of Default; provided, however, that
such termination shall not relieve the Receiving Parties or their respective
Information Recipients from the obligation to comply with the Gramm-Leach-Bliley
Act or other applicable law with respect to their use or disclosure of
Confidential Information following the occurrence of an Event of Default.
          As used herein, “Confidential Information” means non-public personal
information (as defined in the Gramm-Leach-Bliley Act and its enabling
regulations issued by the Federal Trade Commission) regarding Borrowers.
Confidential Information shall not include information which (i) is or becomes
generally available to the public other than as a result of a disclosure by a
Receiving Party or any Information Recipients; (ii) was available to a Receiving
Party on a non-confidential basis prior to its disclosure to such Receiving
Party by the Servicer or the Loan Originator; (iii) is required to be disclosed
by a governmental authority or related governmental agencies or as otherwise
required by law; (iv) becomes available to a Receiving Party on a
non-confidential basis from a Person other than the Servicer or the Loan
Originator who, to the best knowledge of such Receiving Party, is not otherwise
bound by a confidentiality agreement with the Servicer or the Loan Originator
and is not otherwise prohibited from transmitting the information to such
Receiving Party. Without limiting the generality of the foregoing, the parties
acknowledge and agree that this Agreement and other Basic Documents will be
filed with the Securities and Exchange Commission as exhibits to filings of the
Loan Originator’s parent corporation under the Securities Exchange Act of 1934.
          Section 11.18 Conflicts.
          Notwithstanding anything contained in the Basic Documents to the
contrary, in the event of the conflict between the terms of this Agreement and
any other Basic Document, the terms of this Agreement shall control.
          Section 11.19 Limitation on Liability.
          It is expressly understood and agreed by the parties hereto that
(a) this Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of Option One Owner
Trust 2005-9, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose for binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such. liability, if any, being expressly waived by the parties
hereto and by any Person claiming by, through or

72



--------------------------------------------------------------------------------



 



under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.
          Section 11.20 No Agency.
          Nothing contained herein or in the Basic Documents shall be construed
to create an agency or fiduciary relationship between the Noteholder Agent, any
Noteholder or the Majority Noteholders or any of their Affiliates and the
Issuer, the Depositor, the Loan Originator or the Servicer. None of the
Noteholder Agent, any Noteholder, the Majority Noteholders or any of their
Affiliates shall be liable for any acts or actions affected in connection with a
disposition of Loans, including without limitation, any Securitization pursuant
to Section 3.07, any Loan Originator Put or Servicer Call pursuant to
Section 3.08 hereof nor any Whole Loan Sale pursuant to Section 3.07 hereof.
(SIGNATURE PAGE FOLLOWS)

73



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, the Depositor, the Servicer, the
Indenture Trustee and the Loan Originator have caused their names to be signed
by their respective officers thereunto duly authorized, as of the day and year
first above written, to this Sale and Servicing Agreement.

              OPTION ONE OWNER TRUST 2005-9,       BY: Wilmington Trust Company
not in its individual capacity but solely as Owner Trustee  
 
  BY:   /s/
 
            Name: Joann A. Rozell     Title: Assistant Vice President      
OPTION ONE LOAN WAREHOUSE CORPORATION, as Depositor  
 
  BY:   /s/
 
            Name: Charles R. Fulton     Title: Assistant Secretary       OPTION
ONE MORTGAGE CORPORATION, as Loan Originator and Servicer  
 
  BY:   /s/
 
            Name: Charles R. Fulton     Title: Vice President       WELLS FARGO
BANK, N.A., as Indenture Trustee  
 
  BY:   /s/
 
            Name: Darron C. Woodus     Title: Assistant Vice President





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF ADDITIONAL NOTE PRINCIPAL BALANCE
[LETTERHEAD OF OPTION ONE LOAN WAREHOUSE CORPORATION]
[Date]
Option One Owner Trust 2005-9
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Option One Owner Trust 2005-9
DB Structured Products, Inc.
Gemini Securitization Corp., LLC
Aspen Funding Corp.
Newport Funding Corp.
60 Wall Street
New York, New York 10005
Attention: Frank Grausso
Email: frank.grausso@db.com and abs-conduits@db.com
Telephone: (212) 250-7311
Facsimile: (212) 797-5150
     Re:       Option One Owner Trust 2005-9 Mortgage-Backed Notes
     Reference is made to the Sale and Servicing Agreement, dated as of
December 30, 2005 (the “Sale and Servicing Agreement”), among Option One Owner
Trust 2005-9, as Issuer, Option One Loan Warehouse Corporation, as Depositor,
Option One Mortgage Corporation, as Loan Originator and Servicer, and Wells
Fargo Bank, N.A., as Indenture Trustee. Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Sale and Servicing
Agreement.
     The undersigned                     , a duly appointed                     
of Option One Loan Warehouse Corporation, acting in such capacity, hereby
requests an advance of Additional Note Principal Balance in an amount of
$                    , such amount to be advanced on                     , 200_,
a Business Day at least two Business Days from the date hereof.

         
 
  Very truly yours,  
 
       
 
  OPTION ONE LOAN WAREHOUSE CORPORATION    
 
  By:    
 
       

A-1



--------------------------------------------------------------------------------



 



         
 
  Name:    
 
       
 
  Title:    
 
       

A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SERVICER’S REMITTANCE REPORT TO INDENTURE TRUSTEE
Trial Balance Information Report P139

                                                                               
                      Next                                         Investor    
Borrower     Pymt     Interest     P&I     Principal   Investor #   Category    
Loan #     Loan #     Name     Date     Rate     Pymt     Balance  
 
                                                               
 
                                                               

Collection Activity Information Report S215

                                                                               
                                                                             
Pymt                                                         Investor          
        Investor     Transaction     Paymt     Due                            
Service     Net     Total     Principal     Late   #   Category     Loan #    
Loan #     Date     #     Date     Escrow     Principal     Interest     Fees  
  Interest     Deposit     Balance     Charges  
 
                                                                               
                               
 
                                                                               
                               

Payoff Activity Information Report S214

                                                                               
                                                                               
              Next                                           Investor          
        Investor     Date     P&I     Interest     Service     Pymt            
        Service     Net     Prepay     Total   #   Category     Loan #     Loan
#     Paid     Pymt     Rate     Fee Rate     Date     Principal     Interest  
  Fees     Interest     Premium     Collected  
 
                                                                               
                               
 
                                                                               
                               

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF S&SA ASSIGNMENT
     ASSIGNMENT NO. ___OF LOANS (“S&SA Assignment”), dated                     ,
(the “Transfer Date”), by OPTION ONE LOAN WAREHOUSE CORPORATION, (the
“Depositor”) to OPTION ONE OWNER TRUST 2005-9 (the “Issuer”) pursuant to the
Sale and Servicing Agreement referred to below.
WITNESSETH:
     WHEREAS, the Depositor and the Issuer are parties to the Sale and Servicing
Agreement dated as of December 30, 2005 (the “Sale and Servicing Agreement”)
among the Depositor, the Issuer, the Servicer, the Loan Originator and the
Indenture Trustee on behalf of the Noteholders, hereinafter as such agreement
may have been, or may from time to time be, amended, supplemented or otherwise
modified;
     WHEREAS, pursuant to the Sale and Servicing Agreement, the Depositor wishes
to sell, convey, transfer and assign Loans to the Issuer in exchange for cash
consideration, the Trust Certificates and other good and valid consideration the
receipt and sufficiency of which is hereby acknowledged; and
     WHEREAS, the Issuer is willing to acquire such Loans subject to the terms
and conditions hereof and of the Sale and Servicing Agreement;
     NOW THEREFORE, the Depositor and the Issuer hereby agree as follows:
     1. Defined Terms. All capitalized terms defined in the Sale and Servicing
Agreement and used herein shall have such defined meanings when used herein,
unless otherwise defined herein.
     2. Designation of Loans. The Depositor does hereby deliver herewith a Loan
Schedule containing a true and complete list of each Loan to be conveyed on the
Transfer Date. Such list is marked as Schedule A to this S&SA Assignment and is
hereby incorporated into and made a part of this S&SA Assignment.
     3. Conveyance of Loans. The Depositor hereby sells, transfers, assigns and
conveys to the Issuer, without recourse, all of the right, title and interest of
the Depositor in and to the Loans and all proceeds thereof listed on the Loan
Schedule attached hereto, including all interest and principal received by the
Depositor or the Servicer on or with respect to the Loans on or after the
related Transfer Cut-off Date, together with all right, title and interest in
and to the proceeds of any related Mortgage Insurance Policies.
     4. Issuer Acknowledges Assignment. As of the Transfer Date, pursuant to
this S&SA Assignment and Section 2.01(a) of the Sale and Servicing Agreement,
the Issuer acknowledges its receipt of the Loans listed on the attached Loan
Schedule and all other related property in the Trust Estate.
     5. Acceptance of Rights But Not Obligations. The foregoing sale, transfer,
assignment, set over and conveyance does not, and is not intended to, result in
a creation or an assumption by the Issuer of any obligation of the Depositor,
the Loan Originator or any other Person in connection

C-1



--------------------------------------------------------------------------------



 



with this S&SA Assignment or under any agreement or instrument relating thereto
except as specifically set forth herein.
     6. Depositor Acknowledges Receipt of Sales Price. The Depositor hereby
acknowledges receipt of the Sales Price or that is otherwise distributed at its
direction.
     7. Conditions Precedent. The conditions precedent in Section 2.06(a) of the
Sale and Servicing Agreement have been satisfied.
     8. Limitation of Liability. Section 11.19 of the Sale and Servicing
Agreement is incorporated by reference.
     9. Counterparts. This S&SA Assignment may be executed in any number of
counterparts all of which taken together shall constitute one and the same
instrument.
C-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this S&SA Assignment to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.

                  OPTION ONE LOAN WAREHOUSE CORPORATION,    
 
  as Depositor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                OPTION ONE OWNER TRUST 2005-9,
as Issuer    
 
                By: Wilmington Trust Company not in its individual capacity but
solely as Owner Trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

C-3

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PIGGY BACKED LOAN UNDERWRITING CRITERIA
D-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
LOAN SCHEDULE
     The Loan Schedule shall set forth the following information with respect to
each Loan (other than Wet Funded Loans):

     
(1)
  the Loan Originator’s Loan identifying number;
(2)
  the Mortgagor’s name and social security number;
(3)
  the street address of the Mortgaged Property, including the state and zip
code;
(4)
  the Promissory Note date;
(5)
  the loan purpose (whether purchase, cash-out refinance or rate/term
refinance);
(6)
  a code indicating whether the Mortgaged Property was represented by the
Mortgagor as being owner-occupied on the date of origination;
(7)
  the type of Residential Dwelling constituting the Mortgaged Property;
(8)
  the origination date;
(9)
  the months to maturity at origination, based on the original amortization
schedule;
(10)
  the loan-to-value ratio or, if applicable, the combined loan-to-value ratio,
at origination;
(11)
  the rate of interest in effect on the Transfer Cut-off Date;
(12)
  the date on which the first monthly payment was due, and, if different, the
date on which monthly payments are due as of the Transfer Cut-off Date;
(13)
  the paid-through date and the next payment date;
(14)
  the stated maturity date;
(15)
  the amount of the monthly payment due at origination;
(16)
  the amount of the principal and interest payment due on the first due date
after the Transfer Cut-off Date;
(17)
  the interest paid-through date;
(18)
  the last monthly payment date on which any portion of the monthly payment was
applied to the reduction of principal;
(19)
  the original principal balance;
(20)
  the unpaid principal balance as of the close of business on the Transfer
Cut-off Date;
(21)
  the unpaid principal balance as of the last day of the immediately preceding
month;
(22)
  a code indicating whether the interest rate on the Loan is fixed or
adjustable;
(23)
  if the Loan is an adjustable-rate loan, the initial adjustment date
thereunder, including the look-back period;
(24)
  if the Loan is an adjustable-rate loan, the gross margin over the applicable
interest rate index;
(25)
  a code indicating the purpose of the Loan, as indicated by the Mortgagor
(i.e., purchase financing, rate/term refinancing or cash-out refinancing);
(26)
  (if the Loan is an adjustable-rate loan, the maximum interest rate;
(27)
  if the Loan is an adjustable-rate loan, the minimum interest rate;
(28)
  if the Loan is an adjustable-rate loan, the index, ARM code, adjustment
frequency, spread and caps;
(29)
  the interest rate at origination;

E-1

 



--------------------------------------------------------------------------------



 



     
(30)
  if the Loan is an adjustable-rate loan, the periodic rate cap and the maximum
adjustment in the interest rate that may be made on the first adjustment date
immediately following the Transfer Cut-off Date;
(31)
  a code indicating the documentation program (i.e., full documentation, limited
documentation or stated income);
(32)
  if the Loan is an adjustable-rate loan, the applicable interest rate index to
which the gross margin is added, including the source of such index;
(33)
  if the Loan is an adjustable-rate loan, the first adjustment date thereunder
to occur after the Transfer Cut-off Date;
(34)
  if the Loan is a 40/30 Loan;
(35)
  the risk grade;
(36)
  any risk upgrade;
(37)
  the appraised value of the Mortgaged Property at origination;
(38)
  if different from the appraised value, the dollar value of the review
appraisal of the Mortgaged Property at origination;
(39)
  the sale price of the Mortgaged Property, if applicable;
(40)
  the product type code (e.g., 3/27, 2/28, balloon, etc.);
(41)
  a code indicating whether the Loan is a first-lien loan or a second-lien loan;
(42)
  if the Loan is a second-lien loan, the outstanding principal balance of the
first lien on the date of origination of such Loan and the monthly payment and
maturity date of the first-lien loan;
(43)
  if the Loan is a second-lien loan, the combined loan-to-value ratio of such
Loan and the first lien to which it is subject, as of the origination date of
such Loan;
(44)
  whether such Loan is 30 days or more Delinquent;
(45)
  the prepayment penalty code;
(46)
  the prepayment penalty term;
(47)
  the late charge;
(48)
  the rounding code (next highest or nearest 0.125%);
(49)
  the applicable loan grade and the Mortgagor’s FICO score, if any; and
(50)
  the Mortgagor’s debt-to-income ratio.

     The Loan Schedule to be delivered with respect to Wet Funded Loans shall
set forth the
     following information:
     MBMS Long Format ‘97 w\ Mersflag

                                          Start   length/   End         Field  
Pos   width   Pos   Dec   Definition
Loanidp
    1       13       13       0     Previous loan number/(Old loan number or
Investor loan number)
Lname
    14       35       48       0     Primary borrower’s name/ (Last, First
Middle)
Casenum
    49       13       61       0     FHA or VA case number
Closed
    62       6       67       0     Date the loan closed/ (mmddyy)
Firstdue
    68       6       73       0     Date first pymt on loan was due/ (mmddyy)
Issuer
    74       4       77       0     User defined issuer code/ (leave blank —pad
with spaces)
Loanid
    78       13       90       0     Loan number/ (Servicer loan number)

E-2

 



--------------------------------------------------------------------------------



 



                                          Start   length/   End         Field  
Pos   width   Pos   Dec   Definition
Maturity
    91       6       96       0     Maturity date of the loan/ (mmddyy)
Rate
    97       9       105       0     Interest rate on note/ (X 1000 to remove
decimal (7.125% is 7125)
Lnamount
    10611               116       0     Original loan amount/ (X 100 to remove
decimal (100000.00 is 1000000)
PI
    11710               126       0     Orig principal plus interest/ (X 100 to
remove decimal (1000.00 is 100000)
Poolnum
    12710               136       0     Pool number/ (Agency pool number or
private investor code — CPI)
State
    1372               138       0     Property State abbreviation/ (e.g., NY)
City
    13915               153       0     Property City
Zip
    1545               158       0     Property Zip code
Address
    15935               193       0     Property address/ (Number and street
name)
Sid
    19423               216       0     Barcode ID (leave blank —pad with
spaces)
Armadj
    2176               222       0     1st Adjustment Date (mmddyy)
Armconv
    2231               223       0     Convertible Account (Y/N)
Armround
    2246               229       0     Percent Rounded (X 100000 to remove
decimal (7.12500% is 712500)
Armacap
    2305               234       0     Annual Cap (X 1000 to remove decimal
(10.125% is 10125)
Armlcap
    2355               239       0     Lifetime Cap (X 1000 to remove decimal
(10.125% is 10125)
Armmargin
    2404               243       0     Margin (X 1000 to remove decimal (7.125%
is 7125)
Armfloor
    2445               248       0     Floor (X 1000 to remove decimal (10.125%
is 10125)
Mersmin
    24918               266       0     Mers Min
Mersflag
    2671               267       0     Mersflag
Filler
    268       33       300       0     Filler field/ (Pad with spaces)

     If the Loan is a Wet Funded Loan, the Loan Schedule shall also include the
name of the Closing Agent.
E-3

 



--------------------------------------------------------------------------------



 



EXHIBIT F
REPRESENTATIONS AND WARRANTIES REGARDING THE LOANS
     The Loan Originator hereby represents and warrants to the other parties to
the Sale and Servicing Agreement and the Securityholders, with respect to each
such Loan as of the related Transfer Date (except as otherwise expressly agreed
in writing by the Majority Noteholders):
     (i) The information set forth in the related Loan Schedule and the
information contained on the electronic data file delivered to the Noteholder
Agent is complete, true and correct;
     (ii) All payments required to be made up to the close of business on the
Transfer Date for such Loan under the terms of the Promissory Note have been
made; the Loan Originator has not advanced funds, or induced, solicited or
knowingly received any advance of funds from a party other than the owner of the
related Mortgaged Property, directly or indirectly, for the payment of any
amount required by the Promissory Note or Mortgage; and there has been no
delinquency, exclusive of any period of grace, in any payment by the Borrower
thereunder during the last twelve months;
     (iii) There are no delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, including
assessments payable in future installments or other outstanding charges
affecting the related Mortgaged Property;
     (iv) The terms of the Promissory Note and the Mortgage have not been
impaired, waived, altered or modified in any respect and the Promissory Note and
the Mortgage have not been satisfied, canceled, rescinded or subordinated in
whole or in part. No instrument of waiver, alteration, modification, release,
cancellation, rescission or satisfaction has been executed, and no Borrower has
been released, in whole or in part;
     (v) The Promissory Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Promissory Note or the
Mortgage, or the exercise of any right thereunder, render either the Promissory
Note or the Mortgage unenforceable, in whole or in part, or subject to any right
of rescission, set-off, counterclaim or defense, including the defense of usury
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto;
     (vi) All buildings upon the Mortgaged Property are insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, pursuant to insurance policies conforming to the
requirements of the Servicing Addendum, in an amount sufficient to avoid the
application of any “co-insurance provisions”. All such insurance policies
contain a standard mortgagee clause naming the Loan Originator, its successors
and assigns as mortgagee and all premiums thereon have been paid. If the
Mortgaged Property is in an area identified on a Flood Hazard Map or Flood
Insurance Rate Map issued by the Federal Emergency Management Agency as having
special flood hazards (and such flood insurance has been made available) a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration is in effect which policy conforms to the
requirements of Fannie Mae and Freddie Mac. The Mortgage obligates the Borrower
thereunder to maintain all such insurance at the Borrower’s cost and expense,
and on the Borrower’s failure to do so, authorizes the holder of the Mortgage to
maintain such insurance at Borrower’s cost and expense and to seek reimbursement
therefor from the Borrower;
F-1

 



--------------------------------------------------------------------------------



 



     (vii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity, fair housing
or disclosure laws applicable to the origination and servicing of the Loans have
been complied with;
     (viii) The Mortgage has not been satisfied, canceled, subordinated or
rescinded, in whole or in part, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such satisfaction, cancellation, subordination,
rescission or release;
     (ix) The Mortgage is a valid, existing and enforceable first lien (or, with
respect to Loans identified as Second Lien Loans on the Loan Schedule, second
lien) on the Mortgaged Property, including all improvements on the Mortgaged
Property subject only to (a) the lien of current real property taxes and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording being acceptable to mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Loan and which do not adversely affect the Appraised Value of
the Mortgaged Property, (c) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property and (d) the first lien on the
Mortgaged Property, in the case of the Second Lien Loans. Any security
agreement, chattel mortgage or equivalent document related to and delivered in
connection with the Loan establishes and creates a valid, existing and
enforceable first or second lien and first or second priority security interest
on the property described therein and the Loan Originator has full right to sell
and assign the same to the Depositor and the Issuer. The Mortgaged Property was
not, as of the date of origination of the Loan, subject to a mortgage, deed of
trust, deed to secure debt or other security instrument creating a lien
subordinate to the lien of the Mortgage;
     (x) The Promissory Note and the related Mortgage are genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or reorganization;
     (xi) All parties to the Promissory Note and the Mortgage had legal capacity
to enter into the Loan and to execute and deliver the Promissory Note and the
Mortgage, and the Promissory Note and the Mortgage have been duly and properly
executed by such parties. The Borrower is a natural person;
     (xii) The proceeds of the Loan have been fully disbursed to or for the
account of the Borrower and there is no obligation for the mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Loan and the recording of the Mortgage have been paid, and
the Borrower is not entitled to any refund of any amounts paid or due to the
Loan Originator pursuant to the Promissory Note or Mortgage;
     (xiii) The Loan Originator has good title to and is the sole legal,
beneficial and equitable owner of the Promissory Note and the Mortgage and has
full right to transfer and sell the Loan to the Depositor and the Issuer free
and clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;
F-2

 



--------------------------------------------------------------------------------



 



     (xiv) All parties which have had any interest in the Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) in compliance with any and all
applicable “doing business” and licensing requirements of the laws of the state
wherein the Mortgaged Property is located;
     (xv) The Loan is covered by either (i) a lender’s title insurance policy
(which, in the case of an ARM has an adjustable rate mortgage endorsement)
commercially acceptable to prudent mortgage lending institutions, issued by a
title insurer licensed and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring (subject to the exceptions contained
in (ix)(a) and (b) above) the Loan Originator, its successors and assigns as to
the first or second priority lien of the Mortgage in the original principal
amount of the Loan and, with respect to any ARM, against any loss by reason of
the invalidity or unenforceability of the lien resulting from the provisions of
the Mortgage providing for adjustment in the Loan Interest Rate and Monthly
Payment or (ii) if generally acceptable in the jurisdiction where the Mortgaged
Property is located, an attorney’s opinion of title given by an attorney
licensed to practice law in the jurisdiction where the Mortgaged Property is
located. Additionally, such lender’s title insurance policy affirmatively
insures ingress and egress to and from the Mortgaged Property, and against
encroachments by or upon the Mortgaged Property or any interest therein. The
Loan Originator is the sole insured of such lender’s title insurance policy, and
such lender’s title insurance policy is in full force and effect and will be in
full force and effect, and the issuer will be insured thereunder, upon the
consummation of the transactions contemplated by this Agreement. No claims have
been made under such lender’s title insurance policy, and no prior holder of the
related Mortgage, including the Loan Originator, has done, by act or omission,
anything which would impair the coverage or enforceability of such lender’s
title insurance policy or the accuracy of such attorney’s opinion of title;
     (xvi) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Promissory Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration and
neither the Loan Originator nor any affiliate has not waived any default,
breach, violation or event of acceleration;
     (xvii) There are no mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property which are
or may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
     (xviii) All improvements which were considered in determining the Appraised
Value of the related Mortgaged Property lay wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property;
     (xix) The Loan was originated by the Loan Originator or by a savings and
loan association, a savings bank, a commercial bank or similar banking
institution which is supervised and examined by a federal or state authority, or
by a mortgagee approved as such by the Secretary of HUD;
     (xx) Payments on the Loan commenced no more than two months after the
proceeds of the Loan were disbursed. The Loan bears interest at the Loan
Interest Rate. With respect to each Loan unless otherwise stated on the Loan
Schedule, the Promissory Note is payable on the first day of each month in
Monthly Payments, which, in the case of each fixed-rate Loan except for Balloon
Loans (to the extent permitted under the Pricing Side Letter), are sufficient to
fully amortize the original principal balance over the original term thereof and
to pay interest at the related Loan Interest Rate, and,
F-3

 



--------------------------------------------------------------------------------



 



in the case of each ARM, are changed on each Adjustment Date in accordance with
the terms of the related Promissory Note or subsequent modifications, if any,
and in any case, are sufficient to fully amortize the original principal balance
over the original term thereof and to pay interest at the related Loan Interest
Rate. The Promissory Note does not permit negative amortization. No Loan is a
Convertible Loan;
     (xxi) The origination and collection practices used by the Loan Originator
with respect to each Promissory Note and Mortgage have been in all respects
legal, proper, prudent and customary in the mortgage origination and servicing
industry. The Loan has been serviced by the Loan Originator and any predecessor
servicer in accordance with the terms of the Promissory Note. With respect to
escrow deposits and Escrow Payments, if any, all such payments are in the
possession of, or under the control of, the Loan Originator and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. No escrow deposits or Escrow Payments or
other charges or payments due the Loan Originator have been capitalized under
any Mortgage or the related Promissory Note and no such escrow deposits or
Escrow Payments are being held by the Loan Originator for any work on a
Mortgaged Property which has not been completed;
     (xxii) The Mortgaged Property is free of material damage and waste and
there is no proceeding pending for the total or partial condemnation thereof;
     (xxiii) The Mortgage contains an enforceable provision for the acceleration
of the payment of the unpaid principal balance of the Loan in the event that the
Mortgaged Property is sold or transferred without the prior written consent of
the mortgagee thereunder. The Mortgage and related Promissory Note contain
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the Mortgaged
Property of the benefits of the security provided thereby, including, (a) in the
case of a Mortgage designated as a deed of trust, by trustee’s sale, and
(b) otherwise by judicial foreclosure. The Mortgaged Property has not been
subject to any bankruptcy proceeding or foreclosure proceeding and the Borrower
has not filed for protection under applicable bankruptcy laws. No material
litigation or lawsuit relating to the Loan is pending. There is no homestead or
other exemption available to the Borrower which would interfere with the right
to sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage. The Borrower has not notified the Loan Originator and the Loan
Originator has no knowledge of any relief requested or allowed to the Borrower
under the Servicemembers’ Relief Act of 1940;
     (xxiv) The Loan was underwritten in accordance with the Underwriting
Guidelines in effect at the time the Loan was originated; and the Promissory
Note and Mortgage are on forms acceptable to prudent mortgage lending
institutions in the secondary market;
     (xxv) The Promissory Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to in (ix) above;
     (xxvi) The Loan File contains an appraisal of the related Mortgaged
Property which satisfied the standards of Fannie Mae or Freddie Mac and was made
and signed, prior to the approval of the Loan application, by a qualified
appraiser, duly appointed by the Loan Originator, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
whose compensation is not affected by the approval or disapproval of the Loan
and who met the minimum qualifications of Fannie Mae or Freddie Mac. Each
appraisal of the Loan was made in accordance with the relevant provisions of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989;

F-4



--------------------------------------------------------------------------------



 



     (xxvii) In the event the Mortgage constitutes a deed of trust, a trustee,
duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Issuer to the trustee under the deed
of trust, except in connection with a trustee’s sale after default by the
Borrower;
     (xxviii) No Loan contains provisions pursuant to which Monthly Payments are
(a) paid or partially paid with funds deposited in any separate account
established by the Loan Originator, the Borrower, or anyone on behalf of the
Borrower, (b) paid by any source other than the Borrower or (c) contains any
other similar provisions which may constitute a “buydown” provision. The Loan is
not a graduated payment mortgage loan and the Loan does not have a shared
appreciation or other contingent interest feature;
     (xxix) The Borrower has executed a statement to the effect that the
Borrower has received all disclosure materials required by applicable law with
respect to the making of fixed rate mortgage loans in the case of fixed-rate
Loans, and adjustable rate mortgage loans in the case of ARMs and rescission
materials with respect to Refinanced Loans, and such statement is and will
remain in the Loan File;
     (xxx) No Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
     (xxxi) The Loan Originator has no knowledge of any circumstances or
condition with respect to the Mortgage, the Mortgaged Property, the Borrower or
the Borrower’s credit standing that can reasonably be expected to cause the Loan
to be an unacceptable investment, cause the Loan to become delinquent, or
adversely affect the value of the Loan;
     (xxxii) Each Loan listed on the Loan Schedule as being subject to a Primary
Mortgage Insurance Policy is and will be subject to a Primary Mortgage Insurance
Policy, issued by a Qualified Insurer, which insures that portion of the Loan in
excess of the portion of the Appraised Value of the Mortgaged Property required
by Fannie Mae. All provisions of such Primary Insurance Policy have been and are
being complied with, such policy is in full force and effect, and all premiums
due thereunder have been paid. Any Mortgage subject to any such Primary
Insurance Policy obligates the Borrower thereunder to maintain such insurance
and to pay all premiums and charges in connection therewith. The Loan Interest
Rate for the Loan does not include any such insurance premium;
     (xxxiii) The Mortgaged Property is lawfully occupied under applicable law;
all inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;
     (xxxiv) No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to a Loan has taken place on the part of any person,
including without limitation the Borrower, any appraiser, any builder or
developer, or any other party involved in the origination of the Loan or in the
application of any insurance in relation to such Loan;
     (xxxv) The Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located;
     (xxxvi) Any principal advances made to the Borrower prior to the Transfer
Cut-off Date have been consolidated with the outstanding principal amount
secured by the Mortgage, and the secured principal amount, as consolidated,
bears a single interest rate and single repayment term. The lien

F-5



--------------------------------------------------------------------------------



 



of the Mortgage securing the consolidated principal amount is expressly insured
as having first or second lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Loan;
     (xxxvii) Except as set forth on the Loan Schedule, no Loan is a Balloon
Loan;
     (xxxviii) If the residential dwelling on the Mortgaged Property is a
condominium unit or a unit in a planned unit development (other than a de
minimis planned unit development) such condominium or planned unit development
project meets the eligibility requirements of Fannie Mae and Freddie Mac;
     (xxxix) Interest on each Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;
     (xl) The Mortgaged Property is in material compliance with all applicable
environmental laws pertaining to environmental hazards including, without
limitation, asbestos, and neither the Loan Originator nor, to the Loan
Orginator’s knowledge, the related Borrower has received any notice of any
violation or potential violation of such law;
     (xli) A Trust Receipt reflecting that no Fatal Exceptions exist with
respect to the related Custodial Loan File shall be certified by the Custodian
on or before the 15th day following the related Transfer;
     (xlii) The Loan constitutes a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code;
     (xliii) The Loan was not intentionally selected by the Loan Originator in a
manner intended to adversely affect the Noteholders or the Trust;
     (xliv) With respect to Second Lien Loans, either (a) no consent for the
Loan is required by the holder of the related first lien or (b) such consent has
been obtained and is contained in the Mortgage File;
     (xlv) No Loan is a “High Cost Home Loan” as defined in the Georgia Fair
Lending Act, as amended. No Loan secured by owner occupied real property or an
owner occupied manufactured home located in the State of Georgia was originated
(or modified) on or after October 1, 2002 through and including March 6, 2003;
     (xlvi) The Loan has been acquired, serviced, collected and otherwise dealt
with by the Loan Originator and any affiliate of the Loan Originator in
compliance with all applicable federal, state and local laws and regulations,
including, but not limited to, all applicable predatory and abusive lending laws
and the terms of the related Promissory Note and Mortgage. No Loan is subject to
any federal, state or local law or ordinance that would result in such Loan
being ineligible for inclusion in a rated securitization transaction under the
criteria of any rating agency as in effect as of the application date;
     (xlvii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, predatory and abusive lending, consumer credit protection, equal
credit opportunity, fair housing or disclosure laws applicable to the

F-6



--------------------------------------------------------------------------------



 



origination and servicing of mortgage loans of a type similar to the Loans have
been complied with in all material respects;
     (xlviii) No Loan is (a) subject to the provisions of the Homeownership and
Equity Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage
loan, “covered” mortgage loan or “predatory” mortgage loan or any similarly
classified loan using different terminology, no matter how defined under any
federal, state or local law imposing heightened regulatory scrutiny or assignee
liability to holders of such mortgage loans, or (c) a High Cost Loan or Covered
Loan, as applicable (as such terms are defined in the current Standard & Poor’s
LEVELS® Glossary Revised, Appendix E);
     (xlix) No predatory, abusive, or deceptive lending practices, including but
not limited to, the extension of credit to a mortgagor without regard for the
mortgagor’s ability to repay the Loan and the extension of credit to a mortgagor
which has no apparent benefit to the mortgagor, were employed by the Loan
Originator in connection with the origination of the Loan. Except with respect
to escrow deposits, each Points and Fees Loan is in compliance with the
anti-predatory lending eligibility for purchase requirements of the Fannie Mae
selling guide;
     (l) Points, fees and charges related to each Loan (whether or not financed,
assessed, collected or to be collected in connection with the origination and
servicing of each Loan) were disclosed in writing to the mortgagor in accordance
with applicable state and federal law and regulation. Unless otherwise disclosed
on the related Loan Schedule, no mortgagor was charged “points and fees”
(whether or not financed) in an amount greater than 5% of the principal amount
of the related Loan, such 5% limitation is calculated in accordance with Fannie
Mae’s anti-predatory lending requirements as set forth in the Fannie Mae selling
guide;
     (li) Each Wet Funded Loan was funded under a Closing Protection Letter, to
the extent required by the Loan Originator’s on-line guidelines with respect to
Closing Protection Letters. The Loan Originator will provide a copy of such
Closing Protection Letter to Noteholder Agent upon request.

F-7



--------------------------------------------------------------------------------



 



EXHIBIT G
SERVICING ADDENDUM
     Section 4.01 Duties of the Servicer.
     The Servicer, as independent contract servicer, shall service and
administer the Loans in accordance with this Agreement and shall have full power
and authority, acting alone, to do or cause to be done any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement.
     The duties of the Servicer shall include collecting and posting of all
payments, responding to inquiries of Borrowers or by federal, state or local
government authorities with respect to the Loans, investigating delinquencies,
reporting tax information to Borrowers in accordance with its customary
practices and accounting for collections and furnishing monthly and annual
statements to the Indenture Trustee and the Noteholder Agent, with respect to
distributions, making Servicing Advances and Monthly Advances pursuant hereto.
The Servicer shall follow its customary standards, policies and procedures in
performing its duties as Servicer. The Servicer shall cooperate with the
Indenture Trustee and furnish to the Indenture Trustee with reasonable
promptness information in its possession as may be necessary or appropriate to
enable the Indenture Trustee to perform its tax reporting duties hereunder, if
any.
     The Servicer shall give prompt notice to the Indenture Trustee and the
Noteholder Agent of any Proceeding, of which the Servicer has actual knowledge,
to (i) assert a claim against the Trust or (ii) assert jurisdiction over the
Trust.
     In the event of a Disposition or other removal of a Loan from the Trust
Estate, the Servicer’s obligations under this Agreement shall be terminated with
respect to such Loan.
     The Servicer agrees that in the event that any Notes are outstanding after
the applicable Maturity Date, the Majority Noteholders may appoint a successor
servicer in accordance with the provisions of Section 9.02. The Majority
Noteholders may, by written notice to the Servicer and the Indenture Trustee,
elect to have the Servicer continue its duties hereunder after such Maturity
Date.
     Consistent with the terms of this Agreement, the Servicer may waive, modify
or vary any term of any Loan or consent to the postponement of strict compliance
with any such term or in any manner grant indulgence to any Borrower if in the
Servicer’s reasonable and prudent determination such waiver, modification,
postponement or indulgence is not materially adverse to the Issuer or the
Noteholders; provided, however, that the Servicer shall not permit any
modification with respect to any Loan that would change the Loan Interest Rate,
defer or forgive the payment thereof or of any principal or interest payments,
reduce the outstanding principal amount (except for actual payments of
principal), make additional advances of additional principal or extend the final
maturity date on such Loan. Without limiting the generality of the foregoing,
the Servicer shall continue, and is hereby authorized and empowered, to execute
and deliver on behalf of itself, and the Issuer, all instruments of satisfaction
or cancellation, or of partial or full release, discharge and all other
comparable instruments, with respect to the Loans and with respect to the
Mortgaged Property. If reasonably required by the Servicer, the Issuer shall
furnish the Servicer with any powers of attorney and other documents necessary
or appropriate to enable the Servicer to carry out its servicing and
administrative duties under this Agreement.
     The Servicer shall service and administer the Loans in accordance with
Accepted Servicing Practices.
G-1

 



--------------------------------------------------------------------------------



 



     Section 4.02 Collection of Loan Payments.
     Continuously from the date hereof until the principal and interest on all
Loans are paid in full, the Servicer shall proceed diligently to collect all
payments due under each Loan when the same shall become due and payable and
shall, to the extent such procedures shall be consistent with this Agreement and
the terms and provisions of any related Primary Insurance Policy, follow such
collection procedures as it follows with respect to mortgage loans comparable to
the Loans and held for its own account. Further, the Servicer shall take special
care in ascertaining and estimating annual ground rents, taxes, assessments,
water rates, fire and hazard insurance premiums, mortgage insurance premiums,
and all other charges that, as provided in the Mortgage, will become due and
payable to the end that the installments payable by the Borrowers will be
sufficient to pay such charges as and when they become due and payable.
     Section 4.03 Realization Upon Defaulted Loans.
     (a) The Servicer shall use its best efforts, consistent with the procedures
that the Servicer would use in servicing loans for its own account, to foreclose
upon or otherwise comparably convert the ownership of such Mortgaged Properties
as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments pursuant to
Section 4.01. The Servicer shall use its best efforts to realize upon Defaulted
Loans in such a manner as will maximize the receipt of principal and interest by
the Issuer, taking into account, among other things, the timing of foreclosure
proceedings; provided, however, that the Servicer shall not sell any Defaulted
Loan unless it has been directed to do so by the Majority Noteholder. The
foregoing is subject to the provisions that, in any case in which Mortgaged
Property shall have suffered damage, the Servicer shall not be required to
expend its own funds toward the restoration of such property in excess of $2,000
unless it shall determine in its discretion (i) that such restoration will
increase the proceeds of liquidation of the related Loan to the Issuer after
reimbursement to itself for such expenses, and (ii) that such expenses will be
recoverable by the Servicer through Mortgage Insurance Proceeds or Liquidation
Proceeds from the related Mortgaged Property. In the event that any payment due
under any Loan is not paid when the same becomes due and payable, or in the
event the Borrower fails to perform any other covenant or obligation under the
Loan and such failure continues beyond any applicable grace period, the Servicer
shall take such action as it shall deem to be in the best interest of the Issuer
and the Noteholders. The Servicer shall notify the Issuer and the Noteholders in
writing of the commencement of foreclosure proceedings. In such connection, the
Servicer shall be responsible for all costs and expenses incurred by it in any
such proceedings; provided, however, that it shall be entitled to reimbursement
thereof from the related Mortgaged Property.
     (b) Notwithstanding the foregoing provisions of this Section 4.03, with
respect to any Loan as to which the Servicer has received actual notice of, or
has actual knowledge of, the presence of any toxic or hazardous substance on the
related Mortgaged Property the Servicer shall not either (i) obtain title to
such Mortgaged Property as a result of or in lieu of foreclosure or otherwise,
or (ii) otherwise acquire possession of, or take any other action, with respect
to, such Mortgaged Property if, as a result of any such action, the Issuer would
be considered to hold title to, to be a mortgagee-in-possession of, or to be an
owner or operator of such Mortgaged Property within the meaning of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time, or any comparable law, unless the Servicer has also
previously determined, based on its reasonable judgment and a prudent report
prepared by a Person who regularly conducts environmental audits using customary
industry standards, that:
(1) such Mortgaged Property is in compliance with applicable environmental laws
or, if not, that it would be in the best economic interest of the Issuer and the
Noteholders to take such actions as are necessary to bring the Mortgaged
Property into compliance therewith; and
G-2

 



--------------------------------------------------------------------------------



 



(2) there are no circumstances present at such Mortgaged Property relating to
the use, management or disposal of any hazardous substances, hazardous
materials, hazardous wastes, or petroleum-based materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any federal, state or local law or regulation, or that if any
such materials are present for which such action could be required, that it
would be in the best economic interest of the Issuer and the Noteholders to take
such actions with respect to the affected Mortgaged Property.
     The cost of the environmental audit report contemplated by this
Section 4.03 shall be advanced by the Servicer, subject to the Servicer’s right
to be reimbursed therefor from the Collection Account as provided in
Section 5.01(c).
     If the Servicer determines, as described above, that it is in the best
economic interest of the Issuer and the Noteholders to take such actions as are
necessary to bring any such Mortgaged Property into compliance with applicable
environmental laws, or to take such action with respect to the containment,
clean-up or remediation of hazardous substances, hazardous materials, hazardous
wastes, or petroleum-based materials affecting any such Mortgaged Property, then
the Servicer shall take such action as it deems to be in the best economic
interest of the Issuer and the Noteholders. The cost of any such compliance,
containment, cleanup or remediation shall be advanced by the Servicer, subject
to the Servicer’s right to be reimbursed therefor from the Collection Account as
provided in Section 5.01(c).
     (c) The Servicer shall determine, with respect to each Defaulted Loan, when
it has recovered, whether through trustee’s sale, foreclosure sale or otherwise,
all amounts it expects to recover from or on account of such Defaulted Loan,
whereupon such Loan shall become a “Liquidated Loan” and shall promptly deliver
to the Noteholder Agent a related liquidation report with respect to such
Liquidated Loan.
     Section 4.04 Establishment of Escrow Accounts; Deposits in Escrow Accounts.
     The Servicer shall segregate and hold all funds collected and received
pursuant to each Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts, in accordance with the related Mortgage and applicable
law.
     The Servicer shall deposit in the Escrow Account or Accounts within two
(2) Business Days after receipt, and retain therein, (i) all Escrow Payments
collected on account of the Loans, for the purpose of effecting timely payment
of any such items as required under the terms of this Agreement, and (ii) all
Mortgage Insurance Proceeds which are to be applied to the restoration or repair
of any Mortgaged Property. The Servicer shall make withdrawals therefrom only to
effect such payments as are required under this Agreement, and for such other
purposes as shall be as set forth or in accordance with Section 4.06. The
Servicer shall be entitled to retain any interest paid on funds deposited in the
Escrow Account by the depository institution other than interest on escrowed
funds required by law to be paid to the Borrower and, to the extent required by
law, the Servicer shall pay interest on escrowed funds to the Borrower
notwithstanding that the Escrow Account is non-interest bearing or that interest
paid thereon is insufficient for such purposes.
     Section 4.05 Permitted Withdrawals From Escrow Account.
     Withdrawals from the Escrow Account may be made by the Servicer (i) to
effect timely payments of ground rents, taxes, assessments, water rates, hazard
insurance premiums, Primary Insurance Policy premiums, if applicable, and
comparable items, (ii) to reimburse the Servicer for any Servicing Advance made
by the Servicer with respect to a related Loan but only from amounts received on
the related Loan
G-3

 



--------------------------------------------------------------------------------



 



which represent late payments or collections of Escrow Payments thereunder,
(iii) to refund to the Borrower any funds as may be determined to be overages,
(iv) for transfer to the Collection Account in accordance with the terms of this
Agreement, (v) for application to restoration or repair of the Mortgaged
Property, (vi) to pay to the Servicer, or to the Borrower to the extent required
by law, any interest paid on the funds deposited in the Escrow Account, or
(vii) to clear and terminate the Escrow Account on the termination of this
Agreement.
     Section 4.06 Payment of Taxes, Insurance and Other Charges; Maintenance of
Primary Insurance Policies; Collections Thereunder.
     With respect to each Loan, the Servicer shall maintain accurate records
reflecting the status of ground rents, taxes, assessments, water rates and other
charges which are or may become a lien upon the Mortgaged Property and the
status of Primary Insurance Policy premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges, including insurance renewal premiums and shall effect payment thereof
prior to the applicable penalty or termination date and at a time appropriate
for securing maximum discounts allowable, employing for such purpose deposits of
the Borrower in the Escrow Account which shall have been estimated and
accumulated by the Servicer in amounts sufficient for such purposes, as allowed
under the terms of the Mortgage and applicable law. To the extent that the
Mortgage does not provide for Escrow Payments, the Servicer shall determine that
any such insurance premium payments are made by the Borrower at the time they
first become due and any such tax payments are made in time to avoid loss of the
Mortgaged Property in a tax sale. The Servicer assumes full responsibility for
the timely payment of all such bills and shall effect payments of all such bills
prior to the termination of any such insurance coverage or loss of any such
Mortgaged Property in a tax sale irrespective of the Borrower’s faithful
performance in the payment of same or the making of the Escrow Payments and
shall make advances from its own funds to effect such payments.
     The Servicer shall maintain in full force and effect, a Primary Insurance
Policy, issued by a Qualified Insurer, with respect to each Loan for which such
coverage is required. Such coverage shall be maintained until the Loan-to-Value
Ratio of the related Loan is reduced to that amount for which Fannie Mae no
longer requires such insurance to be maintained. The Servicer will not cancel or
refuse to renew any Primary Insurance Policy, if any, in effect on the Closing
Date that is required to be kept in force under this Agreement unless a
replacement Primary Insurance Policy, if any, for such canceled or non-renewed
policy is obtained from and maintained with a Qualified Insurer. The Servicer
shall not take any action which would result in non-coverage under any
applicable Primary Insurance Policy of any loss which, but for the actions of
the Servicer, would have been covered thereunder. In connection with any
assumption or substitution agreement entered into or to be entered into pursuant
to Section 4.12, the Servicer shall promptly notify the insurer under the
related Primary Insurance Policy, if any, of such assumption or substitution of
liability in accordance with the terms of such policy and shall take all actions
which may be required by such insurer as a condition to the continuation of
coverage under the Primary Insurance Policy, if any. If such Primary Insurance
Policy is terminated as a result of such assumption or substitution of
liability, the Servicer shall obtain a replacement Primary Insurance Policy as
provided above.
     In connection with its activities as servicer, the Servicer agrees to
prepare and present, on behalf of itself, the Issuer and the Noteholders, claims
to the insurer under any Primary Insurance Policy in a timely fashion in
accordance with the terms of such policies and, in this regard, to take such
action as shall be necessary to permit recovery under any Primary Insurance
Policy respecting a defaulted Loan. Pursuant to Section 5.01, any amounts
collected by the Servicer under any Primary Insurance Policy shall be deposited
in the Collection Account.
G-4

 



--------------------------------------------------------------------------------



 



     Section 4.07 Transfer of Accounts.
     The Servicer may transfer the Collection Account or the Escrow Account to a
different depository institution from time to time. Such transfer shall be made
only upon obtaining the consent of the Noteholder Agent, which consent shall not
be unreasonably withheld or delayed. In any case, the Collection Account and the
Escrow Account shall be an Eligible Account.
     Section 4.08 Maintenance of Hazard Insurance.
     The Servicer shall cause to be maintained for each Loan fire and hazard
insurance with extended coverage as is customary in the area where the Mortgaged
Property is located in an amount which is at least equal to the lesser of
(i) 100% of the maximum insurable value of the improvements securing the Loan or
(ii) the outstanding principal balance of the Loan, in each case in an amount
not less than such amount as is necessary to prevent the Borrower and/or the
Issuer from becoming a co- insurer. If the Mortgaged Property is in an area
identified on a Flood Hazard Boundary Map or Flood Insurance Rate Map issued by
the Flood Emergency Management Agency as having special flood hazards and such
flood insurance has been made available, the Servicer will cause to be
maintained a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount representing coverage not less than the lesser
of (i) the outstanding principal balance of the Loan or (ii) the maximum amount
of insurance which is available under the National Flood Insurance Act of 1968
or the Flood Disaster Protection Act of 1973, as amended. The Servicer also
shall maintain on any Foreclosure Property, fire and hazard insurance with
extended coverage in an amount which is at least equal to the lesser of (i) 100%
of the maximum insurable value of the improvements which are a part of such
property and (ii) the outstanding principal balance of the related Loan at the
time it became a Foreclosure Property, liability insurance and, to the extent
required and available under the National Flood Insurance Act of 1968 or the
Flood Disaster Protection Act of 1973, as amended, flood insurance in an amount
as provided above. Pursuant to Section 5.01, any amounts collected by the
Servicer under any such policies other than amounts to be deposited in the
Escrow Account and applied to the restoration or repair of the Mortgaged
Property or Foreclosure Property, or released to the Borrower in accordance with
the Servicer’s normal servicing procedures, shall be deposited in the Collection
Account, subject to withdrawal pursuant to Section 5.01. Any cost incurred by
the Servicer in maintaining any such insurance shall not, for the purpose of
calculating distributions to the Issuer or the Noteholders, be added to the
unpaid principal balance of the related Loan, notwithstanding that the terms of
such Loan so permit. It is understood and agreed that no earthquake or other
additional insurance need be required by the Servicer or the Borrower or
maintained on property acquired in respect of the Loan, other than pursuant to
such applicable laws and regulations as shall at any time be in force and as
shall require such additional insurance. All such policies shall be endorsed
with standard mortgagee clauses with loss payable to the Servicer, or upon the
direction of the Noteholder Agent to the Indenture Trustee, and shall provide
for at least thirty days prior written notice of any cancellation, reduction in
the amount of, or material change in, coverage to the Servicer. The Servicer
shall not interfere with the Borrower’s freedom of choice in selecting either
his insurance carrier or agent, provided, however, that the Servicer shall not
accept any such insurance policies from insurance companies unless such
companies currently reflect a General Policy Rating of B:III or better in Best’s
Key Rating Guide and are licensed to do business in the state wherein the
property subject to the policy is located.
     Section 4.09 Maintenance of Mortgage Impairment Insurance Policy.
     In the event that the Servicer shall obtain and maintain a mortgage
impairment or blanket policy issued by an issuer that has a Best rating of B:III
insuring against hazard losses on all of Mortgaged Properties securing the
Loans, then, to the extent such policy provides coverage in an amount equal to
the
G-5

 



--------------------------------------------------------------------------------



 



amount required pursuant to Section 4.08 and otherwise complies with all other
requirements of Section 4.08, the Servicer shall conclusively be deemed to have
satisfied its obligations as set forth in Section 4.08, it being understood and
agreed that such policy may contain a deductible clause, in which case the
Servicer shall, in the event that there shall not have been maintained on the
related Mortgaged Property or Foreclosure Property a policy complying with
Section 4.08, and there shall have been one or more losses which would have been
covered by such policy, deposit in the Collection Account the amount not
otherwise payable under the blanket policy because of such deductible clause. In
connection with its activities as servicer of the Loans, the Servicer agrees to
prepare and present, on behalf of the Issuer and the Noteholders, claims under
any such blanket policy in a timely fashion in accordance with the terms of such
policy. Upon request of the Noteholder Agent, the Servicer shall cause to be
delivered to the Noteholders a certified true copy of such policy and a
statement from the insurer thereunder that such policy shall in no event be
terminated or materially modified without thirty days prior written notice to
the Issuer and the Noteholders.
     Section 4.10 Fidelity Bond, Errors and Omissions Insurance.
     The Servicer shall maintain, at its own expense, a blanket fidelity bond
and an errors and omissions insurance policy, with broad coverage with
financially responsible companies on all officers, employees or other persons
acting in any capacity with regard to the Loans to handle funds, money,
documents and papers relating to the Loans. The fidelity bond and errors and
omissions insurance shall be in the form of the Mortgage Banker’s Blanket Bond
and shall protect and insure the Servicer against losses, including forgery,
theft, embezzlement, fraud, errors and omissions and negligent acts of such
persons. Such fidelity bond shall also protect and insure the Servicer against
losses in connection with the failure to maintain any insurance policies
required pursuant to this Agreement and the release or satisfaction of a Loan
without having obtained payment in full of the indebtedness secured thereby. No
provision of this Section 4.10 requiring the fidelity bond and errors and
omissions insurance shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Agreement. The minimum coverage under any such
bond and insurance policy shall be at least equal to the corresponding amounts
required by Fannie Mae in the Fannie Mae Servicing Guide or by Freddie Mac in
the Freddie Mac Sellers’ and Servicers’ Guide. Upon request of the Noteholder
Agent, the Servicer shall cause to be delivered to the Noteholders a certified
true copy of the fidelity bond and insurance policy and a statement from the
surety and the insurer that such fidelity bond or insurance policy shall in no
event be terminated or materially modified without thirty days’ prior written
notice to the Noteholder Agent.
     Section 4.11 Title, Management and Disposition of Foreclosure Property.
     In the event that title to the Mortgaged Property is acquired in
foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale
shall be taken in the name of the person designated by the Issuer, or in the
event such person is not authorized or permitted to hold title to real property
in the state where the Foreclosure Property is located, or would be adversely
affected under the “doing business” or tax laws of such state by so holding
title, the deed or certificate of sale shall be taken in the name of such Person
or Persons as shall be consistent with an opinion of counsel obtained by the
Servicer from an attorney duly licensed to practice law in the state where the
Foreclosure Property is located. Any Person or Persons holding such title other
than the Issuer shall acknowledge in writing that such title is being held as
nominee for the benefit of the Issuer and the Noteholders.
     The Servicer shall either itself or through an agent selected by the
Servicer, manage, conserve, protect and operate each Foreclosure Property (and
may temporarily rent the same) in the same manner that it manages, conserves,
protects and operates other foreclosed property for its own account, and in the
same manner that similar property in the same locality as the Foreclosure
Property is managed. If a REMIC election is or is to be made with respect to the
arrangement under which the Mortgage Loans and
G-6

 



--------------------------------------------------------------------------------



 



any Foreclosure Property are held, the Servicer shall manage, conserve, protect
and operate each Foreclosure Property in a manner which does not cause such
Foreclosure Property to fail to qualify as “foreclosure property” within the
meaning of Section 860G(a)(8) of the Code or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” within
the meaning of Section 860G(c)(2) of the Code. The Servicer shall cause each
Foreclosure Property to be inspected promptly upon the acquisition of title
thereto and shall cause each Foreclosure Property to be inspected at least
annually thereafter. The Servicer shall make or cause to be made a written
report of each such inspection. Such reports shall be retained in the Loan File
and copies thereof shall be forwarded by the Servicer to the Issuer. The
Servicer shall use its best efforts to dispose of the Foreclosure Property as
soon as possible. The Servicer shall report monthly to the Issuer and the
Noteholders as to the progress being made in selling such Foreclosure Property,
and if, with the written consent of the Noteholder Agent, a purchase money
mortgage is taken in connection with such sale, such purchase money mortgage
shall name the Servicer as mortgagee, and a separate servicing agreement between
the Servicer and the Issuer shall be entered into with respect to such purchase
money mortgage. Notwithstanding the foregoing, if a REMIC election is made with
respect to the arrangement under which the Loans and the Foreclosure Property
are held, such Foreclosure Property shall be disposed of within three years
after the end of the tax year in which such property becomes Foreclosure
Property or such other period as may be permitted under Section 860G(a)(8) of
the Code.
     The final sale by the Servicer of any Foreclosure Property (“REO
Disposition”) shall be carried out by the Servicer at such price and upon such
terms and conditions as the Servicer deems to be in the best interest of the
Issuer and the Noteholders only with the prior written consent of the Noteholder
Agent. If as of the date title to any Foreclosure Property was acquired by the
Issuer there were outstanding unreimbursed Servicing Advances with respect to
the Foreclosure Property, the Servicer, upon an REO Disposition of such
Foreclosure Property, shall be entitled to reimbursement for any related
unreimbursed Servicing Advances from Liquidation Proceeds received in connection
with such REO Disposition. The Net Liquidation Proceeds from the REO Disposition
shall be deposited in the Collection Account promptly following receipt thereof
for distribution on the succeeding Payment Date in accordance with Section 5.01.
     Section 4.12 Assumption Agreements.
     The Servicer shall, to the extent it has knowledge of any conveyance or
prospective conveyance by any Borrower of the Mortgaged Property (whether by
absolute conveyance or by contract of sale, and whether or not the Borrower
remains or is to remain liable under the Promissory Note and/or the Mortgage),
exercise its rights to accelerate the maturity of such Loan under any
“due-on-sale” clause applicable thereto; provided, however, that the Servicer
shall not exercise any such rights if prohibited by law from doing so or if the
exercise of such rights would impair or threaten to impair any recovery under
the related Primary Insurance Policy, if any, and shall not be required to
exercise such rights if the transferee of the Mortgaged Property would qualify
for an assumption or substitution under the Servicer’s underwriting guidelines.
If the Servicer reasonably believes it is unable under applicable law to enforce
such “due-on-sale” clause, the Servicer shall enter into an assumption agreement
with the person to whom the Mortgaged Property has been conveyed or is proposed
to be conveyed, pursuant to which such person becomes liable under the
Promissory Note and, to the extent permitted by applicable state law, the
Borrower remains liable thereon. Where an assumption is allowed pursuant to this
Section 4.12, the Servicer, with the prior written consent of the insurer under
the Primary Insurance Policy, if any, is authorized to enter into a substitution
of liability agreement with the person to whom the Mortgaged Property has been
conveyed or is proposed to be conveyed pursuant to which the original Borrower
is released from liability and such Person is substituted as Borrower and
becomes liable under the related
G-7

 



--------------------------------------------------------------------------------



 



Promissory Note. Any such substitution of liability agreement shall be in lieu
of an assumption agreement.
     In connection with any such assumption or substitution of liability, the
Servicer shall follow the underwriting practices and procedures of prudent
mortgage lenders in the state in which the related Mortgaged Property is
located. With respect to an assumption or substitution of liability, Loan
Interest Rate, the amount of the Monthly Payment, and the final maturity date of
such Promissory Note may not be changed. The Servicer shall notify the Issuer
and the Noteholders that any such substitution of liability or assumption
agreement has been completed and shall forward to the Custodian the original of
any such substitution of liability or assumption agreement, which document shall
be added to the related Loan File and shall, for all purposes, be considered a
part of such Loan File to the same extent as all other documents and instruments
constituting a part thereof. Any fee collected by the Servicer for entering into
an assumption or substitution of liability agreement shall be deemed additional
Servicing Compensation.
     Notwithstanding the foregoing paragraphs of this Section or any other
provision of this Agreement, the Servicer shall not be deemed to be in default,
breach or any other violation of its obligations hereunder by reason of any
assumption of a Loan by operation of law or any assumption which the Servicer
may be restricted by law from preventing, for any reason whatsoever. For
purposes of this Section 4.12, the term “assumption” is deemed to also include a
sale of the Mortgaged Property subject to the Mortgage that is not accompanied
by an assumption or substitution of liability agreement.
     Section 4.13 Satisfaction of Mortgages and Release of Loan Files.
     Upon the payment in full of any Loan, or the receipt by the Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes, the Servicer will immediately notify the Issuer and the
Noteholder Agent by a certification of a servicing officer of the Servicer (a
“Servicing Officer”), which certification shall include a statement to the
effect that all amounts received or to be received in connection with such
payment which are required to be deposited in the Collection Account pursuant to
Section 5.01 have been or will be so deposited, and shall request execution of
any document necessary to satisfy the Loan and delivery to it of the portion of
the Loan File held by Custodian. Upon receipt of a Request for Release and
Receipt (as defined in the Custodial Agreement), the Custodian shall promptly
release the related mortgage documents to the Servicer in accordance with the
Custodial Agreement and the Servicer shall prepare and process any satisfaction
or release. No expense incurred in connection with any instrument of
satisfaction or deed of reconveyance shall be chargeable to the Collection
Account or the Issuer.
     In the event the Servicer satisfies or releases a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage or should
it otherwise prejudice any right the Issuer or the Noteholders may have under
the mortgage instruments, the Servicer, upon written demand, shall remit to the
Issuer the then outstanding principal balance of the related Loan by deposit
thereof in the Collection Account. The Servicer shall maintain the fidelity bond
insuring the Servicer against any loss it may sustain with respect to any Loan
not satisfied in accordance with the procedures set forth herein.
     From time to time and as appropriate for the servicing or foreclosure of
the Loan, including for this purpose collection under any Primary Insurance
Policy, the Custodian shall, upon request of the Servicer and delivery to the
Custodian of a servicing receipt signed by a Servicing Officer, release the
requested portion of the Loan File held by the Custodian to the Servicer. Such
servicing receipt shall obligate the Servicer to return the related Mortgage
documents to the Custodian when the need therefor by the Servicer no longer
exists, unless the Loan has been liquidated and the Liquidation Proceeds
relating to the Loan have been deposited in the Collection Account or the Loan
File or such document has been delivered to an attorney, or to a public trustee
or other public official as required by law, for
G-8

 



--------------------------------------------------------------------------------



 



purposes of initiating or pursuing legal action or other proceedings for the
foreclosure of the Mortgaged Property either judicially or non judicially, and
the Servicer has delivered to the Custodian a certificate of a Servicing Officer
certifying as to the name and address of the Person to which such Loan File or
such document was delivered and the purpose or purposes of such delivery. Upon
receipt of a certificate of a Servicing Officer stating that such Loan was
liquidated, the servicing receipt shall be released by the Custodian to the
Servicer.
     Section 4.14 Advances by the Servicer.
     (a) Not later than the close of business on the Business Day preceding each
Remittance Date, the Servicer shall deposit in the Collection Account an amount
equal to all payments not previously advanced by the Servicer, whether or not
deferred pursuant to Section 4.01, of principal (due after the Transfer Cut-off
Date) and interest not allocable to the period prior to the Transfer Cut-off
Date, at the Loan Interest Rate net of the Servicing Fee, which were due on a
Loan and delinquent at the close of business on the related Remittance Date;
provided, however, that the Servicer shall not be required to deposit such
amount if the amount on deposit in the Collection Account on that Remittance
Date (exclusive of any Monthly Advance required to be effected pursuant to this
Section 4.14) is at least sufficient to fund in full the items described in
Sections 5.01(c)(3)(i) through 5.01(c)(3)(vi) hereof on the related Payment
Date, and, if the amount on deposit in the Collection Account is less than the
sum of such items, the Servicer shall only be required to deposit an amount
equal to the shortfall. The obligation of the Servicer to make such Monthly
Advances is mandatory, notwithstanding any other provision of this Agreement,
and, with respect to any Loan or Foreclosure Property, shall continue until a
Final Recovery Determination in connection therewith; provided that,
notwithstanding anything herein to the contrary, no Monthly Advance shall be
required to be made hereunder by the Servicer if such Monthly Advance would, if
made, constitute a Nonrecoverable Monthly Advance. The determination by the
Servicer that it has made a Nonrecoverable Monthly Advance or that any proposed
Monthly Advance, if made, would constitute a Nonrecoverable Monthly Advance,
shall be evidenced by an Officers’ Certificate delivered to the Issuer and the
Indenture Trustee.
     (b) The Servicer will pay all out-of-pocket costs and expenses incurred in
the performance of its servicing obligations including, but not limited to, the
cost of (i) Preservation Expenses, (ii) any enforcement or judicial proceedings,
including foreclosures, (iii) inspection fees and expenses and (iv) the
management and liquidation of Foreclosure Property but is only required to pay
such costs and expenses to the extent the Servicer reasonably believes such
costs and expenses will increase Net Liquidation Proceeds on the related Loan.
Each such amount so paid will constitute a “Servicing Advance.” The Servicer may
recover Servicing Advances (x) from the Borrowers to the extent permitted by the
Loans, from Liquidation Proceeds realized upon the liquidation of the related
Loan and (y) as provided in Sections 5.01(c)(1)(ii) or 5.01(c)(3)(i) hereof. In
no case may the Servicer recover Servicing Advances from principal and interest
payments on any Loan or from any amounts relating to any other Loan except as
provided pursuant to Sections 5.01(c)(1)(ii) or 5.01(c)(3)(i) hereof.
     Section 4.15 Servicing Compensation.
     As compensation for its services hereunder, the Servicer shall, subject to
Section 5.01(c), be entitled to withdraw from the Collection Account or to
retain from interest payments on the Loans the amounts provided for as the
Servicer’s Servicing Fee. Additional servicing compensation in the form of
assumption fees, non-sufficient fund fees, modification fees, substitution fees
and other ancillary income, as provided in Section 4.12, and late payment
charges or otherwise shall be retained by the Servicer to the extent not
required to be deposited in the Collection Account. The Servicer shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder and shall not be entitled to reimbursement therefor except
as specifically provided for.
G-9

 



--------------------------------------------------------------------------------



 



     Section 4.16 Notification of Adjustments.
     On each Adjustment Date, the Servicer shall make interest rate adjustments
for each ARM in compliance with the requirements of the related Mortgage and
Promissory Note. The Servicer shall execute and deliver the notices required by
each Mortgage and Promissory Note regarding interest rate adjustments. The
Servicer also shall provide timely notification to the Noteholders of all
applicable data and information regarding such interest rate adjustments and the
Servicer’s methods of implementing such interest rate adjustments. Upon the
discovery by the Servicer or the any Noteholder that the Servicer has failed to
adjust a Loan Interest Rate or a Monthly Payment pursuant to the terms of the
related Promissory Note and Mortgage, the Servicer shall immediately deposit in
the Collection Account from its own funds the amount of any interest loss caused
thereby without reimbursement therefor.
     Section 4.17 Statement as to Compliance.
     The Servicer will deliver to the Issuer, the Indenture Trustee and the
Noteholder Agent not later than 90 days following the end of each fiscal year of
the Servicer, which as of the Closing Date ends on April 30, an Officers’
Certificate stating, as to each signatory thereof, that (i) a review of the
activities of the Servicer during the preceding year and of performance under
this Agreement has been made under such officers’ supervision and (ii) to the
best of such officers’ knowledge, based on such review, the Servicer has
fulfilled all of its obligations under this Agreement throughout such year, or,
if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officer and the nature and status
thereof.
     Section 4.18 Independent Public Accountants’ Servicing Report.
     Not later than 90 days following the end of each fiscal year of the
Servicer, the Servicer at its expense shall cause a firm of independent public
accountants (which may also render other services to the Servicer) which is a
member of the American Institute of Certified Public Accountants to furnish a
statement to the Issuer, the Indenture Trustee and the Noteholder Agent to the
effect that such firm has examined certain documents and records relating to the
servicing of the Loans under this Agreement and that, on the basis of such
examination conducted substantially in compliance with the Uniform Single
Attestation Program for Mortgage Bankers, such firm confirms that such servicing
has been conducted in compliance with such pooling and servicing agreements
except for such significant exceptions or errors in records that, in the opinion
of such firm, the Uniform Single Attestation Program for Mortgage Bankers
requires it to report.
     Section 4.19 Access to Certain Documentation
     The Servicer shall provide to the Office of Thrift Supervision, the FDIC
and any other federal or state banking or insurance regulatory authority that
may exercise authority over the Issuer or any Noteholder access to the
documentation regarding the Loans serviced by the Servicer required by
applicable laws and regulations. Such access shall be afforded without charge,
but only upon reasonable request and during normal business hours at the offices
of the Servicer. In addition, access to the documentation will be provided to
the Issuer or any Noteholder and any Person identified to the Servicer by the
Issuer or any Noteholder without charge, upon reasonable request during normal
business hours at the offices of the Servicer.
     Section 4.20 Reports and Returns to be Filed by the Servicer.
     The Servicer shall file information reports with respect to the receipt of
mortgage interest received in a trade or business, reports of foreclosures and
abandonments of any Mortgaged Property and
G-10

 



--------------------------------------------------------------------------------



 



information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property as required by Sections 6050H, 6050J and 6050P of the
Code. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by such Sections 6050H, 6050J and 6050P of the
Code.
     Section 4.21 Compliance with REMIC Provisions.
     If a REMIC election has been made with respect to the arrangement under
which the Loans and Foreclosure Property are held, the Servicer shall not take
any action, cause the REMIC to take any action or fail to take (or fail to cause
to be taken) any action that, under the REMIC Provisions, if taken or not taken,
as the case may be, could (i) endanger the status of the REMIC as a REMIC or
(ii) result in the imposition of a tax upon the REMIC (including but not limited
to the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contributions” to a REMIC set forth in Section 860G(d) of
the Code) unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.
     Section 4.22 Subservicing Agreements Between Servicer and Subservicers.
     The Servicer may enter into Subservicing Agreements for any servicing and
administration of Loans with any institution which is in compliance with the
laws of each state necessary to enable it to perform its obligations under such
Subservicing Agreement and is an Eligible Servicer. The Servicer shall give
notice to the Indenture Trustee and the Noteholder Agent of the appointment of
any Subservicer which is not an Affiliate of the Servicer and shall furnish to
the Indenture Trustee and the Noteholder Agent a copy of the Subservicing
Agreement (along with any modifications thereto) between the Servicer and any
Subservicer that is not an Affiliate of the Servicer. For purposes of this
Agreement, the Servicer shall be deemed to have received payments on Loans when
any Subservicer has received such payments. Any such Subservicing Agreement
shall be consistent with and not violate the provisions of this Agreement.
     Section 4.23 Successor Subservicers.
     Upon notice to the Indenture Trustee and the Noteholder Agent (except if
the Subservicer is an Affiliate of the Servicer), the Servicer shall be entitled
to terminate any Subservicing Agreement in accordance with the terms and
conditions of such Subservicing Agreement and to either itself directly service
the related Loans or enter into a Subservicing Agreement with a successor
Subservicer which qualifies under Section 4.22.
     Section 4.24 Liability of Servicer.
     The Servicer shall not be relieved of its obligations under this Agreement
notwithstanding any Subservicing Agreement or any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer and a
Subservicer or otherwise, and the Servicer shall be obligated to the same extent
and under the same terms and conditions as if it alone were servicing and
administering the Loans. The Servicer shall be entitled to enter into any
agreement with a Subservicer for indemnification of the Servicer by such
Subservicer and nothing contained in such Subservicing Agreement shall be deemed
to limit or modify this Agreement. The Trust shall not indemnify the Servicer
for any losses due to the Servicer’s negligence.
G-11

 



--------------------------------------------------------------------------------



 



     Section 4.25 No Contractual Relationship Between Subservicer and Indenture
Trustee or the Securityholders.
     Any Subservicing Agreement and any other transactions or services relating
to the Loans involving a Subservicer shall be deemed to be between the
Subservicer and the Servicer alone and no party hereto nor the Securityholders
shall be deemed parties thereto and shall have no claims, rights, obligations,
duties or liabilities with respect to any Subservicer except as set forth in
Section 4.26.
     Section 4.26 Assumption or Termination of Subservicing Agreement by
Successor Servicer.
     In connection with the assumption of the responsibilities, duties and
liabilities and of the authority, power and rights of the Servicer hereunder by
a successor Servicer pursuant to Section 9.02, it is understood and agreed that
the Servicer’s rights and obligations under any Subservicing Agreement then in
force between the servicer and a Subservicer may be assumed or terminated by the
successor Servicer at its option without the payment of any fee (notwithstanding
any contrary provision in any Subservicing Agreement).
     The Servicer shall, upon request of the successor Servicer, but at the
expense of the Servicer, deliver to the assuming party documents and records
relating to each Subservicing Agreement and an accounting of amounts collected
and held by it and otherwise use its best reasonable efforts to effect the
orderly and efficient transfer of the Subservicing Agreements to the assuming
party, without the payment of any fee by the successor Servicer, notwithstanding
any contrary provision in any Subservicing Agreement.
     Section 4.27 No Predatory Practices
     The Servicer shall not engage in any practices or activity, with respect to
any of the Loans, that is predatory, abusive, deceptive or otherwise wrongful
under an applicable statute, regulation or ordinance or that is otherwise
actionable.
G-12

 



--------------------------------------------------------------------------------



 



EXHIBIT H
CAPITAL ADEQUACY TEST
*To calculate the Total Required Capital for each of the Loan Originator and the
Servicer, for each line item asset below, multiply the HRB% set forth opposite
such asset by the applicable Balance Sheet Amount (set forth as a line item for
such asset on the most recent consolidated balance sheet for the Loan Originator
and the Servicer) to determine Required Capital, and the sum of all Required
Capital results shall equal the Total Required Capital (HRB% x Balance Sheet
Amount = Required Capital).

                  Asset   HRB%   Balance Sheet Amount   Required Capital
Unrestricted Cash and Equivalents
    0 %        
Restricted Cash
    0 %        
Loans Held for Sale
    9 %        
Servicing Advances
    10 %        
Beneficial Interests in trusts
    10 %        
Subprime Mortgage NIM Residual Interest
    60 %        
Real Estate Held for Sale
    10 %        
Furniture and Equipment
    0 %        
Mortgage Servicing Rights
    25 %        
Prepaid Expenses and Other Assets
    10 %        
Accrued interest receivable
    10 %        
Receivable from H&R Block
    0 %        
Intangibles and goodwill
    100 %        
Deferred Tax Assets
    10 %        
Derivative Assets
    10 %        
Total Required Capital
               

H-1

 



--------------------------------------------------------------------------------



 



EXHIBIT I
QUARTERLY COMPLIANCE CERTIFICATE
     I,                                         ,
                                         of [OPTION ONE MORTGAGE CORPORATION
(the “Loan Originator”)] [OPTION ONE MORTGAGE CORPORATION (the “Servicer”)], in
accordance with that certain Sale and Servicing Agreement (“Sale and Servicing
Agreement”), dated as of December 30, 2005 by and among Option One Loan
Warehouse Corporation, as the Depositor, Option One Owner Trust 2005-9, as the
Issuer, Option One Mortgage Corporation, as the Servicer and the Loan Originator
and Wells Fargo Bank, N.A., as the Indenture Trustee on behalf of the
Noteholders, do hereby certify that:

  i.   Each of the Loan Originator, Depositor and Servicer is in compliance with
all provisions and terms of the Sale and Servicing Agreement and all other Loan
Documents to which each is a party;     ii.   [The Loan Originator] [The
Servicer], at all times during the preceding calendar quarter, has maintained a
ratio of Tangible Net Worth to Total Required Capital (calculated in accordance
with Exhibit H to the Sale and Servicing Agreement) of greater than or equal to
1:1;     iii.   [The Loan Originator] [The Servicer], at all times during the
preceding calendar quarter, has maintained a maximum non-warehouse leverage
ratio (calculated pursuant to Section 7.02(c) of the Sale and Servicing
Agreement) of less than or equal to 1:2;     iv.   [The Loan Originator] [The
Servicer], at all times during the preceding calendar quarter, has maintained a
“minimum liquidity facility” (as defined in Section 7.02(d) of the Sale and
Servicing Agreement) of not less than $150 million.     v.   [The Loan
Originator] [The Servicer] has not permitted “Net Income” (defined and
determined in accordance with GAAP), for the current quarter, together with the
preceding, consecutive three fiscal quarters, to be less than $1.

     Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Sale and Servicing Agreement.
     IN WITNESS WHEREOF, I have signed this certificate.
Date:                , 20__

                  OPTION ONE MORTGAGE CORPORATION,
as [Loan Originator] [Servicer]      
 
  By:        
 
  Name:  
 
   
 
  Title:        

[SEAL]
I,                                        ,
                                         of the [Loan Originator] [Servicer], do
hereby certify that                                          is the duly elected
or appointed, qualified and acting                                         of
the [Loan Originator] [Servicer], and the signature set forth above is the
genuine signature of such officer on the date hereof.
I-1

 